Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 1 of 269

AO 106 (Rev. 06/09) Application for a Search Warrant

UNITED STATES DisTRiCT CoURT

for the
Southern District of New Yorlc

<£16“8 MAG 39§9

APPLICATION FGR A SEARCH WARRANT

In the Matter of the Search of

(Brz`efly describe the property to be searched
or identi]j) the person by name and address)

Four Premises and TWo Electronic E_>evices, See
Attached AfHdavit and Riders

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that l have reason to believe that on the following person or property (idenzi]j) the person or describe the

prlg‘€)euerF;(r)ebrhlssegsC/aeriicluld civ§ltesdt)rcoarili%nbevices, See Attached AfHdavit and Riders

located in the 'Southern District of New York , there is now concealed (idenzz)j) the
person or describe the property to be` seized)Z

 

PLEASE SEE ATTACHED AFFlDAVlT AND R|DERS.

The basis for the search under Fed. R. Crim. P. 41(0) is (check one or more):
l!{ evidence of a crime;
l!{contraband, fruits of crime, or other items illegally possessed;
li{property designed for use, intended for use, or used in committing a crime;
l:l a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Sectz‘on Oyj”ense Descriptz'on
18 U.S.C. s 371, 1005, 1014, Conspiracy, false bank entries, false statements to a financial institution,
1343 and 1344, and wire fraud, bank fraud, and _
52 USC 30116 and 30109 illegal campaign contributions

The application is based on these facts:

PLEASE SEE ATTACHED AFFlDAVlT AND RlDER.

l!{ Continued on the attached sheet.

ij Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached Sheet.

 

 

Prin;e,d name `crrdttz`tle
!`} ',
Sworn to before me and signed in my presence. ' '

Date: 04/08/2018 2 eisz gaf/fcia

` \ » g f Judgeis.si'gnatuz'e l

 

City andstat@= n/n;/A/ Wr?`- /c: /'»/e:t».a»_»o/?lr Hon. Han_'r","§s’.i=>itmén,` us M§§l¢traté`iudge
v f " t Pf\l'tit¢dnameandtz"z}'e~ ` 5

 

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 2 of 269

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In the Matter of the Application of the United TO BE F]LED UNDER SEAL
States of America for a Search and Seizure

Warrant for the Premises Known and Described § Agent Affldavit in Support of
as (1) 502 Park Avenue, _.\lew Application for Search and Seizure
York, New York 10022, (2) Michael Cohen’s § Warrant

Office at 30 Rockefeller Plaza, 23rd Floor, New
York, New York 10112, (3) Safe Deposit Box #
Located at the TD Bank Branch at 500 Park §
Avenue, New York, New York 10019, and (4)
“" j"_A”*l;o‘e“w`s"'Regency*Hotel,*S'¢lO*Park"Avenue;Roorn
1728, New York, New York 10065, and Any §
Closed Containers/Items Contained Therein, and
the Electronic Devices Known and Described as §
l (1) an Apple iPhone with Phone Number _
_and (2) an Apple iPhone with Phone
Number l , l f
Reference No. 2018R00127

 

SOUTHERN DISTRICT OF NEW YORK) ss.:
_Special Agent, Federal Bureau of lnvestigation, being duly sworn,
deposes and says:

I. lntroduction

A. Affiant

 

2. l make this Affldavit in support of an application pursuant to Rule 41 of the Federal

Rules of Crirninal Procedure for a Warrant to search the premises specified below (the “Subject

2
2017.08.02

 

Case 1:18-cr-OO602-WHP ` Document 43-1 Filed 03/19/19 Page 3 of 269

Premises”) and the electronic devices specified below (the “Subject Devices”) for, and to seize,
the items and information described in Attachments A, B, C, D, E and F. This affidavit is based
upon my personal knowledge; my review of documents and other evidence; my conversations With
other law enforcement personnel; and my training, experience and advice received concerning the
use of electronic devices in criminal activity and the forensic analysis of electronically stored

infoirnation (“ESI”). Because this affidavit is being submitted for the limited purpose of

"'”“_”i‘ "§St'abl'i'§hijfg*probable "cause'," it `d'o'es'not'include callsthe;factS‘llhat'l’haV€ `l€al`ll€d" during'th€t€OUl‘S€*""

of my investigation Where the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported in substance and in part, except Where
otherwise indicated.

B. The Subject Premises and Subject Devices

3. Subject Premises-l, Subject Premises-Z, Subject Premises-3 and Subject Premises-
4 (collectively, the “Subject Premises”) are particularly described as:
a. Subject Premises-l is Apartment-located inside the building at 502
Parl< Avenue, New Yorl<, New Yorl< 10022. The building located at 502 Park Avenue is a 32-
floor brick residential building. Subject Premises-l is located on the-floor of the building
Based on my review of New Yorl< City property records, l have learned that l\/Iichael Cohen and
Laura Cohen own Subject Premises-l.1 Additionally, as described below, Subject Premises-l is
Cohen’ s full~time residence
b. Subject Premises-2 is an office located on the 23rd floor of the building at

30 Rockefeller Plaza, New York, New York 10112. The building located at 30 Rockefeller Plaza

 

1As noted inji”a, I have learned that on or about October 28, 2015, Cohen transferred Subject
Premises-l into atrusti

3
2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 4 of 269

is a 66-floor office building that spans the entire block between Sixth Avenue and Rockefeller

lPlaZa. Subj ect Premises-Z is located on the 23rd floor of the building inside of the offices of the

law firm Squire Patton Boggs. The office is assigned to l\/lichael Cohen. As described below,
Michael Cohen Works and conducts meetings at Subject Premises-Z.
c. Subject l’i'emises=Z is a safety deposit box located inside the TD Bank

branch location at 500 Park Avenue, New York, New York 10019. Based on my review of records

 

ten inches in size, and is marked as box - The safety deposit box is in the name of Michael
Cohen and Laura Cohen.

d. Subject Premises-4 is Room 1728 located inside the Loews Regency Hotel
at 540 Park Avenue, New York, New York 10065. The building is a luxury hotel located on Park
Avenue and 6lst Street. Subject Premises-4 is located on the 17th floor of the hotel. Based on my
review of emails obtained pursuant to search warrants described below, l have learned that on or
about lanuary 5, 2018, Cohen received an email from an employee of Loews Regency, which
included a price quote for a long-term stay suite based on a three-month stay from January 8 to
April 8, 2018.2 On or about lanuary 29, 2018, Cohen sent an email to a Loews Regency employee,
stating, in pertinent part: “l just spoke to my wife and she has scheduled the move for Thursday.
Please mark down that We Will be taking possession on Thursday, February ls .” Based on my
review of cell phone location data, I have learned that, over the past 24 hours, two cellular phones

used by Cohen have been located in the vicinity of Subject Premises-4. In paiticular, on or about

 

2 Although the quoted price contemplated a three-month stay from lanualy 8 to April 8, it appears
that Cohen did not move in until February 1, and as of today, April 8, cellphone location
information demonstrates that Cohen’s cellular phones are in still in the vicinity of Subject
Premises-4.

4
2017.08.02

maintainedby`TD'Bank;I“havenlearned*that~thesafety_deposit'b ox~is~appro)dmately*fiveinchesb '~~~W_ W~ ~

iii

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 5 of 269

April 8, 2018, law enforcement agents using a “triggerfish” device identified Room 1728 as the
room within the hotel in which the Subject Devices are most likely present.3
e. Therefore, l believe that Cohen is temporarily residing in Subject
Premises-4.
4. Subject Device-l and Subject Device-2 (collectively, the “Subject Devices”) are

particularly described as:

 

- Based on my review of records maintained by AT&T, l have learned that Subj ect
Device-l is subscribed to l\/_lichael Cohen. Based on my review of cellphone location information
maintained by AT&T, l have learned that Subject Device-l is presently located in the Southern
District of New York.

b. Subject Device-2 is an Apple iPhone serviced by AT&T with the telephone number

_Based on my review of records maintained by AT&T, l have learned that Subject
Device-2 is subscribed to l\/lichael Cohen. Based on my review of cellphone location information
maintained by AT&T, l have learned that Subject Device-2 is presently located in the Southern
District of New York.

c. Based on my training, experience, and research, and from consulting the
manufacturer’s ` and service providers’ advertisements and product technical specifications
available online, l know that the Subj ect Devices have capabilities that allow them to, among other

things: make and receive telephone calls; save and store contact information; send and receive

 

3 Based on my conversations with these agents, I understand that it is also possible that the Subject
Devices are one floor below, in Room 1628. However, as noted, l understand that Cohen received
a price quote for a long-term stay suite and is residing there with his family. Based on my
conversations with FBI agents conducting suiveillance, I understand that Room 1728 appears to
be a suite, whereas Room 1628 appears to be a standard room.

5
2017.08.02

az~SubjeetfDevice;-r»is-an-Apple'iPhoneserviced'by-AT&T-with-the-telephone»number'~»

ji’l:‘

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 6 of 269

emails and text messages; download and run mobile telephone applications, including encrypted
call and messaging application such as WhatsApp, Signal, and Dust; take, send, and receive
pictures and videos ; save and store notes and passwords; and store documents

C. The Subject Offenses

5. For the reasons detailed below, l believe that there is probable cause to believe that
the Subject Premises and Subject Devices contain evidence, fruits, and instrumentalities of
“"rm'~__~rviolations"of'*l‘S~»U:S-.Cj§ §»~l 005~' (false-barile- entries),- 1014- (».false~statements» to- a-f`inancial-
institution), 1343 (wire fraud), and 1344 (bank fraud) (collectively, the “Bank Fraud Offenses”),
52 U.S.C. §§ 30116(a)(l)(A) and 30109(d)(l)(A)(l) (illegal campaign contributions) (the
“Campaign Finance Offenses”), and 18 U.S.C. §§ 371 (conspiracy as it pertains to the other
Subject Offenses) (collectively, the “Subject Offenses”).

D. Prior Applications

6. The FBI and the United States Attorney’s Office for the Southern District of New
York (“USAO”) have been investigating several courses of criminal conduct by Michael Cohen.
Cohen is an attorney who currently holds himself out as the personal attorney for President Donald
Trump, and who previously served for over a decade as an executive in the Trump Organization,
an international conglomerate with real estate and other holdings.

7. In connection with an investigation then being conducted by the Office of the
Special Counsel (“SCO”), the FBI sought and obtained fi'om the Honorable Beryl A. Howell, Chief
United States District Judge for the District of Columbia, three search warrants for emails and
other content information associated with two email accounts used by Cohen, and one search

warrant for stored content associated with an iCloud account used by Cohen. Specifically:

2017.08.02

 

rn

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 7 of 269

a. On or about July 18, 2017, the FBI sought and obtained a search warrant for
emails in the account -@gmail.com (the “Cohen Gmail Account”) sent or received
between January 1, 2016 and July 18, 2017 (the “First Cohen Gmail Warrant”).

b. On or about August S, 2017, the FBI sought and obtained a search Warrant
for content stored in the iCloud account associated with Apple ID _@gmail.com (the

“Cohen iCloud Account” and the “Cohen iCloud Warrant”).

 

'c. ' On‘or~about~November~'1'3',-201-7-;~'the»FBI--sought-and- obtained-a-search- ~

Warrant for emails in the Cohen Gmail Account sent or received between lune 1, 2015 and
November 13, 2017 (the “Second Cohen Gmail Warrant”).

d. On or about November 13, 2017, the FBI sought and obtained a search
warrant for emails in the account __ (the “Cohen l\/lDCPC Account”) sent or
received between the opening of the Cohen 1\/1DCPC Account4 and November 13, 2017 (the “First
Cohen MDCPC Warran ”).

8. The SCO has since referred certain aspects of its investigation into Cohen to the
USAO, Which is working With the FBl’s New York Field Office. As part of that referral, on or
about February 8, 2018, the SCO provided the USAO with all non-privileged emails and other
content information obtained pursuant to the First Cohen Gmail Warrant, Second Cohen Gmail

Warrant, and Cohen MDCPC Warrant. On or about l\/larch 7, 2018, the SCO provided the USAO

 

4 Based on my review of this warrant and the affidavit in support of it, l know that the warrant did
not specify a time period, but the afhdavit indicated that, pursuant to court order, the service
provider had provided non-content information for the Cohen l\/iDCPC Account that indicated that
the account contained emails from the approximate period of l\/Iarch 2017 through the date of the
warrant.

2017.08.02

‘l“l

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 8 of 269

with all non-privileged content obtained pursuant to the Cohen iCloud Warrant.5 A filter team
working with the SCO had previously reviewed the content produced pursuant to these warrants
for privilege.

9. On or about February 28, 2018, the USAO sought and obtained search warrants for
emails in the Cohen Gmail Account and the Cohen l\/lDCPC Account, among other accounts, sent
or received between November 14, 2017 and February 28, 2018 (the “Third Cohen Gmail Warrant”
subject to an ongoing review for privilege by an SDNY filter team.6

10. The emails search warrants described above are referred to collectively as the
“Cohen Email Warrants.”

11. On or about April 7, 2018, the USAO and FBI sought and obtained a warrant for
prospective and historical cellphone location information for Subj ect Device-l and Subject
Device-2. On or about April 8, 2018, the USAO and FBI sought and obtained authority to employ
an electronic technique, commonly known as a “triggerfish,” to determine the location of Subject
Device-l and Subject Device-2. l

II. Prol)able Cause
A. 0verview

12. The United States Attorney’s Oiiice for the Southern District of New York and FBI
are investigating, among other things, schemes by Target Subject Michael Cohen (a) to defraud

multiple banks from in or about 2016 up to and including the present, and (b) to make an illegal

 

5 The SCO had previously provided a subset of this non-privileged content on or about February
2, 201 8.

6 On or about February 28, 2018 and April 7, 2018, the USAO and FBI sought and obtained Rule
41 search warrants authorizing the search of emails and content obtained pursuant to previously
issued warrants for additional subject offenses. `

8
2017.03.02

“S econd bolWMDCPC*W‘arrant’").mrf`he‘content“produced'pursuant' to-these~~warrants-is--»» »

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 9 of 269

campaign contribution in October 2016 to then-presidential candidate Donald Trump. As noted,
Cohen is an attorney who currently holds himself out as the personal attorney for President Donald
Trump, and who previously served for over a decade as an executive in the Trump Organization,
an international conglomerate with real estate and other holdings.
13 . The investigation has revealed that Cohen has made affirmative misrepresentations
in and omitted material information from financial statements and other disclosures that Cohen
W' "'v*"*"*provided*to"multiple"‘banks*inrconnection """ with~~a'transactioneeintendedeto-relieve-€ohen~ of-----*-»-~#--
approximately $22 million in debt he owed on taxi medallion loans from the banks. As set forth
in detail below, in these financial statements, and in his oral and other written statements to these
banks, Cohen appears to have (i) intentionally misrepresented his ability to pay cash by failing to
disclose cash he began receiving in 2017 from new consulting work; (ii) significantly understated
his total holdings of cash and cash equivalents; (iii) failed to disclose tens of thousands of dollars
he received in monthly interest income, and (iv) failed to inform the banks from which he was
seeking debt relief that he had agreed to make a $3.8 million cash payment to a third party, -
-in connection with -acquisition of the taxi medallions securing Cohen’s
debt. By making these misrepresentations and material omissions, Cohen avoided making

monthly payments on his loans, and attempted to fraudulently induce the banks to relieve him of

certain repayment obligations and personal guarantees that Cohen and his wife had signed.

 

2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 10 of 269

 

15. Based on my review of emails obtained from the Cohen Email Warrants,

information obtained pursuant to the iCloud Warrant, and documents produced pursuant to

subpoenas, as Well as my review of public sources, I have learned that Cohen has used the Subject

~~-- -_'j-Apremises-rO-(a)-receive~-documentsrelated~to-the-transaction-intended~torelieve€Ohen' Of-hiS-taXi~-»~~~ - ~

medallion debt, (b) receive documents and/or conduct meetings related to his consulting work, (c)
receive documents and/or conduct meetings relating to his finances and assets, some of which, as
noted above and as detailed further herein, he has concealed from the banks in connection with the
raiinancing ar his taxi medallion dabi, (d) _
- and (e) house and operate electronic devices that were utilized in connection With, among
other things, the taxi medallion transaction, Cohen’s consulting work, and l_
Specifically, as described below, Subject Premises-l likely contains evidence concerning Cohen’s
taxi medallion loans, his negotiations with banks, his personal f`rnances, his consulting work, his
tax returns, and_, as Well as electronic devices containing Such evidence,
all of which constitute or contain evidence of the Subject Offenses. Additionally, as described
below, Subject Premises-Z likely contains evidence relating to Cohen’s consulting work, his
finances, and_ as Well as electronic devices containing such evidence.
Subject Premises-3, as described below, likely contains evidence relating to Cohen’s assets and
fmances, including assets that may not have been disclosed to banks in connection with the

refinancing of Cohen’s taxi medallion debt or documents relating to such assets, and documents

or evidence related to _. Subject Premises-4 likely contains electronic

10
2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 11 of 269

devices, including Subject Device-l and Subject Device-2, which themselves contain evidence of
the Subject Offenses, including concerning Cohen’s taxi medallion loans, his negotiations with
banks, his personal finances, his consulting work, his tax returns, and _l
Accordingly, and as set forth in more detail below, there is probable cause to believe that the
Subj ect Premises and Subj ect Devices will include evidence of the Subject Offenses.

B. Probable Cause Regarding Subjects’ Commission of the Subject ()ffenses7

 

The-Bank-Frauda€clreme

"Fl

 

(i) Cohen ’s Statements to Sterling Natiomzl Bank

16. As set forth in detail below, in 2014, Cohen, through LLCs controlled by him and
his wife, Laura Cohen, entered into a series of loans from Sterling National Bank (“Sterling”) and
the Melrose Credit Union (“Melrose”), secured by taxi medallions, for approximately $20 million.
Though entered into by LLCs, the loans were also secured by personal guarantees in the names of
both Cohen and his wife. Over time, as the taxi industry weakened and the rnedallions lost Value,
Cohen sought to renegotiate the terms of those loans and/or relieve himself from their obligations,
including the personal guarantees As part of that effort, Cohen made a series of representations
to Sterling and Meh'ose about his net worth, assets, available cash and income, among other things.
Specifically, based orr my review of records maintained by Sterling and l\/lelrose, and public
sources concerning the taxi industry and the value of taxi medallions, as well as my participation

in interviews With a Sterling executive vice-president (the “Sterling Employee-l”) and two other

 

7 In the following recitation of probable cause, I frequently refer to phone calls or text messages
involving Cohen. The text messages described herein as sent or received by Cohen were all sent
or received~from the telephone numbers associated with Subject Device-l or Subject Device-2.
The Vast majority of the phone calls described herein made or received by Cohen were made or
received by the telephone numbers associated with Subject Device-l or Subj ect Device-Z, although
in certain limited instances Cohen used a landline or other phone.

11
2017.03.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 12 of 269

Sterling employees (“Sterling Employee-Z” and “Sterling Employee-3”), 1 have learned, among
other things, the following:

a. Taxi medallions are small metal plaques affixed to taxis. Without a medallion, it
is illegal to operate a taxi in cities with medallion systems, such as New York City. Cohen and his
wife own multiple LLCS that collectively own 32 taxi medallions (each LLC owns two
medallions).8 Cohen’s purchase of these New York taxi medallions was originally financed by

---~--»-mi-l@;a-HS-fmm-€apitarOne~banrg for 'Which~rhe-medarrions~ served-ascollateral.-Cohen-WaS-th-a-taXi--~ j ~-
operator, and leased his medallions to a third party. That third party made monthly payments to
Cohen, who in turn used some of those proceeds to make his monthly loan payments to Capital
One.

b. ln early 2014, Cohen became a customer of Sterling when he sought to refrnance a
mortgage on a rental property that he owned. ln or around April 2014, Cohen raised with Sterling
the prospect of refmancing his taxi medallion loans, which were then at Capital One, By in or about
September 2014, Cohen began negotiating a lending transaction with Sterling that would allow
Cohen to pay off his loans at Capital One and borrow more money from the then-increase in value
of the medallions. According to Sterling Employee-l, in 2014, prior to the recent upheaval in the
taxi industry-as a result of the emergence of ride-sharing services, such as Uber-taxi medallion
loans were viewed by banks and investors as safe, short term credits, as the market Value of taxi
medallions was consistently rising. Consequently, taxi medallion loans_like the loans held by
Cohen-were frequently refinanced at increasing amounts as the value of the medallions rose.

According to Sterling Employee-l, borrowers typically cashed out the increase in the loan amount

 

8 One of these companies, Mad Dog Cab Corp., was jointly owned by Sondra Cohen, who 1
believe is Cohen’s rnother.

12
2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 13 of 269

and used the additional funds for other purposes Cohen appears to have followed this approach in
2014, When he agreed to refinance his medallion loans for approximately $22 million, Which_-
according to letters from Capital One in Sterling’s files-was greater than his previous debt at
Capital One Bank ($21 million, of which $14.6 million was a line of credit to Cohen). This allowed
Cohen to cash out the proceeds from the transaction.

c. Based on my review of records maintained by Sterling, l have learned that on or

*A-~'~~ '------*Yabnnt~ne~c~ambar 3;;)_0'1-4;each-nf enhen’ seshaenntaxi~medallic)n~l;l;€s7 enteredintc)-loan»agreem€nt ~'W~*~~~M~”~-

and promissory notes with Sterling for the principal sum of $1,375,000, with repayment due on
December 8, 2016. Each loan was signed by l\/Iichael or Laura Cohen, depending on who was the
sole shareholder of the LLC. The address listed for each of the LLCs was the address for Subject
Premises-l. The loans were also each secured by a security agreement, dated the same day, making
the medallions collateral for the notes. To give Sterling additional security, l\/lichael and Laura
Cohen signed personal guarantees and confessions of judgment, giving Sterling the right to pursue
collection against the Cohens’ personal assets were their corporations to default under the loan
agreements The personal guaranty agreements stated that the LLCS had offices at the address for
Subj ect Premises-l, and contained a notice provision that stated that any notices required by the
agreements should be mailed to Subj ect Premises-l. ln total, Sterling agreed to lend approximately
$22 million to the Cohens’ companies

d. Pursuant to participation agreements Sterling transferred 45 percent of Cohen’s

taxi medallion debt to l\/lelrose.9

 

9 Melrose, which had a business principally focused on taxi medallion loans, is now in
conservatorship by the National Credit Union Administration (“NCUA”).

13
2017.08.02

nw

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 14 of 269

e. 1n evaluating Cohen’s requested refinancing of the taxi medallions, Sterling (and
Melrose, consistent with its participation in the deal) conducted due diligence At Sterling’s
request, Cohen provided Sterling with a statement of financial condition, dated August 1, 2014
(the “August 2014 Financial Statemen ”), which indicated that Cohen had $100,740,000 in total
assets, $23,550,000 in total liabilities and a net worth of $77,190,000.10 From my review of a

Sterling credit memorandum, dated September 29, 2014, 1 know that Sterling viewed the

 

transactron favorably because, accounting for“l'oan*payments;cash*flows*from/themedallions-were-v-~~-7 .

projected to be positive, the value of the collateral (as estimated by Sterling) exceeded $42 million,
and the net worth of Cohen-who was the direct obligor under the guarantee agreements-was
over $77 million. An internal Sterling credit and risk rating analysis report, dated October 20,
2014, recommended approval of the loans for substantially the same reasons

f. Based on my review of records maintained by Sterling and public sources, 1 have
learned that over time, the collateral backing Cohen’s loans (taxi medallions) lessened in value due
to the rise in ride-sharing companies Additionally, Cohen began falling behind on loan payments
to Sterling and Melrose. lknow from records maintained by Sterling and an interview with Sterling
Employee-Z that, beginning in or around September 2015, Cohen told Sterling, in sum and
substance, that the individual leasing Cohen’s medallions had fallen behind in making payments to
Cohen, and that as a result, the monthly cash flow from his taxi medallions had been reduced,
leaving him with a shortfall of approximately $16,000 each month. For instance, 1 have reviewed
an email from Sterling Employee-Z, dated September 9, 2015, summarizing a call with Cohen-

which according to the email and toll records for Cohen’s cellphone occurred on September 8,

 

10 Cohen subsequently provided Sterling with a revised statement of financial condition, also
dated August 1, 2014, which reported assets of $99,420,000, total liabilities of $23,550,000, and a
net worth of $75,870,000.

14
2017.03.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 15 of 269

2015-during which Cohen told Sterling Employee-2, in sum and substance, about his cash flow
problems and a monthly shortfall of approximately $16,000. In that same email, Sterling
Employee-Z commented that despite Cohen’s statements his personal financial information
“indicate[d] a strong ability to make up the difference in payments.” Cohen, however, according
to Sterling Employee-2, pushed the bank for a reduction in Cohen’ s monthly payments

g. From my review of records maintained by Sterling and my participation in an

 

interview wrtlfSterlmg Employee-Z,"“l'have*learned_thatGoheneand-Sterling-Employee-Z-spoker.-.

again on September 28, 2015, and that during the call Cohen stated, in sum and substance, that the
individual to whom Cohen leases the medallions had again reduced monthly payments to Cohen. 1
know from my review of records maintained by Sterling that between in or about September 2015
and November 2015, Sterling raised the possibility-both internally and with Cohen-of Cohen
posting his real estate holdings personal residence, or some other collateral as additional security
for the banks11 According to these records however, Cohen resisted these requests From my
review of loan documents and records maintained by Sterling, 1 know that in or about November
2015, as a result of Cohen’s representation that he was not earning sufficient returns on his
medallions to cover monthly interest payments Sterling and l\/Ielrose agreed to amend their loans
with Cohen by, among other things reducing the interest rate Cohen paid to Melrose and extending
the loan maturity date to December 8, 2017.

h. 1 know from interviews with Sterling Employee-l and Sterling Employee-Z, as well
as emails 1 have reviewed, that in or about October 2016, Cohen told Sterling Employee-l that

Cohen had a potential buyer of his taxi medallions named _who would agree to

 

11 Based on my review of property records 1 know that on or about October 28, 2015, around
the time period when Sterling raised the possibility of Cohen posting his personal residence-
Subject Premises- 1-as collateral, Cohen transferred Subject Premises-l into a trust.

15
2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 16 of 269

assume Cohen’s debt with Sterling and l\/felrose. Based on my review of records maintained by
Sterling, as well as the interviews with Sterling Employee-l and Sterling Employee-Z referenced
above, 1 know that by or before October 2016, Cohen had entered into negotiations to sell his sixteen
corporate taxi medallion entities to _ _
for the balance of the loans which at the time was $21,376,000. 1 know from my review of records

maintained by Sterling, and my participation in an interview with Sterling Employee-Z, that as a

””''_**c'o'ndition"ofthetransfer‘ofthe~medallioneloans---and-»beeause-Ster-ling-was-.urrfamiliar,with-*m _11

--Sterling requested that Cohen make a substantial principal payment on the loan, of
approximately one million dollars prior to the transfer. Cohen rejected this request initially. But
on or about 1anuary 31, 2017, Cohen told Sterling Employee-l, in sum and substance, that he would
make a one million dollar principal reduction payment in order to move forward with the medallion
transfer deal with -. lndeed, in an email sent by Cohen to Sterling Employee-Z on or
about February 22, 2017, Cohen confirmed that he “agreed to pay down 1 million nom the loan
amount.”

i. Pursuant to the participation agreements between Sterling and Melrose, Sterling
was required to secure l\/felrose’s agreement to participate in the transfer of the taxi medallion debt
from Cohen to _ On or about April 17, 2017, Sterling sent a memorandum to
l\/felrose summarizing the terms of the proposed transaction, and noting the requirement that
Melrose agree to the terms On or about l\/fay 2, 2017, Sterling Employee-l told _
that Meh‘ose had agreed to the deal in principle, and that Sterling would be sending the parties a
term sheet shortly.

j. In order for the banks to conduct diligence and evaluate the proposed transaction

fully, they requested financial information from the parties On or about lurie 7, 2017, Sterling

16
2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 17 of 269

Employee-l emailed Cohen to request an “updated personal financial statement,” completed
jointly with Cohen’s wife, and Cohen’s most recent federal income tax return. On or about June
8, 2017, Cohen emailed Sterling Employee-l a Sterling personal financial statement form that had
been filled out by hand, which referenced a statement of financial condition, dated l\/Iay 1, 2017
(the “May 2017 Financial Statement”) that Was also attached. The l\/Iay 2017 Financial Statement

included a cover letter from Cohen’s accountant, ._ stating, in sum and substance, that

---~-~~~'~~» v 7~~trn-:info~i~m~arinn~ inure Statement~came-from-€ohen*and~that-iad- nctcentirm@d~itS~accuracym ~

or completeness The l\/fay 2017 Financial Statement stated that Cohen had total assets of
$41,955,000, total liabilities of $39,130,000, and a net worth of $2,825,000. The May 2017
Financial Statement indicated that Cohen’s assets were comprised of $1,250,000 in cash,
$26,155,000 in closely held companies (such as the taxi medallion entities and his real estate
holdings), $3,200,000 in real estate investments and his $l 1,000,000 personal residence.12

k. Based on my review of reports of law enforcement interviews of Sterling
Employee-l, Ihave learned that Sterling Employee-l reviewed the May 2017 Financial Statement
with Cohen to, among other things verify its accuracy, and Sterling Employee-l asked Cohen about
specific line items on the financial statement, including the cash amount, value of medallions and
total liabilities Cohen stated to Sterling Employee-l, in sum and substance, that the l\/Iay 2017
Financial Statement was accurate

l. On or about{August 16, 2017, Sterling Employee-l emailed Cohen and r-

_, attaching a non-binding term sheet memorializing the potential transaction between

 

12 Based on my review of Cohen’s financial statements 1 know that the precipitous decline in
assets from his 2014 financial statement to his 2017 financial statements can be explained
primarily by reported depreciation in the value of Cohen’s real estate assets and medallion
investments

17
2017.03.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 18 of 269

Sterling, 1\/felrose, Cohen, and - The term sheet included a cover letter addressed

to Cohen at Subject Premises-l. The parties negotiated the provisions of the term sheet and, on or
about September 5, 2017, Sterling Employee-l sent i_rnd Cohen a copy of the
executed term sheet. According to the term sheet,_would borrow 820,000,000
from Sterling and l\/lelrose, to be secured by the medallions that -)vas to acquire from

Cohen.

 

m.. As partoftheagreement;accordingtotheterrnsheet;$-1;265;9 13finprincipal-(whiehw¢aa, a

is what would remain after the $20,000,000 payment on the outstanding loan balance) would be
repaid by Cohen and the two banks with Cohen paying fifty percent and the banks dividing the
remaining half of the balance. Based on my review of an internal Sterling credit memorandum,
dated October 4, 2017, the parties reached a preliminary agreement that Cohen would pay $632,956
of the remaining $1,265,912 principal loan balance, and Sterling and Melrose would absorb
$357,167 and $275,789, respectively, in the form of charge-offs. According to Sterling Employee-
1, Sterling was willing to divide therepayment of the outstanding principal balance-despite its
prior insistence that Cohen make a principal pay-down of at least one million dollars-because
Cohen represented on a telephone call with Sterling Employee-l , in sum and substance, that he had
insufficient liquidity to pay the full outstanding principal balance. As part of the agreement, Sterling
and l\/lelrose also agreed to relieve Cohen and his wife of the personal guarantees that they made
on behalf of the LLCs. Thus, after completing the `-transaction, Cohen would no longer
have had any outstanding obligations to Sterling or Melrose.

n. Based on my review of emails sent by Sterling employees 1 have learned that
because the transaction between the parties was subject to full credit underwriting by Sterling and

l\/lelrose (as well as l\/lelrose’s regulators at NCUA), in August and September 2017, Sterling

18
2017.08.02

11lil

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 19 of 269

required and requested additional financial statements and tax returns for Cohen and l-
for its credit underwriting process ln response to Sterling’s requests on or about September 25,
2017, Cohen emailed Sterling Employee-2 a copy of his 2016 tax return. The tax return listed
Cohen’s mailing address as Subject Premises-l. Additionally, on or about October 5, 2017, Cohen
re-sent Sterling Employee-2 a copy of his May 2017 Financial Statement. A day later, on October
6, 2017, Cohen emailed Sterling Employee-2 a statement of financial condition, dated September

“*""“"“"`777_73 0:20'17‘(the'“September“201‘7“Financial~Statement”). ~

 

o. Like the May 2017 Financial Statement, the September 2017 Financial Statement
included a cover letter from-, Cohen’ s accountant, stating, in sum and substance, that
the information in the statement came from Cohen, and that -1ad not confirmed its accuracy
or completeness rfhe September 2017 Financial Statement stated that Cohen had total assets of
$33,430,000, total liabilities of $45,630,000, and a negative net Worth of 812,200,000.13 Notably,
unlike Cohen’s May 2017 Financial Statement, the September 2017 Financial Statement
represented to Sterling that Cohen had a negative net worth. r1'he September 2017 Financial
Statement indicated that Cohen’s assets were comprised of $1,250,000 in cash, 817,630,000 in
closely held companies (including the taxi medallion entities and his real estate holdings),14

$3,200,000 in real estate investments and his 811,000,000 personal residence (which, for the first

 

13 Based on my review of Cohen’s financial statements 1 know that this further decline in
assets can be explained primarily by reported depreciation in the value of Cohen’s real estate assets
and medallion investments

14 Notably, the September 2017 Financial Statement valued each of Cohen’s thirty-two New
York taxi medallions at approximately 8180,187.50, which was considerably less than the
$650,000 valuation ascribed to each medallion in the Cohen-`_term sheet.

19
2017.03.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 20 of 269

time, he indicated was held by a trust .15 The September 2017 Financial Statement included assets
and liabilities not held in Cohen’s name, such as various entities associated with his taxi medallions
and some of his real estate investment entities

p. From my participation in an interview with Sterling Employee-Z, and my review of
records maintained by Sterling, 1 have also learned that around the time Cohen provided Sterling

with these financial statements-i.e., in or around September 2017-Cohen stopped paying

writmgntljlyilr)*antpaym'ents'On`his taxi“medallionthanS' altOg€th€ ‘t'AC€Ol"dlIlgttOtStel’ling"EmPlOy@e“"t

2, Cohen informed Sterling, in sum and substance, that he had insufficient funds to pay the monthly
principal and interest payments on his medallion loans By in or about December 2017, Sterling
and l\/lelrose had not been paid approximately $276,937.92 in monthly principal and interest
payments on the medallion loans Based on Cohen’s financial condition as conveyed in the
September 2017 Financial Statement, and his delinquency in making payments to Sterling, among
other things the bank’s credit underwriting committee determined (and memorialized in a
December 2017 memorandum) that the Cohen-`- transaction was favorable for the bank
- that is, that-Would be a better borrower than Cohen.

q. On or about December 26, 2017, Sterling sent Cohen a demand letter requesting
the immediate receipt of past-due loan payments The demand letter was addressed to Cohen at
Subject Premises-l. On December 29, 2017, Sterling sent Cohen a letter stating that he was in
default under the loans between Sterling and Cohen’s medallion corporations The notice of
default was addressed to Cohen at Subj ect Premises-l. Cohen did not make an immediate payment

on the loans but instead sent an e-mail to Sterling Employee-l on or about January 24, 2018,

 

15 Based on my review of property records maintained by the City of New York, and my
participation in an interview with-1 know that in 2015, Cohen transferred his residence to
a trust. He did not disclose that transaction to -or Sterling until in or about September 2017.

20
2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 21 of 269

stating that during the closing of the Cohen-- transaction, Cohen would "‘bring all
payments up to date as well as deposit the payoff differential.” Cohen also requested by email on
January 24, 2018, that at the closing of the Cohen-`-transaction, Sterling provide a letter
stating that all of Cohen’s debts have been satisfied and that Cohen’s personal guarantees of the
medallion loans had been terminated

r. The Cohen--transaction, however, did not close. On or about January

it"'"'*t"'*~““29;"20'1'8;the'*`-"'attorneye emailed"attomeys-foreSterling-~ and- stated-that¢at-this~time---'_~--~- .~
there is no deal with Michael Cohen. Some of the numbers have changed and we are not prepared
to go forward.”

s. Based on my participation in the interview with Sterling Employee-2 and my
review of records maintained by Sterling, l know that after the Cohen--:leal fell apart,
Sterling assigned Cohen’s loans to Sterling Employee-S, who specializes in collecting on
defaulting loans From my participation in an interview with Sterling Employee-S, my review of
telephone call notes taken by Sterling Employee-3, and my review of telephone records 1 know
that Sterling Employee-3 spoke several times to Cohen on or about January 30, 2018 about paying
down and/or restructuring Cohen’s outstanding taxi medallion loans On the calls which in total
lasted more than an hour, Cohen stated in sum and substance that he did not have more than
$1,250,000 to pay toward the medallion loans On the call, in the course of reviewing the failed
Cohen-- transaction, Sterling Employee-3 questioned Cohen about the price

-vas to have paid for each medallion, and whether there was a side agreement between
Cohen and - Cohen denied that there was any side agreement with -
t. On or about January 31, 2018, Cohen emailed Sterling Employee-3 and proposed

paying $500,000 to bring the loans current and $750,000 to bring the principal balance to

21
2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 22 of 269

$20,500,000. Cohen also suggested revised monthly interest payment amounts The signature
block on the email indicated that Cohen’s address was the address for Subject Premises-Z. On or
about January 31, 2018, Sterling Employee-3 responded to Cohen and stated, in sum and
substance, that Cohen would need to pay the entirety of the overdue payments and pay down the
principal balance of the loan to $20,000,000 (in total, a payment of approximately $l,750,000),

and would need to make larger monthly interest payments

 

u_ On Or wé,b"(jl"llj`]_:i` CII‘Halj 1101 8;' COh€rlvemall€d*Sterling`EmplOyee"€’Aand‘proposed”"" W'" ' ' jj '

y “[p]ayment of $1.250m which ALL can be used to pay down principal, if [Sterling] will waive
past due amounts,” but stated “1 do NOT have more than the $l .25 Om.” (Emphasis in original.)
Cohen also stated, in sum and substance, that he had insufhcient fmancial resources to post
additional collateral or pre-fund monthly payments The signature block on the email indicated
that Cohen’s address was the address for Subject Premises-Z. Based on my participation in an
interview with Sterling Employee-3, 1 have learned that since January 30, 2018, Sterling has
continued to renegotiate the medallion loans with Cohen based on Cohen’s representations about
his current Enancial position. In particular, according to Sterling Employee-3, Cohen and Sterling
have an agreement in principal to restructure Cohen’s loans based in part of Cohen’s agreement to
make a principal payment of approximately $750,000, to make a payment of $500,000 to become
current on interest payments and to post $l92,000 in cash collateral for his future monthly
payments on the loan. Cohen also agreed to pledge an interest he had in a property. Sterling
Employee-3 has stated that had Cohen indicated he had more than $l,250,000 available to him,
Sterling would have, among other things negotiated for a larger reduction to the principal amount

of the loan.

22
2017.03.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 23 of 269

(ii) Cohen Made Materi¢zl Misrepresentations About His Finances to Banks

Cohen Concealed from Sterling and Melrose Cash Derived from Consulting Work

17 . As set forth in detail below, despite multiple written and oral representations by
Cohen to Sterling (and, by extension, l\/lelrosem) that he had insufficient funds to pay down the
principal balance of the medallion loans make monthly interest payments or pay past-due

amounts it appears that between 2016 and the present, Cohen opened and maintained bank

-~-. -~ ~ M--_~-~- accounts~'at~Eirst-RepublicaB ankW (fiEirstaRepublicil),_,and, then, receined_millions,,of,dollarsair¥,m_“mman ,

consulting payments in these accounts which he did not disclose to Sterling. Cohen set up these
accounts and received these funds during the very period in which he made disclosures to Sterling
about his personal finances (including his assets and liabilities) and his ability to make payments
on the medallion loans ln these disclosures to Sterling-and despite being asked about these bank
accounts by his accountant-Cohen misled the bank by claiming he had insufficient liquidity to
satisfy his obligations or meet the bank’s demands while withholding information about these
ongoing revenue streams and liquid financial assets at First Republic.

18. Specifically, based on my review of documents and bank records produced
pursuant to a subpoena by First Republic, and my participation in and review of reports of
interviews with a First Republic sales manager (“First Republic Employee-l ”) and a First Republic
senior managing director (“First Republic Employee-2”), 1 have learned, among other things the

following:

 

16 Based orr my review of a report of an interview conducted with an employee of l\/lelrose, 1
have learned that, pursuant to the participation agreement between Sterling and l\/lelrose, Cohen’ s’
financial statements and other records in Sterling’s possession were forwarded to Melrose so that
l\/Ielrose could make a determination as to whether to approve of the Cohen-`
transaction. Based on my review of reports of interviews with l\/Ielrose employees l also know
that Cohen called employees at l\/Ielrose regarding the Cohen--transaction.

23
2017.08.02

'YFl

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 24 of 269

a. Cohen and his wife have been customers of First Republic since approximately
June 2011. Cohen controls several checking and loan accounts at First Republic, some in his own
name and others in the names of corporate entities According to First Republic’s know-your-
customer records on Cohen,17 his primary physical address is the address for Subject Premises-l.
b. On or about October 26, 2016, in Manhattan, New York, Cohen opened a new

checking account at First Republic in the name of Essential Consultants LLC (the “Essential

 

Consultants Accoun ”). Cohen was the only autliorized*sigrratoryon"the account:vAc'cording»to~f~-»

account opening documents the primary address for Essential Consultants LLC was the address
for Subject Premises-l. When Cohen opened the Essential Consultants Account, First Republic
Employee-l conducted an in-person interview of Cohen, ln response to a series of know-your-
customer questions about the purpose of the account-the answers to which First Republic
Employee-l entered into a foirn18--Cohen stated, in sum and substance, that he was opening
Essential Consultants as a real estate consulting company to collect fees for investment consulting
work, and all of his consulting clients would be domestic individuals based in the United States
Cohen also stated, in sum and substance, that his purpose in setting up the account was to keep the
revenue from his consulting business-~which he said was not his main source of income-separate
from his personal finances As set forth below, there is probable cause to believe that Cohen’s
statements about the intended purpose of the account and source of funds for the account were

false. Specifically,~ as described below, the account was not intended to receive-and does not

 

17 Certain financial institutions are required to conduct such procedures pursuant to the Bank
Secrecy Act and its implementing regulations See 31 U.S.C. § 5318; 31 C.F.R. § 1020.220.

18 First Republic Employee-l first filled out the form orr the day he interviewed Cohen, October
26, 2016. On or about December 19, 2016, at the request of bank compliance personnel, First
Republic Employee-l updated the form to add more detail about Cohen’s statements

24
2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 25 of 269

appear to have received--money in connection with real estate consulting work; in addition, the
account has received substantial payments from foreign sources

c. 1 know from my review of First Republic bank records that were scheduled by an
FBI forensic accountant that after Cohen opened the Essential Consultants Account, Cohen
received payments into that account from foreign businesses and entities that do not reflect the

stated client profile for the residential and commercial real-estate consulting services Specifically,

 

from my review of*th‘e"Essential1€onsultants~Accounteschedule-and-public-sources57ala-know»the.~M-_MFa,,,,,,,,,,,.._,

following:

i. Beginning on or about January 31, 2017, Cohen began receiving monthly
payments of $83,333 into the Essential Consultants Account from an entity called Columbus Nova
LLC. According to public sources Columbus Nova is an investment management firm controlled
by Renova Group, an industrial holding company based in Zurich, Switzerland that is controlled
by Russian national Viktor Vekselberg. From January 2017 to August 2017, the Essential
Consultants Account received seven payments totaling $583,332.98 from Columbus Nova LLC.

ii. Beginning on or about April 5, 2017, the Essential Consultants Account
began receiving payments nom Novartis lnvestments, SARL, which 1 believe to be the in-house
financial subsidiary of the Swiss pharmaceutical company Novartis International AG (“Novartis”).
Between Apri12017 and Februaiy 2018, the Essential Consultants Account received eleven wire
payments from a Swiss bank account held in the name of Novartis each iii the amount of $99,980,
for atotal of $l,099,780.

iii. Beginning in or about Apri12017, the Essential Consultants Account started
receiving wire payments from a bank account associated with the telecommunications company

AT&T lnc. (“AT&T”). Specifically, on or about April 14, 2017, AT&T sent 8100,000 to the

25
2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 26 of 269

Essential Consultants Account and, from in or about June 2017 to in or about January 2018, the
Essential Consultants Account received ten $50,000 payments h'om AT&T. In total, AT&T sent
$600,000 to the Essential Consultants Account.

iv. On or about l\/lay 10, 2017, June 9, 2017, July 10, 2017, and November 27,
2017, the Essential Consultants Account received four deposits in the amount $150,000 (totaling

$600,000) from a bank account in South Korea. The account holder from which the money was

 

sent is Korea Aei‘ospace lndEtriWEtd?(“Ki/XI”);'"K'Altis"atSouth 'Korea-based'compariy»»that------_#_-
produces and Sells fixed-wing aii‘craft, helicopter aircraft, and Satellites to the United States
Department of Defense, among other customers

v. On or about l\/lay 22, 2017, the Essential Consultants Account received a
$150,000 deposit from an account at Kazkommertsbank, a Kazakhstani bank. The listed account
holder at Kazkommertsbank was a second Kazakhstani bank named BTA Bank, AO. A message
accompanying the wire payment indicated that the payment was a “monthly consulting fee as per
1nv BTA-lOl DD l\/Iay 10, 2017 consulting agreement W/N DD 08 05 2017 CNTR W/NDD`
08/05/2017.”

vi. 1n total, from on or about January 31, 2017 to on or about February l, 2018,
the Essential Consultants Account received approximately $3,033,112.98 in transfers and checks
from the aforementioned entities As of on or about Januaiy 10, 2018, the balance in the Essential~
Consultants Account was $1,369,474.23. Cohen’s withdrawals from the Essential Consultants
account reveal that it was used for largely personal purposes including to pay, among other things
American Express bills and fees from “the Core Club,” a private social club in New York,

d. On or about April 4, 2017, Cohen opened another new checking account at First

Republic, this one in the name of Michael D. Cohen & Associates, P.C. (the “l\/IDC&A Accoun ”).

26
2017.03.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 27 of 269

Cohen was the only authorized signatory on the account. According to account opening
documents the primary address for MDC&A Account was the address for Subject Premises-l.
Among other things the l\/IDC&A Account received ten wire transfers and one check from an
account in the name of Squire Patton Boggs, a law fn'm. As noted above, Subject Premises-2 is
located inside the New York office of Squire Patton Boggs. 1n total, from on or about April 5,

2017, to on or about January 2, 2018, the MDC&A Account received $426,097.70 in deposits and

 

the"b'alance in‘th"e“acc'ount”astofianuary‘2,"~201'8:was"$'344;541§5,*As~diseussed-below-,-Gohe
never disclosed any of the balance in the Essential Consultants or l\/IDC&A accounts to Sterling
during the negotiations with respect to the _ transaction or the subsequent loan
refinancing negotiations including in his May 2017 Financial Statement and September 2017
Financial Statement.

19. Based on my review of emails that were seized pursuant to the Cohen Email
Warrants and my review of reports of interviews with employees of AT&T and Novartis it
appears that the aforementioned payments to the Essential Consultants Account and MDC&A
Account were for political consulting work, including consulting for international clients on issues
pending before the Trump administration Specifically, from my review of emails from the Cohen
Gmail Account, the Cohen l\/IDCPC Account, and public sources 1 have learned the following:

a. On or about April 28, 2017, Cohen sent an email to an individual whom 1 believe
is affiliated with KAI. 1n the email, Cohen attached a “Consulting Agreement” between KAI and
Essential Consultants dated as of about May 1, 2017. The agreement indicates that Essential
Consultants had the address of Subject Premises-Z. The document indicates that Essential
Consultants would render “consulting and advisory services as requested” by KAI, and that KAI

would pay Essential Consultants “a consulting fee of One l\/fillion Two Hundred Thousand

27
2017.08.02

 

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 28 of 269

($1,200,000.00) US Dollars,” disbursed through eight 8150,000 installments between l\/lay 2017
and December 2017. 1 have also reviewed invoices in amounts of $150,000 that Cohen emailed
to an individual whom 1 believe is affiliated with KAI. At the top of the invoices the address listed
for Essential Consultants is the address for Subject Premises-Z.

b. On or about May 8, 2017 , Cohen sent an email to an individual whom 1 believe is

affiliated with BTA Bank. The signature block on Cohen’s email listed “Essential Consultants

 

LLC” and "McliaelyD'fCBlR:T&*Assoc`iat‘esjPC"*and‘provided*the~address~for-Subj ect-Premises-,_.a .a.-m,avv

2. 1n the email, Cohen attached a document purporting to be a “Consulting Agreement” between
BTA Bank and Essential Consultants dated as of about l\/lay 8, 2017. The agreement indicates that
Essential Consultants had the address of Subject Premises-Z. The document indicates that
Essential Consultants would render “consulting and advisory services” to BTA Bank, and that
BTA Bank would pay Essential Consultants “a consulting fee of One l\/fillion Eight Hundred
‘ Thousand ($1,800,000.00)118 Dollars” disbursed through monthly payments of $150,000. On or
about l\/lay 10, 2017, Cohen sent an email to an employee of BTA Bank, and attached to the email
an invoice to BTA Bank in the name of Essential Consultants with the address of Subject Premises-
2. The invoice contemplated a 8150,000 payment to Essential Consultants for a “monthly
consulting fee.”

c. On or about January 23, 2017, Cohen appears to have entered into a consulting
agreement with AT&T, which contemplates that Essential Consultants “shall render consulting and
advisory services to [AT&T]” and that AT&T would “advise [Essential Consultants] of those issues

_ and matters with respect to which AT&T Services desires [Essential Consultants]’s assistance and
advice.” The agreement indicates that Essential Consultants had the address of Subj ect Premises-

l. The contract calls for AT&T “to pay the Consultant for his services . . . a consulting fee of Fifty

28
2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 29 of 269

Thousand ($50,000) Dollars . . . per month.” Based on my review of reports of interviews with
AT&T employees 1 have learned that AT&T retained Cohen to consult on political issues
including net neutrality, the merger between AT&T and Time Warner, and tax reform.

d. On or about l\/Iarch 1, 2017, Cohen appears to have entered into a contract between
Novartis and Essential Consultants which provides that Essential Consultants will “provide

consulting and advisory services to Novartis on matters that relate to the repeal and replacement of

 

 

the Affordable Care Act m the"Ub and anVothertissues‘mutually~-agreeable-to-[Essential 110

Consultants] and Novartis.” The contract provides for a “consulting fee of One Million Two
Hundred Thousand ($1,200,000) US dollars,” to be paid to Essential Consultants in equal monthly
instalhnents over the course of a year. Based on my review of reports of interviews with Novartis
employees 1 have learned that Novartis retained Cohen to provide political consulting services and
to gain access to relevant policymakers in the Trump Administration.

e. 111 or about February 2017, Cohen began negotiating the terms of a “strategic
alliance” with Squire Patton Boggs On or about l\/larch 4, 2017, Squire Patton Boggs emailed
Cohen a “strategic alliance agreement.” Under the terms of the agreement,i Cohen agreed to
generate business for the law firm, and Squire Patton Boggs agreed to pay to Cohen “an annual
strategic alliance fee of $500,000, payable in twelve (12) equal monthly installments” Squire
Patton Boggs also agreed to provide Cohen with “dedicated and segregated office space in [Squire
Patton Boggs’s] New York and Washington D.C. offices which office space shall be physically
separate from [Squire Patton Boggs’s] offices and have locked doors and its own locked file
cabinets.” 0n or about April 3, 2017, Squire Patton Boggs announced on its website that is had
formed a “strategic alliance” with Michael D. Cohen & Associates and would “jointly represent

clients.”

29
2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 30 of 269

20. Despite the significant amount of money that Cohen received into the Essential
Consultants Account and the MDC&A Account, and the cash balance in both accounts Cohen did
not disclose that information to Sterling or Melrose. Specifically, based on my review of documents
provided by - (as noted above, Cohen’s accountant at the time), my participation in an

have learned the following:

 

meeting, Cohen told - in sum and substance, that he had set up a law practice called l\/fichael
D. Cohen & Associates P.C., and a consulting company called Essential Consultants LLC. Cohen
told -, in sum and substance, that he expected to earn $75,000 per month in connection with
his law practice, and that he expected gross revenues for the consulting business to be between five
and six million dollars annually.

b. ln or about October 2017, if not earlier, -vas preparing a personal financial
statement for Cohen On or about October 6, 2017, -sent an email to Cohen in which 1-
wrote that “[a]ttached is a draft of the new PFS as of September 30, 2017” and attached a draft of
the September 2017 Financial Statement. The draft statement reflected that as of September 30,
2017, Cohen had only $1,250,000 in cash, total assets of approximately $33,430,000 (comprised of
taxi medallion interests real estate interests and his personal residence and property), and liabilities
of approximately $45,630,000, leaving him purportedly over 812 million in debt. In thesame email,
-iuestioned Cohen, in sum and substance, about the fact that the financial statement did not
list any value associated with either the Essential Consultants Account or the l\/IDC&A Account:

“[w]e did not add any value for you[r] two operating entities ~ l\/fichael D. Cohen & Associates

30
2017.08.02

' ai"”'ln ’ or‘abouttl\'/lay' 120'1*7;~’- met»withA Gohen-at- Sub j ect/-Premises-Z ._,At , them,_m_,,,v,im '

ama

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 31 of 269

POC [sz'c] and Essential Consultants LLC. Please advise whether or not these should be disclosed
and what value.”

c. On or about October 6, 2017, Cohen called -3y telephone-which is reflected
on toll records for Cohen’s cellphone-_and told - in sum and substance, not to include
Essential Consultants or l\/IDC&A in the September 2017 Financial Statement because they had no

value On or about October 6, 2017, following the call with-Cohen, using the Cohen

 

Account, respoandW-e'mailwidrthe’mswer"‘[l]ooks“good-to-me.-”-Gohen~never_ directed¢_..,.a___ , minimis
-to make any changes to his cash position as listed in the September 2017 Financial
Statement. 1n a letter dated October 6, 2017, addressed to -, Cohen stated, “1 have reviewed
the attached statement of financial condition and find it to be correct and consistent with the
representations that 1 made to your fii'm. The attached is an accurate reflection of my assets
liabilities and net worth (deficit) as of September 30, 2017.” Attached to that letter was the
September 2017 Financial Statement, which, as noted above, was then transmitted to Sterling in
connection with the proposed taxi medallion transaction between Sterling, Cohen, and l-

21. Based on my review of a report of an interview with Sterling Employee-l, 1 have
learned that Cohen did not disclose his income stream from Essential Consultants to Sterling
Employee-l or', to his knowledge anyone else at Sterling. According to Sterling Employee-l,
knowledge of such an income stream would have affected Sterling’s demands during the
negotiations particularly with respect to the amount of a principal paydown of Cohen’s debt.

Cohen Understated His Available Cash

22. 1n addition to withholding the existence of his Essential Consultants income from

Sterling and l\/Ielrose, it appears that Cohen also substantially understated his available cash and

cash equivalents in his financial disclosures Specifically, 1 know from my review of the September

31
2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 32 of 269

2017 Financial Statement that Cohen provided to Sterling that Cohen represented that he had
$1,250,000 in cash as of September 30, 2017. 1 also know that on or about January 30, 2018, in a
telephone call with Sterling Employee-3, and on February 1, 2018, in an email to Sterling
Employee-3, Cohen represented that he did not have more than $l,250,000 in cash. But, from my
review of a summary of bank records that were scheduled by forensic accountants 1 have learned

that Cohen had approximately $5,000,000 in cash and cash equivalents as of September 30, 2017.

 

Additionally, as of'February 1, 2018',""Cohenthadtapp'roximately»~$6;000300O-in-cash-andvcash,,n“~_._,,_#,,..,,_"

equivalents Specifically, from my review of the account schedule and bank records l have learned
the following:

a. Cohen has three checking and/or savings accounts at Capital One Bank, one of
which is in his wife’s name As of September 30, 2017, Cohen had $l,105,680.35 in his savings
account, and $l,2’62,982.29 in total in the three accounts at Capital One Bank. As of February 1,
2018, Cohen had a total of $l,3 89,245.78 in these accounts

b. Cohen has three accounts at Morgan Stanley in his name As of September 30,
2017, the combined total in cash and cash equivalents in those three accounts was $l,270,600.41.
As of February 1, 2018, Cohen had $1,284.996.13 in these accounts

c. As of September 30, 2017, Cohen had $260,689.18 in an account at Signature Bank.
As of February 1, 2018, Cohen had $261,517.55 in this account.

d. 1n addition to the Essential Consultants Account and l\/lDC&A Account at_ First
Republic, Cohen also had two joint checking accounts with Laura Cohen at First Republic. 1n total,
as of September 30, 2017, Cohen had at least $1,876,209.27 in total in his four accounts at First

Republic. As of February 1, 2018, Cohen had $3,332,992.95 in these accounts

32
2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 33 of 269

e. Cohen has an account at Bethpage Credit Union with $25,931.39 in it as of
September 30, 2017 .

f. As of September 30, 2017, Cohen had $l7,542.54 in accounts at Sterling.

g. Cohen has two accounts at TD Bank_-one in his name and one held jointly with his
wife Cohen also has a safety deposit box at TD Bank-Subject Premises-3. The safety deposit

box was opened on December 13, 2017 in the names of l\/fichael and Laura Cohen

 

at Capital One Bank, City National Bank, Signature Bank, Sterling Bank, Bethpage Credit Union,
First Republic, and Morgan Stanley. As of February 1, 2018, Cohen had $6,268,732.59 in his
accounts at Capital One Bank, City National Bank, Signature Bank, First Republic, and Morgan
Stanley.19

23. Accordingly, based on the foregoing, it appears that Cohen’s written and oral
representations to Sterling and l\/feh‘ose that he did not have more than $l,25 0,000 were false, and
that Cohen withheld information regarding approximately $5 million in funds nom Sterling and
Melrose in order to secure favorable terms in his renegotiation of his medallion loan. Based on
my participation in an interview with Sterling Employee-2, and my review of reports of interviews
with Sterling Employee-l and two l\/feh'ose employees it is my understanding that that Sterling
and l\/Ielrose would view Cohen’s understating of his assets as material to its decision whether to

renegotiate Cohen’s medallion loans and on what terms or to its decision whether approve of the
transfer of those loans to -

19 Based on my review of the account schedules described above, 1 know that, as of the date of this
affidavit, the account balances for TD Bank have not yet been included in the schedule for either
date and the account balances for Sterling National Bank and Bethpage Credit Union have not yet
been included in the schedule for February 1, 2018. Thus, to the extent that these accounts have
positive balances Cohen’s total balances in fact were even higher on these dates

33

 

2017.08.02

hein-torar,-aS~Or-Sapiambars 0,-20ie,-enrienhadar-iaasr~s4,-7-i-3;9~3-5aosm-his-aecounrs--~~---~-~.--

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 34 of 269

Cohen Has Unreported 1nterest lncome

24. lt appears that Cohen also hid from Sterling interest income that he was receiving in
connection with a six million dollar loan he made to another individual Specifically, 1 know from
my review of the May 2017 Financial Statement and September 2017 Financial Statement that
Cohen provided to Sterling that Cohen did not disclose that he had made a note receivable in the
amount of approximately $6 million or that he was earning approximately $60,000 per month in
_””77**7"` interest income in connection with that loana-But~ from my review of a surrnnar:y.of bank records,, ,,,r_ma__~,*r
that were reviewed by another law enforcement agent, my review of property records and
documents obtained pursuant to the Cohen Email Warrants and my participation in an interview

with-1 have learned the following:
a. Based orr my review of property records 1 have learned that on or about l\/farch 12,
2012, Cohen agreed to lend __lPPrOXiIHately
$2,000,000.20 1t appears that the promissory note was unsecured by any real property. On or about
April 28, 2014, Cohen and - amended the promissory note, and restructured the loan to
increase the principal amount to approximately $5,000,000. Under the terms of the amended
promissory note, the loan was secured by_ apartment in _, Florida. On
or about April 8, 2015, Cohen and -restated the promissory note to increase the principal

amount to $6,000,000.21

b. Based on my review of a copy of the restated note, which was obtained pursuant to

the Cohen Email Warrants 1 have learned that under the terms of the amended and restated

 

201 learned from G@iz@l fha __

21 The note states that the loan is to _ husband and Wlfe
jointly and severally For ease of reference, 1 refer simply to‘ -ierein.

34
2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 35 of 269

promissory note, Cohen’s loan to _s an interest-only loan, and that the principal balance
of the loan bears interest at an annual rate of 12.25 percent. 1 also know that the amended and
restated promissory note includes a schedule of payments that require -to pay Cohen
approximately $61,250 per month beginning in April 2015 and ending in Apri12019. The note also
requires tlial-'epay the principal balance of $6,000,000 on April 28, 2019.
c. Based on my review of bank records 1 have learned that, consistent with the terms
-~-- --'-_'-i#of- the-» amended-and_ restated-promissory-note,---»haS--made-monthly-~paym€ntS- Of#~- - ---
approximately $61,25 0 since April 2015 . Specifically, based on my review of records maintained
by Capital One Bank, 1 have learned that from April 2015 to October 2015, Cohen received checks

from an entity called_, totaling $61,250 per month, which he

deposited into his personal bank account at Capital One Bank.22 It appears fi'om my review of bank

records and public sources that ;-is the owner of l_

From my review of records maintained by Capital One Bank, 1 have also learned that since October
2015, Cohen has received checks from an entity called i_, totaling
$61,250 per month, which he deposited into his personal bank account at Capital One Bank. 1t

appears from my review of bank records and public sources that -,s also the owner of i-
_In total, it appears that Cohen receives approximately $735,000 per year

in interest payments from -

d. Based on my review of Cohen’s May 2017 and September 2017 Financial
Statements my review of his 2015 and 2016 tax returns obtained via subpoena and from the Cohen

~Email Warrants and my participation in an interview with - 1 have learned that Cohen did

 

22 In April 2015, Cohen received a pro-rated payment For all months thereafter, the total payment
equaled $61,250, but -)ften made the payment in multiple checks

35
2017.08.02

111

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 36 of 269

not disclose this interest income he was receiving from -to Sterling or l\/lelrose, or list it
on his tax retums. 1 have also learned that while this interest income is taxable, Cohen did not tell
-_his accountant-_about the income, and -only learned about the income because he
began doing _taxes in 2017.23

25. 1 Accordingly, based on the foregoing, it appears that Cohen’s representations to

Sterling and l\/lelrose that he did not have more than $1,250,000 were false, and that Cohen

 

withheld information relating to the interest income”h'e"is*receiving~from'--in-orderwto,,.,.,..*_am_w_… ,
secure favorable terms iii his renegotiation of his medallion loan
Cohen Had a Side Agreement With -

26. As set forth in detail below, during the course of Cohen’s negotiations to sell his
interest in taxi medallions and the associated debt to _ Cohen not only
misrepresented his financial position to Sterling, but also failed to disclose a side agreement he
had negotiated with-: it appears that `-,greed to pay an above-market price
for Cohen’s taxi cab medallions and in exchange, Cohen agreed to pay -rpproximately
$3 .8 million in cash. Specifically, from my review of documents produced pursuant to a subpoena
by Sterling, and my participation in interviews with Sterling Employee-l, Sterling Employee-Z,
and Sterling Employee-3, 1 have learned, among other things the following:

a. On or about September 5, 2017, an executed term sheet was circulated by Sterling
Employee-l to Cohen and - The term sheet listed Cohen’s address as the address for
Subject Premises-l. According to the term sheet, _Would borrow $20,000,000

from Sterling and l\/lelrose, to be secured by the medallions that -was to acquire from

 

23 Accordingly, this interest income-which should have` been reported as such on Cohen’s tax
returns-is included herein in calculations of Cohen’s true cash position

36
2017.02.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 37 of 269

Cohen, At a price of $20 million for thirty-two taxi medallions the proposed transaction valued
each medallion as worth $625,000. The term sheet also contemplated a $1,265,913 pay-down of
the principal balance of the loan The term sheet made no mention of a $3.8 million payment from
Cohen to _ or any other form of payment or financial transaction between the parties

b. Additionally, an internal Sterling credit memorandum, dated October 4, 2017,

describing the terms of the Cohen-`-transaction and the new loan to j_did

 

not mention any payments from Cohen‘to`_including-a-$SaB-million-payment.“.T,hezm,,,,,mr___

memorandum also noted that the “loan amount of $201\/11\/1 indicates a $6251\/1 purchase price per
medallion” but “it is recognized that this is not in line with current market values.” Indeed,
according to an internal Sterling memorandum dated February 5, 2018, in the month of January
2018, taxi medallions sold for amounts ranging from $120,000 to $372,000. According to Sterling
Employee-l and Sterling Employee-Z, they were never told that -agreed to a purchase
price of $625,000 in exchange for a lump sum payment from Cohen, or that Cohen would make

any payment to -

c. On or about January 30, 2018, Sterling Employee-3 asked Cohen whether Cohen
had a side agreement with _;o pay -a sum of money for entering into the
medallion transaction Sterling Employee-3 asked Cohen about such an arrangement because,
according to Sterling Employee-3, the price that -was paying for each medallion
appeared to be well above the market price Cohen stated, in sum and substance, that he had no
side agreement-and never had a side agreement-with -

27. While Cohen and_ did not disclose any payment from Cohen to
_in communications with Sterling, it appears that such a payment was contemplated

Indeed, based on my review of records maintained by -and my participation in an interview

37
2017.03.02

"li'l

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 38 of 269

with - 1 have learned the following, in substance and in part, regarding the proposed side
payment nom Cohen to-

a. On or about September 19, 2017,- prepared a memorandum for Cohen
entitled, “Sale of NYC Medallion Entities and Debt Assumption"’ (the “-l\/lemorandum”).
The -Memorandum summarized the proposed transaction between Cohen and _

in part, as follows: “Michael and Laura Cohen will transfer ownership of their 13 NYC medallion

 

d entities to a Buyefwho will assume their bavnk'irrd‘ebte`dness'upon the [€ohens’~]-paying,down.the,,

debt portfolio of the 13 entities by 8500,000 and a cash payment to the Buyer of $3,800,000.”24
b. According to -Cohen told him the parameters of the deal, including the
payment of $3,800,000 to -but-iid not know where Cohen was going to obtain
$3,800,000 to pay - As noted above, Cohen had more than $5,000,000 in cash and
cash equivalents as of September 2017, but had only disclosed in his September 2017 Financial
Statement that he had $1.25 million in cash. 1
28 . Based on my review of records maintained by Sterling (as well as l\/felrose, the bank
with the participating interest in the loans) and reports of interviews of representatives of Sterling

(and l\/lelrose), 1 have seen no evidence that Sterling, l\/lelrose, or any other financial institution

involved in the potential deal with cohen and -was aware ofthe planned $3.8 million

side payment from Cohen tc-

The lllegal Campaign Contribution Scheme

 

 

24 The reference to thirteen lnedallions appears to be an error by - Cohen and his wife
together owned sixteen corporations which in trim owned 32 taxi medallions

38
2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 39 of 269

2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 40 of 269

2017.08.02

 

Case 1:18-cr-00602-WHP_ Document 43-1 Filed 03/19/19 Page 41 of 269

2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 42 of 269

2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 43 of 269

2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 44 of 269

2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 45 of 269

2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 46 of 269

2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 47 of 269

2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 48 of 269

2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 49 of 269

2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 50 of 269

2017.08,02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 51 of 269

2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 52 of 269

2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 53 of 269

2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 54 of 269

2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 55 of 269

2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 56 of 269

2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 57 of 269

 

C. Probable Cause Justifying Search of the Subject Premises and Subj ect Devices

45. Based on the foregoing, my review of records produced pursuant to subpoenas and
the Cohen Email Warrants and the iCloud Warrant, and my training and experience, there is
probable cause to believe that the Subject Premises and Subject Devices have been used in
furtherance of the Subj ect Offenses and are likely to contain instrumentalities evidence, and fiuits
of the Subject Offenses. Speciflcally, there is probable cause to believe that Cohen permanently
resides at Subject Premises-l and, at least in part, works at both Subject Premises-l and Subject
Premises-Z, and that those locations contain evidence relating to the Sterling taxi medallion

transaction Cohen’s assets Cohen’s consulting work for Essential Consultants LLC, and his

_ Additionally, there is probable cause to believe that Subject Premises-3
contains evidence of Cohen’s assets and_ Fiflally, there iS Pl'Obable Ca‘lSe

to believe that Subject Premises-4, in Which Cohen is temporarily residing, contains electronic

57
2017.03.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 58 of 269

devices including Subject Device-l and Subject Device-2, which, in turn, contain evidence of the
Subject Offenses, such as evidence relating to the Sterling taxi medallion transaction, Cohen’s
assets Cohen’s consulting work for Essential Consultants LLC, and _

46. First, there is probable cause to believe that Cohen lives and operates his businesses
at least in part, at Subject Premises-l. Specifically, from my review of property records 1 know

that l\/lichael Cohen and Laura Cohen own (in trust) Subject Premises-l. From my review of

 

Cohen’s tax returns fknow he lists his primary`residence`as*Subject*Premises-el.iAdditionall~ ,*`…

nom my review of emails produced pursuant to the Cohen Email Warrants 1 know that Cohen
routinely refers to Subject Premises-l as his home For example, on or about September 28, 2017
and October 6, 2017, Cohen emailed individuals that his home address is the address for Subject
Premises-l. 1 also know from my review of emails that Cohen receives package delivery
notifications that list Cohen’s address as the address for Subject Premises-l. Cohen has also
provided the address of Subject Premises-l as the address for Essential Consultants and l\/lichael
D. Cohen & Associates P.C. For example, the certificates of incorporation and account opening
documents at First Republic for both entities list their addresses as the address for Subj ect
Premises-l. See supra 1111 18(b), 18(d). The consulting agreement between Essential Consultants
and AT&T also indicated the address for Essential Consultants is the address for Subject Premises-
l. See supra jj l9(c).

47 . There is also probable cause to believe that Subject Premises-l is likely to contain
instrumentalities evidence, and nuits of the Subject Offenses. Specifically, from my review of
emails produced pursuant to subpoena and the Cohen Email Warrants and iCloud Warrant, as well

as my training and experience, 1 know the following:

58
2017.08.02

1111

"l‘l

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 59 of 269

a. According to records maintained by Sterling, the address for all of Cohen’staxi
medallion 13LCs is the address for Subject Premises-l. See supra 1[ l6(c). Additionally, the
medallion loan documents indicate that any mailings related to the loans should be sent to Subj ect
Premises-l . See id. Based on my training and experience, as well as my review of public sources
1 know that individuals keep records of properties and assets in which they have ownership

interests Accordingly, 1 submit that Subject Premises-l likely contains evidence of Cohen’s

 

ownership of fhc taxi medallion 1;1;Csjthe'reveiiuetthat'thoseemedallions-generate;» and _____ the_____,.m,,,_,.

transaction with Sterling in 2014 to re-finance the medallion loans that were then with Capital One
Bank.

b. Fl'om my review of records maintained by Sterling, 1 also know that Sterling
addressed documents relating to the -transaction and Cohen’s attempts to modify the
terms of the medallion loans to Subj ect Premises-l. For iiistance, Sterling addressed the
transaction term sheet, see supra 11 16(1), and its demand letter and notice of default, see supra 1[
l6(cD, to Subject Premises-l. Accordingly, Subject Premises-l likely contains evidence
concerning the -transaction and Cohen’s negotiations with Sterling. Some of those
records-such as records relating to a payment from Cohen to --were concealed from
Sterling and cannot be obtained via subpoena to Sterling. Additionally, even where documents
were sent to Cohen by Sterling (and therefore are available from Sterling via subpoena), the fact
that they may be found in Subject Premises-l will be relevant to Cohen’ s possession or knowledge
of the documents

c. From my review of records maintained by First Republic, 1 know that Cohen
provided the address for Subject Premises-l as the mailing addresses for the Essential Consultants

Account and MDC&A Account. See supra jH[ l8(b), 18(e). Accordingly, it is likely that Subject

59
2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 60 of 269

Premises-l contains records relating to the Essential Consultants Account and l\/lDC&A Account,
including, among other things account opening documents bank statements documents provided
as part of the know-your-customer process any notes made by Cohen when he was opening the
accounts wire transfer records and canceled checks Even where these records can be obtained
from First Republic, the fact that they may be found in Subject Premises-l will be relevant to,

among other things Cohen’s ownership of the accounts or his knowledge of transactions or the

 

existence of funds in accounts

d. Based on my review of records maintained by Capital One Bank, TD Bank, Morgan
Stanley, City National Bank, Signature Bank, and Bethpage Credit Union, l know that Cohen
provided the address for Subject Premises-l as the mailing for his accounts at each of these
financial institutions Accordingly, it is likely that Subject Premises-l contains records relating to
these accounts including, among other things bank statements that list account balances rfire
existence of these records in Subject Premises-l will be relevant to, among other things Cohen’s
ownership of the accounts and his knowledge of the balances in these accounts

e. Additionally, Cohen may have records of other bank accounts or assets that were
not disclosed to Sterling and are not presently known by law enforcement For example, as
described above, Cohen has received interest income since 2015 that he has not disclosed to
~ Sterling or paid taxes on. Also, on Cohen’s August 2014 Financial Statement, see supra jj l6(e),
he disclosed 810,000,000 in “investments in overseas entities.”30 The value of these investments
was omitted from subsequent financial statements However, for the reasons outlined above, there

is probable cause to believe that Cohen omitted the value of those investments from his 2017

 

30 Based on my participation in an interview with Sterling Employee-3, 1 have learned that
Cohen told Sterling Employee-3 that the reference to “investments in overseas entities” on his
2014 Financial Statement was to serve merely as a “placeholder” for potential future investments

60
2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 61 of 269

financial statements in order to understate his assets As Subject PremiseS-l is Cohen’s primary

residence and he uses Subj ect Premises-l as the mailing address for bank records there is probable

' cause to believe that account statements for unknown bank accounts or assets concealed from
Sterling are likely to be found in Subject Premises-l.

f. Based on my review of records maintained by AT&T and produced pursuant to the

Cohen Email Warrants 1 know that the address Cohen provided to AT&T for Essential Consultants

 

8 is the address for Subject Premises-l»."""See supra 11719(0). Therefore;"thereeiseprobableecause-to--~_---.`---,.
believe that Subject Premises-l will contain evidence concerning the operation of Essential
Consultants or money that Cohen received, through Essential Consultants from AT&T.
Additionally, because Cohen used the address for Subject Premises-l for at least one consulting
arrangement involving Essential Consultants there is probable cause to believe that Subject
PremiseS-l may contain records of other consulting arrangements that Cohen, through Essential
Consultants has with other individuals or entities

g. Based on my review of records maintained by -tccounting firm, and emails
produced pursuant to the Cohen Email Warrants 1 have learned that '-rccounting firm sent
documents to Subject Premises-l and used the address for Subject Premises-l as the address listed
on Cohen’s personal and corporate tax returns See supra 11 16(n). For instance, on or about
October 6, 2017, an employee at-accounting firm emailed Cohen that she had sent
Cohen’s September 2017 Financial Statement by FedEx to Cohen’s attention Accordingly,

Cohen’s tax records are likely to be found in Subject Premises-l.

h. Based on my review of bank records and publicly-available documents 1know that

 

61
2017.03.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 62 of 269

 

i. Based on my review of emails produced pursuant to the Cohen Email Warrants and

iCloud Warrant, 1 know that Cohen used at least one Apple iPhone, an Apple iPad l\/Iini, and a

 

l\/iacBook Pro to access his iCloud account Based on my review of“l'o`cation'records‘provided~by

Apple pursuant to the iCloud Warrant, 1 know that electronic devices linked to Cohen’s iCloud
account were used at Subj ect Premises-l to, among other things place telephone calls and backup
files to Cohen’s iCloud account. Accordingly, there is probable cause to believe that Subject
Premises-l contains electronic devices including certain Apple products that for reasons
discussed below are likely to contain evidence of the Subj ect Offenses.

j. Based on my review of emails produced pursuant to the Cohen Email Warrants 1
understand that Subject Premises-l recently sustained water damage to certain parts of the
premises and that Cohen has engaged contractors to perform certain remediation work on the
premises 111 addition as set forth above, 1 believe that Cohen and his family are temporarily
residing at Subj ect Premises-4 in the Loew’s Regency Hotel, which is approximately two blocks
from Subject Premises-l. However, based on my review of a work order sent to Cohen’s email
by a contractor, 1 understand that the first phase of the work order called for the contractor to “Pack
& Remove all items & furnishings in Living Room, Kitchen, Sons Room & Dining Room” and
store them off-site 111 addition based on my review of drawings sent to Cohen by the contractor,
it appears that the work is primarily being done in these rooms Thus, 1 believe that the

construction ~ to the extent it is still ongoing - would not necessarily have caused Cohen to move

62
2017.02.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 63 of 269

all documents or evidence responsive to the warrant out of Subject Premises-l, because it does not
appear that work is being done to the portion of Subject Premises-l, such as a home office or
Cohen’s own room, where such documents or evidence would most likely be found.31

48. Second, there is probable cause to believe that Cohen uses Subject Premises-2 as
office space, and also that Subject Premises-2 contains certain electronic devices Specifically,

horn my review of the “strategic alliance agreement” between Squire Patton Boggs and Cohen

 

and my review of the press release on SquirePatton“Bo‘ggs’siwebsite;‘l*knowthatGohen~has*an'~'w_~~” t

office at Subject Premises-2. See supra j[jl 18(d), 19(e). lndeed, 1 have learned that pursuant to
Cohen’s agreement with the law fn'm, he has “dedicated and segregated office space” in Squire
Patton Boggs’s offices on the 23rd floor of 30 Rockefeller Plaza, and that the space is “physically
separate” from the firm’s offices and has “locked doors and its own locked file cabinets.” See
supra jj 19(e). Additionally, 1 know that under the terms of the agreement, Cohen agreed to
“arrange for [his] own computer server system that is not connected to [Squire Patton Boggs’s]
computer network system.” 1 know from my participation in an interview with -who met
Cohen at Subj ect Premises-2 in 2017, that Subject Premises-Z is an office with a door, it appears
to be used only by Cohen, and it contains among other things a computer and paper files
According to -when -saw Cohen at Subject Pi'emises-Z, he had two cellular
telephones in Subj ect Premises-2. 1 also know nom my review of elnails produced pursuant to the

Cohen Email Warrants that Cohen uses the address for Subject Premises-Z in the signature block

 

31 As noted below, based on my training and experience, 1 believe that individuals who travel or
stay in hotels for short-term periods commonly bring some items with them, such as portable
electronic devices or sensitive items meaning that Cohen has likely taken some evidence from
Subj ect Premises-l to Subject Premises-4. Nevertheless given the temporary nature of Cohen’s
stay at Subj ect Premises-4 and the scope of the work being done at Subj ect Premises-l, 1 believe
it is unlikely that Cohen has taken all evidence that would be subject to seizure out of Subject
Premises-l.

63
2017.03.02

1W,

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 64 of 269

on his emails Based on my review of notes of a call between Cohen and First Republic Employee-
2 (which notes were taken by another First Republic employee, who was participating in the call
and taking notes), 1 know that, on or about Novembei' 15, 2017, Cohen told First Republic
Employee-Z that he had a new office at 30 Rock. Moreover, 1 know from an article in Vanz`ly F air
published on or about February 14, 2018, that Cohen was interviewed by the magazine iii Subject
Premises-Z in or about February 2018.

49. 1 here is
instrumentalities evidence, and fruits of the Subject Offenses. Specifically, from my review of
emails produced pursuant to subpoena and the Cohen Email Warrants and iCloud Warrant, as well
as my training and experience, 1 know the following:

a. According to records maintained by Sterling, when Cohen was einailing with
Sterling Employee-3 in 2018 about a modification to his existing loan from Sterling, Cohen listed
his address in his email as the address for Subject Premises-Z. See supra 11 16(t), l6(u).
Accordingly, Subject Premises-Z likely contains evidence concerning Cohen’s loan modification
negotiations with Sterling.

b. Based on my review of records obtained pursuant to the Cohen Email Warrants 1
know that the address Cohen provided to KAI and BTA for Essential Consultants is the address
for Subject Premises-Z. See supra 1111 l9(a), l9(b). Therefore, there is probable cause to believe
that Subject Pi'emises-Z will contain evidence concerning the operation of Essential Consultants
or money that Cohen received, through Essential Consultants nom KAI and BTA, among other
entities with which Cohen had a consulting arrangement Additionally, based on my review of
emails sent in 2018 that were obtained pursuant to the Cohen Email Warrants 1 know that Cohen

continues to enter into consulting arrangements through Essential Consultants and agreements

64
2017.03.02

also probable caus,e'to‘ b*elieve*tlrat‘Subj'e'ctPi‘emises=2"is'likelyfto‘containttt

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 65 of 269

relating to those arrangements indicate that Essential Consultants is located at Subject Premises-
2. Additionally, because Cohen used the address for Subject Premises-2 for multiple consulting
arrangements involving Essential Consultants there is probable cause to believe that Subject
Premises-Z may contain records of other unknown consulting arrangements that Cohen has with
other individuals or entities

c. Based on my review of records maintained by l-iccounting firm, and emails

 

produced pursuant to the Cohen Email'Warrants, as well as my parti`cipation'intan*interview-with-A-#'~- -

-1 have learned that -visited Subj ect Premises-Z to meet with Cohen about his taxes
See supra 11 20(a). At that meeting, -iiscussed with Cohen whether Cohen should disclose
Essential Consultants on his personal financial statement to banks According, there is probable
cause to believe that Subject Premises-Z will contain evidence relating to Cohen’s taxes or notes
of his conversation with - Moreover, the fact that Cohen used Subject Premises-Z for a
meeting regarding his personal financial matters provides probable cause to believe that documents
and information regarding his finances will be found in Subj ect Premises-Z.

d. Based on my participation iii an interview with -1 know that Cohen maintains
a computer in Subject Premises-Z. From my review of lP data produced pursuant to a subpoena
and pen register to Google, it appears that Cohen is logging into his Gmail account from Subj ect
Premises-Z. Accordingly, there is probable cause to believe that Subject Premises-Z contains
electronic devices that for reasons discussed below are likely to contain evidence of the Subj ect
Offenses.

e. Based upon my training and experience, 1 have learned that individuals who
maintain businesses typically keep records relating to the business-such as contracts with clients

and records of payments-at the business’ identified location 1 am riot aware of any addresses

65
2017.08.02

nw

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 66 of 269

associated with Essential Consultants other than Subject Premises-l and Subject Premises-Z.
Accordingly, there is probable cause to believe that Subject Premises-l and Subject Premises-2
will contain business records for Essential Consultants

50. Third, there is probable cause to believe that Subject Premises-3 is likely to contain
instrumentalities evidence, and fruits of the Subject Offenses. 1n pai'ticular:

a. As noted above, Cohen has two bank accounts at TD Bank. 1n or about November

 

2017 , as Cohen was receiving substantial income from consulting woi'k;which'he“d'rdnot'di'scl'osem

to Sterling-Cohen opened the safety deposit box at 113 Barik, which is Subject Premises-3. ln
light of the aforementioned evidence that Cohen conceals assets including assets at TD Bank,
there is probable cause to believe that Subject Premises-3 contains financial assets objects of value
and/or documents relating to such assets or objects of value that Cohen likely did not disclose to
Sterling. lndeed, based on my training and experience, 1 am aware that people often conceal

valuable items in safety deposit boxes Accordingly, there is probable cause to believe that Subj ect

Premises-3 will contain evidence of the Bank Fraud Offenses

 

 

UU

2017.08.02

"ill

 

Case 1:18-cr-00602-Wl-|P Document 43-1 Filed 03/19/19 Page 67 of 269

 

51. Based on my review of emails obtained pursuant to the Cohen Email Warrants and
cell phone location information 1 believe that Cohen is temporarily residing in Subject Premises-
4. See supra 1111 3(d). There is also probable cause to believe that Subject Premises-4 contains

instrumentalities and evidence of the Subject Offenses, including, the following:

 

 

33 As noted above, Subject Premises-3 is approximately five inches by ten inches Accordingly, 1
do not believe that it would fit a large volume of hard copy documents however, a small number
of hard-copy documents or a large volume of documents contained on a flash drive or other
portable storage device, would fit in Subject Premises-3.

67
2017.03.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 68 of 269

\

b. As described above, at the time Cohen moved to Subject Premises-4, he was also
in the midst of ongoing negotiations with Sterling regarding the refinancing of his medallion debts
For example, on Januaiy 30, 2018, Cohen had a lengthy phone call with Sterling Employee-3 about
his finances and the proposed restructuring, and on February 1, 2018, Cohen sent an email to
Sterling Employee-3 claiming that he did not have more than $1.25 million in cash. See supra 1111

16(u). Thus there is probable cause that Cohen took at least some documents and evidence relating

 

to his ongoing negoti§ions with Sfeilmg with him to Subject Premises-4, in dr'der to reference and
consult them in connection‘with these negotiations

c. As described above, Cohen used at least one Apple iPhone, an Apple iPad Mini,
and a MacBook Pro to access his iCloud account, and these electronic devices linked to Cohen’s
iCloud account were used at Subj ect Premises-l - Cohens° permanent residence - to place
telephone calls and backup files to Cohen’s iCloud account. See supra j[‘ll 47(i). Although Cohen’ s
stay at Subject Premises-4 is temporary, based on my training and experience 1 know that
individuals who travel or stay in hotels for short-term periods commonly bring portable electronic
devices with them, such as cellular phones tablets or laptops. Accordirigly, there is probable
cause to believe that Subject Premises-4, where Cohen currently appears to be residing, contains
electronic devices including Subject Device-l, Subject Device-2, and/or certain Apple products
that for the reasons discussed herein are likely -to contain evidence of the Subject Offenses

d. Moreovel', as set forth above, based on cellphone location information 1 know that
Subject Device-l and Subject Device-Z were in the vicinity of Subj ect Premises-4 as recently as
this morning (April 8, 2018). As set forth above, there is probable cause to believe that Cohen
used the Subject Devices in furtherance of the Subject Offenses, including to communicate with

Sterling employees regarding the medallion transaction with First Republic employees regarding

68
2017.03.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 69 of 269

the Essential Consultants Account, with his accountant regarding his finances, and with

 

52. Although Cohen appears to be residing currently in Subject Premises-4, it is
unknown whether Cohen will be physically present within Subj ect Premises-4 at the moment the
warrant sought herein are executed. If Cohen is within Subj ect Premises-4 at that moment, Subj ect

Device-l and Subj ect Device-2 - his cellphones - Will likely also be within Subj ect Premises-4.

 

 

If Cohen is not within Subject Premises-4 at that moment,`tlié“d'évicesiwill*likelybe on'his'person, ~~W»

wherever he is located (which, based on location data for Subj ect Device-l and Subject Device-Z
as recently as today, is likely to be in the Southern District of New York). As such, this warrant
seeks separate authority to seize Subject Device-l and Subject Device-Z, in the event that those
devices are not located within Subj ect`Premises-4 (or another Subj ect Premises) at the moment the
warrants sought herein are executed.

D. Probable Cause Justifying Search of ESI

53. Based on the foregoing, there is probable cause to believe that Subj ect Premises~l,
Subject Premises-2 and Subject Premises-4 contain electronic devices that are likely to contain
evidence, fruits, and instrumentalities of the Subject Offenses (and, as set forth above, that Subj ect
Device-l and Subject Device-2 are themselves electronic devices that are likely to contain
evidence of the Subject Offenses). Specifically, based on my review of information produced
pursuant to the Cohen Email Warrants, the iCloud Warrant, and Subpoenas, as well as pen register
data, l submit that there is probable cause that Subject Premises»l contains an Apple iPad l\/Iini, a
MaeBook Pro, and has, at various tirnes, contained Apple cellphones; similarly, there is probable

cause that Subject Premises-2 contains a computer and has, at various times, contained Apple

69
2017.08.02

"i‘i

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 70 of 269

cellphones. These devices are likely to include evidence, fruits, and instrumentalities of the
Subj ect Offenses for the following reasons:

a. As described throughout this affidavit, Cohen used email to send and receive
communications related to the Subject Offenses. In particular, Cohen used email to send and

receive communications with Sterling, First Republic,- the entities to which he is providing

consulting sei'vices_among others. While some of these emails have

v'”""' '“`*§Héadybeen Obtained via subpoenas ana search‘warrants, i know nom my training and*eXp€ri'errce ' '

 

that individuals can and do delete emails from their Internet-based inboXes but retain copies of
those emails on their hard drives. l also know that individuals often have multiple email accounts,
some of which may not be known to law enforcement, and as a result electronic devices can be a
unique repository of all emails relevant to certain Subject Offenses. Indeed, nom my involvement
in this investigation, I know that Cohen had an email account with the Tiump Organization, but
the USAO and FBI have not been able to obtain the contents of that account to date. Thus, emails
relevant to the Subject Offenses are likely stored on electronic devices in Subject PremiseS-l,
Subject Premises-Z and/or Subj ect Premises-4.

b. Additionally, Subject Premises-l, Subject Premise-Z and Subject Premises=4 likely
contain electronic copies of documents relevant to the Subject Offenses. lndeed, l know h'om my
training and experience that individuals often retain copies of important documents on their
computers or other electronic devices capable of storing information, including cellphones (such
as the Subject Devices) and tablets. Here, there are a number of documents that Cohen has likely
retained that will be relevant to the Subject Offenses. For example, electronic devices may include

documentation of Cohen’s true net worth, a listing of his assets, an accounting of his available

70
2017.03.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 71 of 269

cash, consulting agreements with third parties, and ¢_

among other evidence of the Subject Offenses.

c. Third, l know from my review of emails obtained pursuant to the Cohen Email
Warrants that Cohen sent up online banking with First Republic. Based on my training and
experience, l know that individuals who set up online banking often receive electronic notices

concerning financial transactions and, on occasion, save records of their financial transactions to

 

their devices. rAccordingly, there is probable cause to believe that Cohen s electronic devices
contain evidence of banking activity, including the existence of bank accounts or assets that Cohen
did not disclose to Sterling or Melrose.

d. Fourth, nom my review of records produced by Apple, l know that Cohen
communicates using text message as well as encrypted communications applications These
applications that Cohen has downloaded onto a phone include, but are not limited to, WhatsApp,
Signal, and Dust. l know from my review of toll records and text messages that, in paiticular,
Cohen communicated with -ising these encrypted applications Accordingly, there is
probable cause to believe that Cohen’s cellphones ~ the Subject Devices - will contain encrypted
messages that are not otherwise accessible relating to the Subject Offenses.

54. Based on my training and experience, l know that individuals who engage in
financial crimes commonly use computers to communicate with co-conspirators, keep financial
ledgers, and retain B”audulent documents As a result, they often store data on their computers
related to their illegal activity, which can include logs of online or cellphone=based “cha ” with
co-conspirators; email correspondence; contact information of co-conspirators, including
telephone numbers, email addresses, and identifiers for instant messaging and social medial

accounts; bank account numbers; and/or records of uses of funds.

71
2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 72 of 269

55.

Based on my training andiexpei'ience, I also know that, where computers are used

in furtherance of criminal activity, evidence of the criminal activity can often be found months or

even years after it occurred. This is typically true because:

56.

Electronic files can be stored on a hard drive for years at little or no cost and users thus
have little incentive to delete data that may be useful to consult in the future.

Even when a user does choose to delete data, the data can often be recovered months
or years later with the appropriate forensic tools. When a file is “deleted” on a home ~
computer, the data contained in the file does not actually disappear,but instead remains
on the hard drive, in “slack space,” until it is overwritten by new data that cannot beW
stored elsewhere on the computer. Similarly, files that have been viewed on the Internet
are generally downloaded into a temporary Internet directory or “cache,” which is only
overwritten as the “cache” fills up and is replaced with more recently viewed Internet
pages. Thus, the ability to retrieve from a hard drive or other electronic storage media
depends less on when the file was created or viewed than on a particular user’s

operating system, storage capacity, and computer liabits.

In the event that a user changes computers, the user will typically transfer files from
the old computer to the new computer, so as not to lose data. In addition, users often
keep backups of their data on electronic storage media such as thumb drives, flash
memory cards, CD-ROMs, or portable hard drives.

.Based on the foregoing, I respectfully submit there is probable cause to believe that

Cohen engaged in the Subj ect Offenses, and that evidence of this criminal activity is likely to be

found in the Subject Premises, on computers and electronic media found in the Subject Premises,

and on the Subject Devices. ln particular, there is probable cause to believe that the Subject

Premises and Subject Devices will contain evidence, fruits, and instrumentalities of violations of

the Subject Offenses, as more fully described in Section ll of Attachments A, B, C, D, E and F to

the proposed warrants, including the following:

a. Evidence necessary to establish the occupancy or ownership of the Subject

Premises, including without limitation, utility and telephone bills, mail envelopes, addressed

coirespondence, bank statements, identification documents, and keys.

2017.08.02

b. Evidence relating to Sterling, Melrose, and/or taxi medallions.

72

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 73 of 269

c. Evidence relating to a plan,v proposal, or agreement for Cohen and/or entities
associated with him to transfer any interest in taxi medallions, and any associated debts or
liabilities, to others, including to _.nd/or entities associated with him.

d. Evidence relating to a plan, proposal, or agreement to modify loans that Cohen has
with Sterling and/or Meh'ose.

e. Evidence relating to Essential Consultants, LLC, including any documents that

 

indicate the nature and purpose of payments made to or from Essential Consultants or the nature
of any work done by Cohen or any other individuals in connection with Essential Consultants.

f. Evidence of income to Michael D. Cohen & Associates, including any documents
that indicate the nature and purpose of payments made to or from Michael D. Cohen & Associates,
or evidence of the purpose of accounts opened in the name of Michael D. Cohen & Associates.

g. Evidence relating to Cohen’s net Worth, available cash and cash equivalents,
monthly and annual income, income sources, and other assets, whether held personally or through

entities, including tax retums, personal financial statements, and bank records.

h. Evidence relating to agreements, loans, and/or financial transactions between

Cohen and_ and any payments by-;o Cohen,

 

73
2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 74 of 269

 

p. Cominunications with others, including-and/or other accountants,

relating to Cohen’s bank accounts, taxes, debts, and/or fmances;

q. Cominunications, records, documents, and other files reflecting false
representations to a financial institution related to the intended purpose of an account or loan at
that financial institution; the nature of any business or entity associated with an account at a
financial institution; the source of funds flowing into an account; or the purpose or nature of any
financial transactions involving that financial institution;

r. Evidence of Cohen’s intent as it relates to the Subject Offenses under investigation

lII. Procedures for Searcliing ESI
A. Execution of Warrant for ESI

5 7. Federal Rule of Cr'nninal Procedure 4l(e)(2)(B) provides that a warrant to search

for and seize property “may authorize the seizure of electronic storage media or the seizure or

74
2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 75 of 269

copying of electronically stored information . . . for later review.” Consistent with Rule 4l, this
application requests authorization to seize any computer devices and storage media and transport
them to an appropriate law enforcement facility for review. This is typically necessary for a number
of reasons:

o First, the volume of data on computer devices and storage media is often impractical
for law enforcement personnel to review in its entirety at the search location.

¢ Second, because computer data is particularly vulnerable to inadvertent or intentional
modification or destruction, computer d§ices are ideally examined in a controlled
environment, such as a law enforcement laboratory, where trained personnel, using
specialized software, can make a forensic copy of the storage media that can be
subsequently reviewed in a manner that does not change the underlying data.

0 Third, there are so many types of computer hardware and software in use today that it
can be impossible to bring to the search site all of the necessary technical manuals and
specialized personnel and equipment potentially required to safely access the
underlying computer data.

o Fourth, many factors can complicate and prolong recovery of data from a computer
device, including the increasingly common use of passwords, encryption, or other
features or configurations designed to protect or conceal data on the computer, which
often take considerable time and resources for forensic personnel to detect and resolve.

58. AS discussed herein, Squire Patton Boggs is a functioning law firm that conducts

legitimate business unrelated to Cohen’s commission of the Subj ect Offenses. Subject Premises-
2 is an office located inside of Squire Patton Boggs’s New York office. ln order to execute the
warrant in the most reasonable fashion, law enforcement personnel will attempt to investigate on
the scene of what computers or storage media, if any, must be seized or copied, and what computers
or stoifage¢media needrnotbe seized or,,copied., Law enforcement personnel will speak with Squire
Patton Boggs personnel on the scene as may be appropriate to determine which files and electronic
devices within Subject Premises-Z belong to or were used by Cohen, While, based on the
foregoing, it does not appear that Cohen shared electronic devices or a server with Squire Patton

Boggs, where appropiiate, law enforcement personnel will copy data, rather than physically seize

75
2017.08.02

 

CaS€ lilS;CI’-OOGOZ-WHP DOCUment 43-1 Filed 03/19/19 Page 76 Of 269

computers to reduce the extent of any disruption of Squire Patton Boggs’s operations lf, after
inspecting the seized computers off-site, it is determined that some or all of this equipment is no
longer necessary to retrieve and preserve the evidence, the Government will return it.

59. Additionally, because Cohen is an attorney, and claims to serve as a personal
attorney for Trump, the review of evidence seized from the Subj ect Premises and Subj ect Devices

will be conducted pursuant to established screening procedures to ensure that the law enforcement

 

personnel involved in the investigation, including attorneys for theGovernme'nt;collect*evidence-~--M¢¢W~~i......_
in a manner reasonably designed to protect any attorney-client or other applicable privilege. When
appropriate, the procedures will include use of a designated “filter teain,” separate and apart from
the investigative team, in order to review potentially privileged communications and determine
which communications to release to the investigation and prosecution team.

B.. Accessing ESI on the Subject Devices

60. As described above, the Subj ect Devices are both Apple brand devices

6l. l know from my training and experience, as well as from information found in
publicly available materials including those published by Apple, that some models of Apple
devices such as iPhones and iPads offer their users the ability to unlock the device via the use of a
fingerprint or thumbprint (collectively, “fmgerprint”) in lieu of a numeric or alphanumeric
passcode or password. This feature is called Touch lD. l also know that the Apple iPhone X offers
its users the ability to unlock the device via the use of facial recognition (through infrared and
visible light scans) in lieu of a nuineric or alphanumeric passcode or password. This feature is
called Face lD.

62. If a user enables Touch ID on a given Apple device, he or she can register up to 5

fingerprints that can be used to unlock that device. The user can then use any of the registered

76
2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 77 of 269

fingerprints to unlock the device by pressing the relevant fmger(s) to the device’s Touch lD sensor,
which is found in the round button (often referred to as the “home” button) found at the bottom
center of the front of the device. lf a user enables Face lD on a given Apple device, he or she can
unlock the device by raising the iPhone to his or her face, or tapping the screen. fn my training
and experience, users of Apple devices that offer Touch lD or Face lD often enable it because it is

considered to be a more convenient way to unlock the device than by entering a nuineric or

 

alphanumeric passcode or password, as well as amore secure way to protect the device’s contents

63. fn some circumstances Touch lD or Face lD cannot be used to unlock a device that
has either security feature enabled, and a passcode or password must be used instead. `These
circumstances include: (l) when the device has just been turned on or restarted; (2) when more
than 48 hours has passed since the last time the device was unlocked; (3) when the passcode or
password has not been entered in the last 6 days and the device has not been unlocked via Touch
lD in the last 8 hours or the device has not been unlocked via Face lD in the last 4 hours; (4) the
device has received a remote lock command; or (5) five unsuccessful attempts to unlock the device
via Touch lD or Face lD are made.

64. The passcodes or pa'sswords that would unlock the Subject Devices are not known
to law enforcement Thus, it will likely be necessary to press the fmgers of the user of the Subject
Devices to the devices’ Touch lD sensor, or hold the Subject Devices in B'ont of the user’s face to
activate the Face lD sensor, in an attempt to unlock the devices for the purpose of executing the
search authorized by this warrant. Attempting to unlock the relevant Apple devices via Touch lD
with the use of the fingerprints of the user, or via Face ID by holding the device in front of the
user’s face, is necessary because the government may not otherwise be able to access the data

contained on those devices for the purpose of executing the search authorized by this warrant.

77
2017.08.02

iii

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 78 of 269

65. Based on these facts and my training and experience, it is likely that Cohen is the
user of the Subject Devices and thus that his fingerprints are among those that are able to unlock
the Subj ect Devices via Touch lD or his face is able to unlock the Subj ect Devices via Face ID.

66. Although l do not know which of a given user’s 10 fingerprints is capable of
unlocking a particular device, based on my training and experience l know that it is common for a

user to unlock.a Touch lD-enabled Apple device via the fingerprints on thumbs or index fingers

 

fn the event that law enforcement is unable to unlock th€SubJect Devices as described above
within the five attempts permitted by Touch ID, this will simply result in the device requiring the
entry of a password or passcode before it can be unlocked.

67. l also know from my training and experience, and my review of publicly available
materials published by Apple that Apple brand devices Such as the Subj ect Devices have a feature
that allows a user to erase the contents of the device remotely. By logging into the Intemet, the
user or any other individual who possesses the user’s account information can take steps to
completely wipe the contents of the device, thereby destroying evidence of criminal conduct, along
with any other information on the device. The only means to prevent this action is to disable the
device’s ability to connect to the lntemet immediately upon seizure, which requires either access
to the device itself to alter the settings or the use of specialized equipment that is not consistently
available to law enforcement agents at every arrest.

68. Due to the foregoing, l request that the Court authorize law enforcement to press
the fingers (including thumbs) of Cohen to the Touch ID sensors the Subject Devices or hold the
Subject Devices in B‘ont of Cohen’s face, for the purpose of attempting to unlock the Subject

Devices via Touch lD or Face lD in order to search the contents as authorized by this warrant.

78
2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 79 of 269

C. Review of ESI

69. Following seizure of any computer devices and storage media and/or the creation
of forensic image copies law enforcement personnel (including, in addition to law enforcement
officers and agents and depending on the nature of the ESI and the status of the investigation and
related proceedings attomeys for the government, attorney support staff, agency personnel

assisting the government in this investigation, and outside technical experts under government

 

control) will review the ESI contamed'tnerem fof information responsive t'o'the warrant.

70. In conducting this review, law enforcement personnel may use various techniques
to determine which files or other ESI contain evidence or fruits of the Subject Offenses Such
techniques may include, for example:

o surveying directories or folders and the individual files they contain (analogous to
looking at the outside of a file cabinet for the markings it contains and opening a drawer
believed to contain pertinent files);

9 conducting a file-by-file review by “opening” or reading the first few “pages” of such
files in order to determine their precise contents (analogous to performing a cursory
examination of each document in a file cabinet to determine its relevance);

¢ “scanning” storage areas to discover and possibly recover recently deleted data or
deliberately hidden files; and

¢ performing electronic keyword searches through all electronic storage areas to
determine the existence and location of data potentially related to the subject matter of
the investigation34; and

a reviewing metadata, system information, configuration files registry data, and any
other information reflecting how, when, and by whom the computer was used.

 

34 Keyword searches alone are typically inadequate to detect all relevant data. For one thing,
keyword searches work only for text data, yet many types of files such as images and videos do
not store data as searchable text. Moreover, even as to text data, there may be information properly
subject to seizure but that is not captured by a keyword search because the information does not
contain the keywords being searched

79
2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 80 of 269

71. Law enforcement personnel will make reasonable efforts to restrict their search to
data falling within the categories of evidence specified in the warrant. Depending on the
circumstances however, law enforcement personnel may need to conduct a complete review of all
the ESI from seized devices or storage media to evaluate its contents and to locate all data
responsive to the warrant.

D. Return of ESI

 

72. lf the GOVcl'nincnt determines that the electi‘o'r'iic"devi‘c*es*are"no'longer necessary¢»-»-v",,,",r.l,,

to retrieve and preserve the data, and the devices themselves are not subject to seizure pursuant to
Federal Rule of Criminal Procedure 4l(c), the Government will return these items upon request
Computer data that is encrypted or unreadable will not be returned unless law enforcement
personnel have determined that the data is not (i) an instrumentality of the offense, (ii) a huff of
the criminal activity, (iii) contraband, (iv) otherwise unlawfully possessed, or (v) evidence of the

Subj ect Offenses

80
2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 81 of 269

lV. Conclusion and Anci]lary Provisions

73. Based on the foregoing, l respectfully request the court to issue a warrant to seize

the items and information specified in Attachments A, B, C, D, E and F to this affidavit and to the -

Search and Seizure Warrants
74. In light of the confidential nature of the continuing investigation, l respectfully
request that this affidavit and all papers submitted herewith be maintained under seal until the

Court orders otherwise.

/’

Special Agent
FBI

 

Sworn to before me On
Sth day Oprril, 2018 !7?/ // L/: / a j //§,

rif £… M"é/:;fg:a.,

Ho\\i HLNRV ii firms ki vw
usi ran smiths MAGI\”FRATE moon

 

81
2017.03.02

"ii"

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 82 of 269

ATTACHMEN'I` A
I. Premises to be Searched-Subject Premises-l

The premises to be searched (“Subject Premises-l”) are described as follows and include
electronic devices and all locked and closed containers found therein:

Apaitment -located inside the building at 502 Park Avenue, New York, New York
10022. The building located at 502 Park Avenue is a 32-floor brick residential building Subject
Premises-l is located on the _)f the building

]1. lterns to Be Seized

A. Evidence, Frilits, and Instrumentalities of the Subject Offenses-

The items to be seized from Subject Premises-l are evidence, fiuits and instrumentalities
of violations of 18 U.`S.C. §§ 371 (conspiracy, as it pertains to the other Subject Offenses), 1005
(false bank entries), 1014 (false statements to a financial institution), 1343 (wire fraud), and 1344
(bank fraud), and 52 U.S.C. §§ 30116(a)(1)(A) and 30109(d)(1)(A)(1) (illegal campaign
contributions) (the “Subject Offenses”), described as follows:

a. Evidence relating to Sterling National Bank, Melrose Credit Union, and/or taxi
medallions from Januai"y l, 2013 to the present.

b. Evidence relating to a plan, proposal, or agreement for Michael Cohen and/or
entities associated with him to transfer any interest in taxi medallions and any associated debts or
liabilities to others including to _and/or entities associated with him.

c. Evidence relating to a plan, proposal, or agreement to modify loans that Cohen has
with Sterling and/or Melrose.

d. Evidence relating to Essential Consultants LLC, including any documents that
indicate the nature and purpose of payments made to or from Essential Consultants or the nature
of any work done by Cohen or any other individuals in connection With Essential Consultants

e. Evidence of income to Michael D. Cohen & Associates including any documents
that indicate the nature and purpose of payments made to or nom Michael D. Cohen & Associates
or evidence of the purpose of accounts opened in the name of Michael D. Cohen & Associates.

f.` Evidence relating to Cohen’s net worth, available cash and cash equivalents
monthly and annual income, income sources and other assets whether held personally or through
entities including tax returns personal financial statements and bank records from January l,
2013 to the present.

g. Evidence relating to agreements loans and/or financial transactions between

Cohen and_and/or entities controlled by the_

2
2017.08.02

in

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 83 of 269

 

_andmypawemby-w Coh@n» frommy

1, 2012 to the present.

 

o. Communications with others including-and/Or Othel` aCCOUIltaUtS»
relating to Cohen’s bank accounts taxes debts and/or fmances nom January 1, 2013 to the
present

p. Communications records documents and other files reflecting false
representations to a financial institution related to the intended purpose of an account or loan at
that financial institution; the nature of any business or entity associated with an account at a
financial institution; the source of funds flowing into an account; or the purpose or nature of any
financial transactions involving that financial institution, from January 1, 2013 to the present.

q. Evidence of Cohen’s intent as it relates to the Subj ect Offenses under investigation.

B. Search and Seizure of Electronically Stored Information

The items to be seized from Subject Premises-l also include any computer devices and
storage media that may contain any electronically stored information falling within the categories
set forth in Section II.A of this Attachrnent above, including but not limited to, a MacBook Pro,
any other desktop and laptop computers any Apple iPhone or other cellphone or smartphone

3
2017.03.02

1111

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 84 of 269

belonging to l\/Iichael Cohen or in his possession, an Apple iPad Mini, portable hard drives disk
drives thumb drives and personal digital assistants ln lieu of seizing any such computer devices

or storage media, this warrant also authorizes the copying of such devices or media for later review.

The items to be seized from Subject Premises-l also include:

1.

Any items or records needed to access the data stored on any seized or copied

computer devices or storage media, including but not limited to any physical keys encryption
devices or records of login credentials passwords private encryption keys or similar information.

2.

Any items or records that may facilitate a forensic examination of the computer

devices or storage media, including any hardware or software manuals or other information
" """"“A*c'oncernin g the confi guration¢of~the seized or~ copied,computerl devices.onstorage_me,dia.

3.

Any evidence concerning the identities or locations of those persons with access to,

control over, or ownership of the seized or copied computer devices or storage media,

C. Review of ESI

Following seizure of any computer devices and storage media and/or the creation of
forensic image copies law enforcement personnel (which may include, in addition to law
enforcement officers and agents attorneys for the govemment, attorney support staff, agency
personnel assisting the government in this investigation, and outside technical experts under
government control) are authorized to review the ESI contained therein for information responsive
to the‘ wan'ant.

1n conducting this review, law enforcement personnel may use various techniques to locate
information responsive to the warrant, including, for example:

2017.08.02

surveying various file “directories” and the individual files they contain (analogous to
looking at the outside of a file cabinet for the markings it contains and opening a drawer
believed to contain pertinent files);

opening or cursorily reading the first few “pages” of such files in order to determine
their precise contents

scanning storage areas to discover and possibly recover recently deleted files or
deliberately hidden files;

performing key word searches tln'ough all electronic storage areas to determine whether
occurrences of language contained in such storage areas exist that are intimately related
to the subject matter of the investigation; and

reviewing metadata, system information, configuration files registry data, and any
other information reflecting how, when, and by whom the computer was used.

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 85 of 269

Law enforcement personnel will make reasonable efforts to search only for files
documents or other electronically stored information within the categories identified in Sections
H.A and II.B of this Attachment However, law enforcement personnel are authorized to conduct
a complete review of all the ESI from seized devices or storage media if necessary to evaluate its
contents and to locate all data responsive to the warrant.

Additionally, review of the items described in this Attachment shall be conducted pursuant
to established procedures designed to collect evidence in a manner reasonably designed to protect
any attorney-client or other applicable privilege. When appropriate, the procedures shall include
use of a designated “filter team,” separate and apart from the investigative team, in order to address
potential privileges

 

2017.08.02

jqu

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 86 of 269

ATTACHMENT B
I. Premises to be Searched-Subj ect Premises-Z

The premises to be searched (“Subject Premises-Z”) are described as follows and include
electronic devices and all locked and closed containers found therein:

An office belonging to or assigned to Michael Cohen located on the 23rd floor of the
building at 30 Rockefeller Plaza, New York, New York 10112, inside of the offices of the law firm
Squire Patton Boggs The building located at 30 Rockefeller Plaza is a 66-floor office building
that spans the entire block between Sixth Avenue and Rockefeller Plaza.

II. Iteiiis to Be Seized

A. Evidence, Fruits, and Instr'umentalities of the Subject Offenses

The items to be seized from Subject Premises-2 are evidence, fruits and instrumentalities
of violations of 18 U.S.C. §§ 371 (conspiracy as it pertains to the other Subject Offenses), 1005

(false bank entiies), 1014 (false statements to a financial institution), 1343 (wire fraud), and 1344 ~»

(bank fraud), and 52 U.S.C. §§ 30116(a)(1)(A) and 30109(d)(l)(A)(1) (illegal campaign
contributions) (the “Subj ect Offenses”) described as follows:

a. Evidence relating to Sterling National Bank, Melrose Credit Union, and/or taxi
medallions from January l, 2013 to the present.

b. Evidence relating to a plan, proposal, or agreement for l\/lichael Cohen and/or
entities associated with him to transfer any interest in taxi medallions and any associated debts or
liabilities to others including to _\nd/ or entities associated with him.

c. Evidence relating to a plan, proposal, or agreement to modify loans that Cohen has
with Sterling and/or Melrose.

d. Evidence relating to Essential Consultants LLC, including any documents that
indicate the nature and purpose of payments made to or from Essential Consultants or the nature
of any work done by Cohen or any other individuals in connection with Essential Consultants

e. Evidence of income to Michael D. Cohen & Associates including any documents
that indicate the nature and purpose of payments made to or from l\/lichael D. Cohen & Associates
or evidence of the purpose of accounts opened in the name of l\/lichael D. Cohen & Associates.

f. Evidence relating to Cohen’s net worth, available cash and cash equivalents
monthly and annual income, income sources and other assets whether held personally or through
entities including tax returns personal financial statements and bank records nom January 1,
2013 to the present.

g.' Evidence relating to agreements loans and/or fmancial transactions between
Cohen and_e“e/el` entities ee“ere“ed by

6
2017.03.02

"Fl

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 87 of 269

_. andmypaym@msby-iocohen,fmm]anualy

l, 2012 to the present

 

o. Communications with others including_and/or other accountants
relating to Cohen’S bank accounts taxes debts and/or fmances from January l, 2013 to the l
present

p. Communications records documents and other files reflecting false
representations to a financial institution related to the intended purpose of an account or loan at
that financial institution; the nature of any business or entity associated with an account at a
financial institution; the source of funds flowing into an account; or the purpose or nature of any
financial transactions involving that financial institution, from January l, 2013 to the present

q. Evidence of Cohen’s intent as it relates to the Subject Offenses under investigation

B, Search and Seizure of Electroriically Stored Inf`orrnation

The items to be seized H'om Subject Premises-2 also include any computer devices and
storage media that may contain any electronically stored information falling within the categories
set forth in Section II.A of this Attachment above, including, but not limited to, any desktop and
laptop computers any Apple iPhone or other cellphone or smartphone belonging to l\/lichael Cohen

7
2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 88 of 269

or in his possession, portable hard drives disk drives thumb drives and personal digital assistants
In lieu of seizing any such computer devices or storage media, this warrant also authorizes the
copying of such devices or media for later review.

The items to be seized from Subj ect Premises-2 also include:

l. Any items or records needed to access the data stored on any seized or copied
computer devices or storage media, including but not limited to any physical keys encryption
devices or records of login credentials passwords, private encryption keys or similar information

` 2. Any items or records that may facilitate a forensic examination of the computer
devices or storage media, including any hardware or software manuals or other information
concerning the configuration of the seized or copied computerdevices*or*storage~media, '

 

3. Any evidence concerning the identities or locations of those persons with access to,
control over, or ownership of the seized or copied computer devices or storage media,

C. Review of ESI

Following seizure of any computer devices and storage media and/or the creation of
forensic image copies law enforcement personnel (which may include, in addition to law
enforcement officers and agents attorneys for the government attorney support staff, agency
personnel assisting the government in this investigation, and outside technical experts under
government control) are authorized to review the ESI contained therein for information responsive
to the warrant.

ln conducting this review, law enforcement personnel may use various techniques to locate
information responsive to the warrant, including, for example:

¢ surveying various file “directories” and the individual files they contain (analogous to
looking at the outside of a file cabinet for the markings it contains and opening a drawer
believed to contain pertinent files);

o opening or cursorily reading the first few “pages” of such files in order to determine
their precise contents;

9 scanning storage areas to discover and possibly recover recently deleted files or
deliberately hidden files;

6 performing key word searches through all electronic storage areas to determine whether
occurrences of language contained in such storage areas exist that are intimately related
to the subject matter of the investigation; and

0 reviewing metadata, system inforrnation, configuration files registry data, and any
other information reflecting how, when, and by whom the computer was used.

2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 89 of 269

Law enforcement personnel will make reasonable efforts to Search only for files
documents or other electronically Stored information within the categories identified in Sections
ll.A and II.B of this Attachment However, law enforcement personnel are authorized to conduct
a complete review of all the ESI from seized devices or storage media if necessary to evaluate its
contents and to locate all data responsive to the warrant.

Additionally, review of the items described in this Attachment shall be conducted pursuant
to established procedures designed to collect evidence in a manner reasonably designed to protect
any attorney-client or other applicable privilege. When appropriate, the procedures shall include
use of a designated “filter team,” separate and apart from the investigative team, in order to address
potential privileges

 

 

2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 90 of 269

ATTACHl\/IENT C
I. Premises to be Searched-Subject Premises-?)

The premises to be searched (“Subject Premises-3”) are described as follows and include
all locked and closed containers found therein:

A safe deposit box located inside the TD Bank branch location at 500 Park Avenue, New
York, New York 10019, marked as box ii- The safe deposit box is in the name of l\/lichael
Cohen and Laura Cohen.

II. Items to Be Seized
A. Evidence, Fruits and Instrumentalities of the Subject Offenses

The items to be seized from Subj ect Premises-3 are evidence, fruits and instrumentalities
of violations of 18 U.S.C. §§ 371 (conspiracy as it pertains to the other Subject Offenses), 1005
(false bank entries), 1014 (false statements to a financial institution), 1343 (wire naud), and 1344
(bank fraud), and 52 U.S.C. §§ 30116(a)(1)(A) and 30109(d)(1)(A)(1) (illegal campaign
contributions) (the “Subj ect Offenses”), described as follows: _

1. Evidence relating to l\/lichael Cohen’s net worth, available cash and cash
equivalents assets monthly and annual income, and income sources from January 1, 2013 to the

r\\~p c Pht

 

10
2017.03.02

 

Case 1:18-cr-OO602-WHP_ Document 43-1 Filed 03/19/19 Page 91 of 269

 

9. Any portable electronic storage device.

B. Search of Seized Electronic Devices

Probable cause exists to search any seized electronic storage device for the items set
forth in Section II(A)(l)-(B), above.

C. R_eview of ESI

Following seizure of any electronic storage device, law enforcement personnel (which may
include, in addition to law enforcement officers and agents attorneys for the government, attorney
support staff, agency personnel assisting the government in this investigation, and outside
technical experts under government control) are authorized to review the ESI contained therein for
information responsive to the warrant.

ln conducting this review, law enforcement personnel may use various techniques to locate
information responsive to the warrant, including, for example:

w surveying various file “directories” and the individual files they contain (analogous to
looking at the outside of a file cabinet for the markings it contains and opening a drawer
believed to contain pertinent files);

o opening or cursorin reading the first few “pages” of such files in order to determine
their precise contents;

¢ scanning storage areas to discover and possibly recover recently deleted files or
deliberately hidden files;

0 performing key word searches through all electronic storage areas to determine whether
occurrences of language contained in such storage areas exist that are intimately related
to the subject matter of the investigation; and

o reviewing metadata, system information configuration files registry data, and any
other information reflecting how, when, and by whom the computer was used.

Law enforcement personnel will make reasonable efforts to search only for files
documents or other electronically stored information within the categories identified in Sections
II.A and II.B of this Attachment However, law enforcement personnel are authorized to conduct

a complete review of all the ESI from seized devices if necessary to evaluate its contents and to
locate all data responsive to the warrant.

Additionally, review of the items described in this Attachment shall be conducted pursuant to
established procedures designed to collect evidence in a manner reasonably designed to protect

11
2017.08.02

 

Case 1:18-cr-OQ6Q2-WHP Document 43-1 Filed 03/19/19 Page 92 of 269

any attorney-client or other applicable privilege. When appropriate, the procedures shall include
use of a designated “filter team,” separate and apart from the investigative team, in order to address

potential privileges

 

12
2017.08.02

 

Case 1:18-cr-OO602-W|er Document 43-1 Filed 03/19/19 Page 93 of 269

ATTACI-]l\/IENT D
I. Premises to be Searched-Subj ect Premises-4

The premises to be searched (“Subj ect Premises-4”) are described as follows and include
electronic devices and all locked and closed containers found therein:

Room 1728 located inside the Loews Regency Hotel at 540 Park Avenue, New York, New
York 10065. The building is a luxury hotel located on Park Avenue and 6lst Street. Subject
Premises-4 is located on the 17th floor of the hotel.

II. Items to Be Seized
A. Evidence, Friiits, and Instrnrnentalities of the Subject Offenses

The items to be seized from Subject Premises-4 are evidence, fruits and instrumentalities
of violations of 18 U.S.C. §§ 371 (conspiracy, as it pertains to the other Subject Offenses), 1005
(false bank entries), 1014 (false statements to a financial institution), 1343 (wire fraud), and 1344
(bank fraud), and 52 U.S.C. §§ 30116(a)(1)(A) and 30109(d)(1)(A)(1) (illegal campaign
contributions) (the “Subject Offenses”), described as follows:

a. Evidence relating to Sterling National Bank, Melrose Credit Union, and/or taxi
medallions ii‘om January 1, 2013 to the present

b. Evidence relating to a plan, proposal, or agreement for l\/lichael Cohen and/or
entities associated with him to transfer anv interest in taxi medallions and any associated debts or
liabilities to others including to_tnd/or entities associated with him.

c. Evidence relating to a plan, proposal, or agreement to modify loans that Cohen has
with Sterling and/or Melrose.

d. Evidence relating to Essential Consultants LLC, including any documents that
indicate the nature and purpose of payments made to or from Essential Consultants or the nature
of any work done by Cohen or any other individuals in connection with Essential Consultants

e. Evidence of income to Michael D. Cohen & Associates including any documents
that indicate the nature and purpose of payments made to or from Michael D. Cohen & Associates
or evidence of the purpose of accounts opened in the name of Michael D. Cohen & Associates.

f. Evidence relating to Cohen’s net worth, available cash and cash equivalents
monthly and annual income, income sources and other assets Whether held personally or tln'ough
entities including tax returns personal financial statements and bank records from January 1,
2013 to the present

g. Evidence relating to agreements loans and/or financial transactions between

Cohen and _and/or entities controlled by _

13
2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 94 of 269

_and any payments by -to Cohen, from January
1, 2012 to the present

 

o. Communications with others including _and/or other accountants
relating to Cohen’s bank accounts taxes debts and/or finances from lanuary 1, 2013 to the
present

p. Communications records documents and other files reflecting false
representations to a financial institution related to the intended purpose of an account or loan at
that financial institution; the nature of any business or entity associated with an account at a
financial institution; the source of funds flowing into an account; or the purpose or nature of any
financial transactions involving that financial institution, from January 1, 2013 to the present

q. Evidence of Cohen’s intent as it relates to the Subject Offenses under investigation

B. Search and Seiznre of Electronically Stored Inf`ormation

The items to be seized from Subject Premises-4 also include any computer devices and
storage media that may contain any electronically stored information falling within the categories
set forth in Section H.A of this Attachment above, including, but not limited to, a l\/lacBook Pro,
any other desktop and laptop computers any Apple iPhone or other cellphone or smartphone

14
j 20i7.03.02

 

Case 1:18-cr-OO602-WHP Dooument 43-1 Filed 03/19/19 Page 95 of 269

belonging to Michael Cohen or in his possession, an Apple iPad Mini, portable hard drives disk
drives thumb drives and personal digital assistants ln lieu of seizing any such computer devices
or storage media, this warrant also authorizes the copying of such devices or media for later review.

rfhe items to be seized nom Subj ect Premises-4 also include:

1. Any items or records needed to access the data stored on any seized or copied
computer devices or storage media, including but not limited to any physical keys encryption
devices or records of login credentials passwords private encryption keys or similar information

2. Any items or records that may facilitate a forensic examination of the computer
devices or storage media, including any hardware or software manuals or other information

 

concerning the configuration of the sei?ed' or copied computer*devices‘or’storage*media.

3. Any evidence concerning the identities or locations of those persons with access to,
control over, or ownership of the seized or copied computer devices or storage media.

C. Review of ESI

Following seizure of any computer devices and storage media and/or the creation of
forensic image copies law enforcement personnel (which may include, in addition to law
enforcement officers and agents attorneys for the government attorney support staff, agency
personnel assisting the government in this investigation, and outside technical experts under
government control) are authorized to review the ESI contained therein for information responsive
to the warrant.

ln conducting this review, law enforcement personnel may use various techniques to locate
information responsive to the wairant, including for example:

¢ surveying various file “directories” and the individual files they contain (analogous to
looking at the outside of a file cabinet for the markings it contains and opening a drawer
believed to contain pertinent files);

o opening or cursorily reading the first few “pages” of such files in order to determine
their precise contents

o scanning storage areas to discover and possibly recover recently deleted files or
deliberately hidden files

6 performing key word searches tln'ough all electronic storage areas to determine whether
occurrences of language contained in such storage areas exist that are intimately related
to the subject matter of the investigation; and

¢ reviewing metadata, system infonnation, configuration files registry data, and any
other information reflecting how, when, and by whom the computer was used.

15
2017,08.02

 

Case 1:18-Cr-OO6O2-W|:|P,W Document 43-1 Filed 03/19/19 Page 96 of 269

Law enforcement personnel will make reasonable efforts to search only for files
documents or other electronically stored information within the categories identified in Sections
II.A and II.B of this Attachment However, law enforcement personnel are authorized to conduct
a complete review of all the ESI from seized devices or storage media if necessary to evaluate its
contents and to locate all data responsive to the wan'ant.

Additionally, review of the items described in this Attachment shall be conducted pursuant to
established procedures designed to collect evidence in a manner reasonably designed to protect
any attorney-client or other applicable privilege. When appropriate, the procedures shall include
use of a designated “filter team,” separate and apart from the investigative team, in order to
address potential privileges

 

16
2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 97 of 269

ATTACHl\/[ENT E
I. Device Subject to Search and Seizure - Subject Device-1

7 The device that is the subject of this Search and seizure warrant (“Subject Device-l”) is
described as follows:

An Apple iPhone serviced by AT&T with the telephone number-

During the execution of this search warrant, law enforcement personnel are authorized to
depress the fingerprints and/or thumbprints of l\/.[ichael Cohen onto the Touch ID sensor of Subject

Device-l, or hold Subj ect Device-l in front of Cohen’s face to activate the F ace lD sensor, in order 7

 

 

to gain access to the contents of`aTny such device as authorized"riyvthis warrant.

II. Review of ESI on the Subject Device

Law enforcement personnel (including, in addition to law enforcement officers and agents
and depending on the nature of the ESI and the status of the investigation and related proceedings
attorneys for the govemment, attorney support staff, agency personnel assisting the government in
this investigation, and outside technical experts under government control) are authorized to
review the ESI contained on Subject Device-l for evidence, fruits and instrumentalities of
violations of 18 U.S.C. §§ 371 (conspiracy as it pertains to the other Subj ect Offenses), 1005 (false
bank entries), 1014 (false statements to a financial institution), 1343 (wire fraud), and 1344 (bank
fraud), and 52 U.S.C. §§ 30116(a)(1)(A) and 30109(d)(1)(A)(1) (illegal campaign contributions)
(the “Subj ect Offenses”) described as follows:

a. Evidence relating to Sterling National Bank, Melrose Credit Union, and/or taxi
medallions from Januai"y l, 2013 to the present.

b. Evidence relating to a plan, proposal, or agreement for Michael Cohen and/or
entities associated with him to transfer any interest in taxi medallions and any associated debts or

liabilities to others including to _and/or entities associated with him.

_ c. Evidence relating to a plan, proposal, or agreement to modify loans that Cohen has
with Sterling and/or Melrose.

d. Evidence relating to Essential Consultants LLC, including any documents or
communications that indicate tlie nature and purpose of payments made to or from Essential
Consultants or the nature of any work done by Cohen or any other individuals in connection with
Essential Consultants

e. Evidence of income to Michael D. Cohen & Associates, including any documents
or communications that indicate the nature and purpose of payments made to or from Michael D.
Cohen & Associates, or evidence of the purpose of accounts opened in the name of Michael D.
Cohen & Associates.

17
2017.08.02

"Fl

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 98 of 269

f. Evidence relating to Cohen’s net worth, available cash and cash equivalents
monthly and annual income, income sources and other assets whether held personally or through
entities including tax returns personal financial statements and bank records from January 1,
2013 to the present

g Evidence relating to agreements loans and/or financial transactions between
Cohen and _and/or entities controlled by

and any payments by '_;o Cohen, nom January
l, 2012 to the present

 

o. Communications with others including_ and/or other accountants
relating to Cohen’s bank accounts taxes debts and/or finances nom January 1, 2013 to the
present

p. Communications records documents and other files reflecting false
representations to a financial institution related to the intended purpose of an account or loan at
that financial institution; the nature of any business or entity associated with an account at a
financial institution; the source of funds flowing into an account; or the purpose or nature of ~any
financial transactions involving that fmancial institution from January 1, 2013 to the present

18
2017.08.02

 

Case 1:18-cr-OO602-W|;|P Document 43-1 Filed 03/19/19 Page 99 of 269

If the Government determines that Subject Device-l is no longer necessary to retrieve and
preserve the data on the device, and that Subject Device-l is not subject to seizure pursuant to
Federal Rule of Criminal Procedure 41(0), the Goveinment will return Subject Device-l, upon
request

Additionally, review of the items described in this Attachment shall be conducted pursuant
to established procedures designed to collect evidence in a manner reasonably designed to protect
any attorney-client or other applicable privilege. When appropriate, the procedures shall include
use of a designated “filter team,” separate and apart from the investigative team, in order to address
potential privileges

19
2017.03,02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 100 of 269

ATTACHMENT F
I. Device Subject to Search and Seizure - Subject Device-Z

The device that is the subject of this search and seizure wan'ant (“Subject Device-Z”) is
described as follows:

An Apple iPhone serviced by AT&T with the telephone number-

During the execution of this search warrant law enforcement personnel are authorized to
depress the fingerprints and/or thumbprints of l\/lichael Cohen onto the Touch ID sensor of Subject
Device-Z, or hold Subject Device-2 in front of Cohen’s face to activate the F ace ID sensor, in order
to gain access to the contents of any such device as authorized by this warrant.

]]. Review of ESI on tlr`e Subject Device

Law enforcement personnel (including, in addition to law enforcement officers and agents
and depending on the nature of the ESI and the status of the investigation and related proceedings
attorneys for the government attorney support staff, agency personnel assisting the government in
this investigation and outside technical experts under government control) are authorized to
review the ESI contained on Subject Device-2 for evidence, fi'uits, and instrumentalities of
violations of 18 U.S.C. §§ 371 (conspiracy as it pertains to the other Subj ect Offenses), 1005 (false
bank entries), 1014 (false statements to a financial institution), 1343 (wire fi'aud), and 1344 (bank
fi'aud), and 52 U.S.C. §§ 30116(a)(l)(A) and 30109(d)(1)(A)(1) (illegal campaign contributions)
(the “Subject Offenses”) described as follows:

a. Evidence relating to Sterling National Bank, Melrose Credit Union, and/or taxi
medallions nom January 1, 2013 to the present »

b. Evidence relating to a plan proposal, or agreement for Michael Cohen and/or
entities associated with him to transfer any interest in taxi medallions and any associated debts or
liabilities to others including to _and/or entities associated with him.

c. Evidence relating to a plan proposal, or agreement to modify loans that Cohen has
with Sterling and/or Melrose.

d. Evidence relating to Essential Consultants LLC, including any documents or
coirnnunications that indicate the nature and purpose of payments made to or from Essential
Consultants or the nature of any work done by Cohen or any other individuals in connection with
Essential Consultants

e. Evidence of income to l\/lichael D. Cohen & Associates including any documents
or communications that indicate the nature and purpose of payments made to or from l\/lichael D.
Cohen &; Associates, or evidence of the purpose of accounts opened in the name of Michael D.
Cohen & Associates.

20
2017.03.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 101 of 269

f. Evidence relating to Cohen’s net worth, available cash and cash equivalents
monthly and annual income, income sources and other assets whether held personally or through
entities including tax retums personal financial statements and bank records from Januaiy 1,
2013 to the present

g. Evidence relating to agreements loans and/or financial transactions between
Cohen and _and/or entities controlled by

and any payments by _;o Cohen, from January

l, LUlL 110 1116 pl'@S€l'l[.

 

t.§UllLl lU\.lLl\Jll 1 C}JUl ullg 1 C\,luu brown \,0, ann vcuu par 511 uuiu,i iu bruun hiring .

o. Communications with others including - and/or other accountants
relating to Cohen’s bank accounts taxes debts and/or finances from Januaiy 1, 2013 to the
present

p. Communications records documents and other files reflecting false
representations to a financial institution related to the intended purpose of an account or loan at
that financial institution the nature of any business or entity associated with an account at a
financial institution the source of funds flowing into an account; or the purpose or nature of any
financial transactions involving that financial institution from January 1, 2013 to the present

21
2017.08.02

 

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 102 of 269

lf the Government determines that Subj ect Device-2 is no longer necessary to retrieve and
preserve the data on the device, and that Subject Device-2 is not subject to seizure pursuant to
Federal Rule of Criminal Procedure 41(c), the Goveinment will return Subject Device-2, upon
request

Additionally, review of the items described in this Attachment shall be conducted pursuant
to established procedures designed to collect evidence in a manner reasonably designed to protect
any attorney-client or other applicable privilege. When appropriate, the procedures shall include
use of a designated “filter team,” separate and apart from the investigative team, in order to address
potential privileges

22
2017.03.02

 

‘.Case 1:18-cr-OO602'-WHP Document 43-1 Filed 03/19/19 Page 103 of 269

AO 106 (Rev. 06/09) Application for a Search Warrant

 

UNITED STATES DisTRiCT CoURT

for the
Southern District of New York

ln the Matter of the Search of

(Brz‘ej‘ly describe the property to be searched

or identz'jy the person by name and address) Case NO_

Four Premises and Two Electronic Devices See
Attached Affidavif and Rlders

APPLICATION FOR A SEARCH WARRANT

- l, a federal law enforcement officer or an attorney for the government request a search warrant and state under
,,,,,2'_ penalty,of,perjury,that l have reason to believe that on the following person or property (idenn'jy the person or describe the

b h . . l . l
pr ij)iiroll:g(r)eriiigs?elbcaeriidmidv\fdv§i§cf)riiiil%nf)evlces, See Attached Affldavlt and Rlders

 

located in the Southern District of NeW York , there is now concealed (z'dentzfv the

person or describe the property to be seized)!

 

PLEASE SEE ATTACHED AFFlDAVlT AND RlDERS.

The basis for the search under Fed. R. Crim. P. 41(0) is (check one or more):
lY{ evidence of a crime;
Ef contraband, fruits of crime, or other items illegally possessed;
E{property designed for use, intended for use, or used in committing a crime;

l:l a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

Code Secn`on Ojj‘ense Descrz`ptz'on
18 U.S.C. s 371, 1005, 1014, Consplracy, false bank entries false statements to a financial lnstltutlon,
1343 and 1344, and ere fraud, bank fraud, and
52 USC 30116 and 30109 illegal campaign contributions

The application is based on these facts

PLEASE SEE ATTACHED AFFlDAVlT AND RlDER.

lY{ Continued on the attached sheet

l:l Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet

 

 

Printed name and title
Sworn to before me and signed in my presence
Date: 04/03/2013 /§/ l"\`t'v\ {`y 6 l l`l` V'lw\
Jrldge ’s signature
City and state: N C--» \/c( li, N `/ l-lon. Henry B. Pltnian, U.S. l\/lagistrate Judge
. l . l

Prz'nted name and title

 

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 104 of 269

UNITED STATES DISTRICT COURT
SOU`I'H_ERN DISTRICT OF NEW YORK

________________________________________________________________ _.

 

in the Matter er the Appiienion of the United § To nn man unnnn snAL
States of Arnerica for a Search and Seizure §

Wan'ant for the Premises Known and Deserihecl § Agent Affidavit in Suppurt of
as (1) 502 Park Avenue, _\lew Applicatioo for Search and Seiznre
York, New York 10022, (2) Michael Cohen’s § Warrant

Offlce at 30 Rockefeller Plaza, 23rd Floor, New § l
York, New York 10112, (3) Saf`e Deposit Bon #
Loeated at the TD Bank Branch at 500 Park §

Avenue, New York, New York 10019, and (4) ` l
_ _ _**_Ijo"ews Regeney Hote1"540 Parlc Avenue; Roorn-:__ ------- _ w-- _

1728 New York, New York 10065, and Any§

Closed Containersfltems Containecl Therein and: v

the Eleeironie Devices Known and Described as§

(I) an Apple iPhone with Phone Number _§

_and (2) an Apple iPhone with Phone

Nurnber ~

Ref`erence No. 2018R00127

 

SOUI'HERN DISTRICT DF NEW YORK`) ss.:

_Speeial Agent, Federal Bureau of Investigation being duly sworn

deposes and says:

 

]`.. Introduction
A. Affiant

 

2. I make this Afi;idavit in support of an application pursuant to Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search the premises specified below (the “Subjeet

2
2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 105 of 269

Premises”) and the electronic devices speciiied below (the “Subject Devices”) for, and to seize,
the items and information described in Attachments A, B, C, D, E and F. This affidavit is based
upon my personal knowledge; my review of documents and other evidence; my conversations With
other law enforcement personnel; and my n'aining, experience and advice received concerning the
use of electronic devices in criminal activity and the forensic analysis of electronically stored
information (“ESI”). Because this afiidavit is being submitted for the limited purpose of

_esl'abl`ishi`ng probable c'ause; it‘d'oes~not include all the;facts‘that I~ have learned during-the-course
of my mvest:igation. Where the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported in substance and in part, except Where
otherwise indicated

B. The Subject Premises and Subject Devices

3. Subject Premises-l, Subject Premises-Z, Subject Premises-3 and Subject Premises-
4 (co]iectively_, the “Suhj ect Premises”) are particularly described as:
a. Subject Premiscs-l is Apal'tment-!ocated inside the building at 502
Parlc Avenue, New York, New York 10022. The building located at 502 Parl< Avenue is a 32»
floor brick residential building Subj ect Premises-l is located on the-floor of the building
Based on my review of New York City property rccords, lhavc learned that Michael Cohen and
Laura Cohen own Subject Premises-l.l Additionally, as described below, Subject Premises-l is
Cohen’s full-time residence
b. Subject Premises-2 is an office located on the 23rd floor of the building at

30 Rockefeller Plaza, New York, New York 10112. The building located at 30 Rockefeller Plaza

 

1 As noted inji‘a, I have learned that on or about October 28, 20]5, Cohen transferred Subject
Premises-l into a trust.

3
201?.08.02

_._--¢

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 106 of 269

is a 605-floor office building that spans the entire block between Sixth Avenue and Rockefeller
Plaza. Subject Premises-Z is located on the 23rd floor of the building inside of the offices of the
law firm Squire Patton Boggs. The office is assigned to Michael Cohen. As described below,
Michael Cohen works and conducts meetings at Subj ect Premises-Z.

c. subject bearings is s safety deposit box located aside the rn earn

branch location at 5 00 Parlc Avenue, New York, New York 10019. Based on my review of records

' "_rtfaintained by'“I’DBank,_i“have learned thatthe safety'deposit box isapproximately-Eve-inches by-

ten inches in size, and is marked as box - The safety deposit box is in the name of Michael
Cohen and Laura Cohen.

d. Subject Premises~4 is Room 1728 located inside the Loews Regency Hotel
at 540 Parlc Avenue, New York, New York 10065. The building is a luxury hotel located on Park
Avenue and 6 lst Street. Subj ect Premises-4 is located on the 17th floor ofthe hotel Based on my
review of emails obtained pursuant to search warrants described below, i have learned that on or
about flannery 5, 2018, Cohen received an email from an employee of Loevvs Regency, Which
included a price quote for a long-term stay suite based on a three~month stay ii'orn January 8 to
April B, 2013.2 On or about January 29, 2018, Cohen sent.an email to a Loews Regency employee,
stating, in pertinent part: “I just spoke to my wife and she has scheduled the move for Thursday.
Please mark down that We will be taking possession on Tbursday, February lst." Based on my
review of cell phone location data, I have learned that, over the past 24 hours', two cellular phones

used by Cohen have been located in the vicinity of Subject Premises-4. In particular, on or about

 

2 Although the quoted price contemplated a three-month stay from January 8 to April 3, it appears
that Cohen did not move in until February i, and as of today, April 8, cellphone location
information demonstrates that Cohen’s cellular phones are in still in the vicinity cf Subject
Premises-¢i.

4
2111 r_ns.uz

___*_._

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 107 of 269

April B, 2018, law enforcement agents using a “triggerfish” device identified Room 1728 as the
room within the hotel in which the Subj ect Devices are most likely present3
e. Tbereforc, I believe that Cohen is temporarily residing in Subject
Premises-4-
4. Subject Device-l and Subject Device-2 (collectively, the “Subjeet Devices” are

particularly described as:

"_ “ ._SubjectDevicerl'is'an'AppleiPhone serviced'by-A'P&T-with-the-telephonenumber- -

- Based on my review of records maintained by AT&T, 1 have learned that Subj ect
Device-l is subscribed to Michael Cohen, Based on my review of cellphone location information
maintained by AT&T, l have learned that Subject Device-l is presently located in the Southern
District ofNew Yorlt.

b. Subject Device-2 is an Apple iPhone serviced by AT&T with the telephone number

_Based on my review of records maintained by AT&T, I have learned that Subject
Device~Z is subscribed to Michael Cohen, Based on my review of cellphone location information
maintained by AT&T, l have learned that Subj ect Device-2 is presently located in the Southern
District ochw York.

c. Based on my training, cxperience, and research, and from consulting the
manufacturer’s l and service providers’ advertisements and product technical specifications
available online, l know that the Subject Devices have capabilities that allow them to, among other

things: make and receive telephone calls; save and store contact infonua.tion; send and receive

 

3 Based on my conversations with these agents, I understand that it is also possible that the Subject
Devices are one floor below, in Room 1628. However, as noted, I understand that Cohen received
a price quote for a long-term stay suite and is residing there with his family. Based on my
conversations with FBl agents conducting surveillance, I understand that Room 1728 appears to
be a suite, Whereas Room 1628 appears to be a standard room.

5
suitcase

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 108 of 269

emails and text messages,' download and run mobile telephone applications, including encrypted
call and messagng application such as WhatsApp, Signal, and Dust; take, send, and receive
pictures and videos; save and store notes and passwords; and store documents

C. The Subject Offenses

5. For the reasons detailed belowJ I believe that there is probable cause to believe that
the Subject Premises and Subject Devices contain evidence, i:`ruits, and instrmnentalities of
violations of '10~1;1:$:(%§§-1005--(t`alse-banleentries),- 1014 (.false~staternents-to--a--Enancial
institution), 1343 (wire fraud), and 1344 (bank fraud) (coliectively, the “Bank Fraud Offenses”),
52 U.S.C. §§ 30116(a)(1)(A) and 30109(d)(1)(A)(1) (illegal campaign contribu-tions) (the
“Campaign Finance Offenses”), and 18 U.S.C. §§ 371 (conspiracy as it pertains to the other
Subject Offenses) (collectively, the *‘Subject Oft`enses”).

D. Prior Applications

6. The FBI and the United States Attorney’s Oftice for the Southern District ofNew
Yorlt (“USAO”) have been investigating several courses of criminal conduct by Michael Cohen,
Cohen is an attorney who currently holds himself out as the personal attorney for President Donald
Trump, and who previously served for over a decade as an executive in the 'I`rump Organization,
an international conglomerate with real estate and other holdings

7. ln connection with an investigation then being conducted by the Ofiice of the
Special Counsel (“SCO”), the FBI sought and obtained h'om the I-lonorable Beryl A. Howell, Chief
United States District Indge for the District of Columbia, three search warrants for entails and
other content information associated with two email accounts used by Cohen, and one search

warrant for stored content associated with an iCloud account used by Cohen. Speciiically:

201 7.1)3.02

 

-\F--r-m_.n-l.- - -

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 109 of 269

a. On or about Iuly 18, 201’,"', the FBI sought and obtained a search warrant for
emails in the account -@gmail.com (the “Cohen Gmail Account”) sent or received
between January 1, 2016 and July 18, 2017 (the “First Cohen Gmail Warrant”).

b. On or about August B, 2017, the FBI sought and obtained a search warrant
for content stored in the iCloud account associated with Apple ID _@gmail.coln (the

“Cohen iCloud Account” and the “Cohen iCloud Warrant”).

 

warrant for emails in the Cohen Gmail Account sent or received between June la 2015 and
November 13, 2017 (the “Second Cohen Gmail Warrant”).

d. On or about November 13, 2017, the FBI sought and obtained a search
warrant for emails in the account __ (the “Cohen MDCPC Account”) sent or
received between the opening of the Cohen MDCPC Account4 and November 13, 201? (the “First
Cohen MDCPC Warrant”)_

8. The SCO has since refen'ed certain aspects of its investigation into Cohen to the
USAO, which is working with the FBI’s New York Field OE['ice. As part of that referral, on or
about February 8, 2018, the SCO provided the USAO with all non-privileged emails and other
content information obtained pursuant to the First Cohen Gmail Warrant, Second Cohen Gmail

Warrant, and Cohen MDCPC Warrant. On or about March 7, 2018, the SCO provided the USAO

 

4 Based on my review of this warrant and the affidavit in support of it, 1 know that the warrant did
not specify a time period, but the affidavit indicated that, pursuant to court order, the service
provider had provided non-content information for the Cohen MDCPC Account that indicated that
the account contained emails from the approximate period of March 2017r through the date of the
warrant.

201'?.08.02

c. - On~or-about_i\lovember -1-3,-20-1-7,- the -FBI soughtand~obtained~a-search---

. ___ ____.,T.r..~.=-”~"_-.--

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 110 of 269

with all non-privileged content obtained pursuant to the Cohen iCloud Warrant.5 A filter team
working with the SCO had previously reviewed the content produced pursuant to these warrants
for privilege.

9. On or about February 28, 2018, the USAO sought and obtained search warrants for
emails in the Cohen Gmail Account and the Cohen MDCPC Account, among other accounts, sent

or received between November 14, 201 ? and February 28, 2018 (the “Third Cohen Gmail Warrant”

and th_e" “Second‘ *Colien"MDCPC'Wan~ant”]. The-content produced~pursuant-to- these-warrantsis_ --

subject to an ongoing review for privilege by an SDNY filter tean:l.‘5

10. The emails search warrants described above are referred to collectively as the
“C chen Enlail Warrants.”

11. 011 or about April ?, 2018, the USAO and FBI sought and obtained a warrant for
prospective and historical cellphone location information for Subject Device-l and Subject
Device-2. On or about April 8, 201 B, the USAO and FBI sought and obtained authority to employ
an electronic technique, commonly known as a “h'iggeriish,” to determine the location of Subj ect
Device-l and Subject Device-Z. l

II. Probable Cause
A. Overview

12. The United States Attomey’s Oiiice for the Southern District of New York and FBI
are investigating5 among other things, schemes by Target Subject Michael Cohen (a) to defraud

multiple banks from in or about 2016 up to and including the present, and (b) to make an illegal

 

5 The SCO had previously provided a subset of this non-privileged content on or about February
2, 201 8-

5 On or about February 28, 2018 and April 'i‘, 2018, the USA() and FBI sought and obtained Rule
41 search warrants authorizing the search of emails and content obtained pursuant to previously
issued warrants for additional subject offenses

8
2017.03.02

- -r--_ -1.- . _

_"_r

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 111 of 269

campaign contribution in October 2016 to then~presidential candidate Donald Trump. As noted,
Cohen is an attorney who currently holds himself out as the personal attorney for President Donald
Trurnp, and who previously served for over a decade as an executive in the Trump Organization,
an international conglomerate with real estate and other holdings.

13. The investigation has revealed that Cohen has made affirmative ndsrepresentations

in and omitted material mformation nom financial statements and other disclosures that Cohen

"prov'rded_to“multiple'banlcs'in_connection with'-a-transaction- -intended-to*relieve-Gohen- of_

approximately $22 million in debt he owed on taxi medallion loans from the banks. As set forth
in detail below, in these iinancial statements and in his oral and other written statements to these
banlcs, Cohen appears to have (i) intentionally misrepresented his ability to pay cash by failing to
disclose cash he began receiving in 2017 from new consulting work; (ii) significantly understated
his total holdings of cash and cash equivalents; (iii) failed to disclose tens of thousands of dollars

he received in monthly interest income, and (iv) failed to inform the banks from which he was

Seerang debt relief ala he had agreed to marc a sss million cash payment to a third parry, -

-in connection with _acc[uisition ofthe taxi medallions securing Cohen’s

debt. By making these misrepresentations and material omissions, Cohen avoided making

monthly payments on his loans, and attempted to naudulently induce the banks to relieve him of

certain repayment obligations and personal guarantees that Coha and his wife had signed

 

2017.08.02

 

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 112 of 269

 

15. Based on my review of emails obtained from the Cohen Email Warrants,

information obtained pursuant to the iCloud Warrant, and documents produced pursuant to

subpoenas, as well as my review of public sources, I have learned that Cohen has used the Subject

*Premises to~(a)`receive"documentsrelated-to-thc nansaetion-intended-to-relieve- Cohen-of-his-'taiei_~

medallion debt, (b) receive documents andfor conduct meetings related to his consulting world (c)
receive documents auditor conduct meetings relating to his finances and assets, some ofwhich, as
noted above and as detailed hirther herein, he has concealed from the banks in connection with the
redeeming er his ten meeeiiien debt (e) _
- and (e) house and operate electronic devices that were utilized in connection with, among
other things, the taxi medallion transaction, Cohen’s consulting work, and l_
Speciiically, as described below, Subject Premises~l likely contains evidence concerning Cohen’s
taxi medallion loans, his negotiations With banks, his personal iinances, his consulting worlr, his
tax returns, and_, as well as electronic devices containing such evidence,
all of which constitute or contain evidence of the Subject Offenses Additionally, as described
belo\_v, Subject Premises-Z likely contains evidence relating to Cohen’s consulting work, his
finances, and_ as Well as electronic devices containing such evidence.
Subject Premises~§, as described below, likely contains evidence relating to Cohen’s assets and
finances, including assets that may not have been disclosed to banks in connection With the

refinancing of Cohen’s taxi medallion debt or documents relating to such assets, and documents

or evidence related to _. Subject Premises-4 likely contains electronic

l 0
2017.03.02

 

 

WJ __-_-»-___.-_.-.____.-_.-

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 113 of 269

devices, including Subject Device-l and Subj ect Device-E, Which themselves contain evidence of
the Subject Offenses, including concerning Cohen’s taxi medallion loans, his negotiations with
banlrs, his personal iinances, his consulting work5 his tax returns, and _
Accordingly, and as set forth in more detail below, there is probable cause to believe that the
Subject Premises and Subj ect Devices Will include evidence of the Subject Offenses

B. Probahlc Cause Regarding Subjects’ Commission of the Su hject Offenses7

 

--- - - The-Bank-Fraud£cheme--- - ----- _ _ _

(i) Cohen ’s Statements to .S‘terlr'ng Nntional Bank

lti. As set forth in detail below, in 2014, Cohen, through LLCs controlled by him and
his wife, Laura Cohen, entered into a series of loans from Sterling National Bank (“Sterling”) and
the Melrose Credit Union (“Melrose"), secured by taxi medallionsJ for approximately $20 million
Though entered into by LLCs, the loans were also secured by personal guarantees in the names oi`
both Cohen and his wife. Over time, as the taxi industry weakened and the medallions lost value,
Cohen sought to renegotiate the terms of those loans andr'or relieve himself ii'om their obligations,
including the personal guarantees As part of that effort, Cohen made a series of representations
to Sterling and Melrose about his net worth, assets, available cash and income, among other things.
Speciiically, based on my review of records maintained by Sterling and Melrose, and public
sources concerning the taxi industry and the value oftaxi medallions, as well as my participation

in interviews with a Sterling executive vice-president (the “Sterling Employee-l”) and two other

 

7 In the following recitation of probable cause, l B~equently refer to phone calls or text messages
involving Cohen. The text messages described herein as sent or received by Cohen were all sent
or received from the telephone numbers associated with Subject Device-l or Subject Device-Z.
The vast majority of the phone calls described herein made or received by Cohen were made or
received by the telephone numbers associated with Subject Device~`l or Subject Device-Z, although
in certain limited instances Cohen used a landline or other phone.

11
zolr.es.oz

_...1., _.__Wm _

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 114 of 269

Sterling employees (“Sterling Employee-Z” and “Sterling Ernployee-B”), I have learned, among
other things, the following:

a. Taxi medallions are small metal plaques affixed to 'taxis. Without a medallion, it
is illegal to operate a taxi in cities with medallion systems, such as New York City. Cohen and his
wife own multiple LLCs that collectively own 32 taxi medallions (each LLC owns two

medallions).g Cohen’s purchase of these New York taxi medallions was originally financed by

'_loans'ji'otn €apital One“banl<,' for'which"themedallions-servedascollateralrGohen-was-not~a_t - `__ _

operator, and leased his medallions to a third party. 'I'hat third party made monthly payments to
Cohen, who in turn used some of those proceeds to malce his monthly loan payments to Capital
One.

b. ln early 2014, Cohen became a customer of Sterling when he sought to refinance a
mortgage on a rental property that he owned. In or around April 2014, Cohen raised with Sterling
the prospect of refinancing his taxi medallion loans, which were then at Capital One. By in or about
September 2014, Cohen began negotiating a lending transaction with Sterling that would allow
Cohen to pay off his loans at Capital One and borrow more money from the then-increase in value
of the medallions According to Sterling Employee-I, in 2014, prior to the recent upheaval in the
taxi industry-as a result of the emergence of ride-sharing services, such as Uber~#taai medallion
loans were viewed by banks and investors as safe, short term credits, as the market value of taxi
medallions was consistently rising. Consequently, taxi medallion loans-like the loans held by
Cohen-were B‘equently refinanced at increasing amounts as the value of the medallions rose.

According to Sterling Employee-l, borrowers typically cashed out the increase in the loan amount

 

3 One of these companies, Mad Dog Cab Corp., was jointly owned by Sondra Cohen, Who l
believe is Cohen ’s mother.

12
201?.03.02

__ _,_,___, _

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 115 of 269

and used the additional funds for other purposes Cohen appears to have followed this approach in
2014, when he agreed to refinance his medallion loans for approximately $22 million, which-
according to letters from Capital One in Sterling’s Eles_was greater than his previous debt at
Capital One Bank ($21 million, of which $14.6 million was a line of credit to Cohen). This allowed
Cohen to cash out the proceeds from the transaction

c. Based on my review of records maintained by Sterling, l have learned that on or

_'__abput;ljggember 8,'2014,“each*of€ohen’s'sixteen taxi‘mcda]lion'l:E€S entBI‘Bd'llll£O"lOal‘l-Hgl'€@m€ll '_ ____

and promissory notes with Sterling for the principal sum of $1,375,000, with repayment due on
December S, 2016. Each loan was signed by Michael or Laura Cohen, depending on Who was the
sole shareholder ofthe LLC. The address listed i`or each of the LLCs was the address for Subj ect
Premises-l . The loans were also each secured by a security agreement dated the same day, making
the medallions collateral for the notes. To give Sterling additional security, l\/_[ichael and Laura
Cohen signed personal guarantees and confessions ofjudgment, giving Sterling the right to pursue
collection against the Cohens’ personal assets were their corporations to default under the loan
agreements The personal guaranty agreements stated that the LLCS had offices at the address for
Subj ect Premises-l, and contained a notice provision that stated that any notices required by the
agreements should be mailed to Subject Premises-l. in total, Sterling agreed to lend approximately
$22 million to the Cohcns’ companies

d. Pursuant to participation agreements, Sterling transferred 45` percent of Cohen’s

taxi medallion debt to Melrose.°

 

9 Melrose, which had a business principally focused on taxi medallion loaus, is now in
conservatorship by the National Credit Union Administration (“NCUA”).

l 3
2017.03.02

_..,|‘. ___ _

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 116 of 269

e. ln evaluating Cohen’s requested retinancing of the taxi medallions, Sterling (and
Melrose. consistent with its participation in the deal) conducted due diligence At Sterling’s
request, Cohen provided Sterling with a statement of financial condition, dated August l, 2014
(the “August 2014 Financial Statement”), which indicated that Cohen had $IDO,?40,000 in total
assets, $23,550,000 in total liabilities, and a net worth of "d’l'?,190,0[}0.10 From my review of a

Sterling credit memorandum, dated September 29, 2014, l know that Sterling viewed the

 

transacti&ftavorablyH:`cause, accou_nt‘trrgforloanpaylnents;cashtlows-dom-the-medallions-were_ --

projected to be positive, the value ot` the collateral (as estimated by Sterling) exceeded $42 million,
and the net worth of Cohcn_who was the direct obligor under the guarantee agreements-_was
over $7? million An internal Sterling credit and risk rating analysis report, dated October 20,
2014, recommended approval of the loans for substantially the same reasons.

f. Based on my review of records maintained by Sterling and public sources, l have
learned that over time, the collateral backing Cohen’s loans (tasi medallions] lessened invalue due
to the rise in ride-sharing companies Additionally, Cohen began Jfalling behind on loan payments
to Sterling and Melrose. 1 lmow from records maintained by Sterling and an interview with Sterling
Employee-Z that, beginning in or around September 201 5, Cohen told Sterling, in sum and
substance, that the individual leasing Cohen’s medallions had fallen behind in making payments to
Cohen, and that as a result, the monthly cash flow from his taxi medallions had been reduced,
leaving him with a shortfall of approximately $16,000 each month. For instance, l have reviewed
an email from Sterling Employee-Z, dated September 9, 2015, summaring a call with Cohen-F

which according to the email and toll records for Cohen’s cellphone occurred on September 8,

 

10 Cohen subsequently provided Sterling with a revised statement of financial condition, also
dated August l, 2014, which reported assets of$99,420,000, total liabilities of $23,550,000, and a
net worth of$75,870,000.

14
201').03.02

»-r-»_-»F_- ___

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 117 of 269

2015rduring which Cohen told Sterling Employee-Z, in sum and substance, about his cash flow
problems and a monthly shortfall of approximately $16,000. ln that same email, Sterling
Employee-Z commented that despite Cohen’s statements, his personal financial information
“indicate[d] a strong ability to make up the difference in payments.” Cohen, however, according
to Sterling Employee-Z, pushed the bank for a reduction in Cohen’s monthly payments.

g. Frorn my review of records maintained by Sterling and my participation in an

 

interview witlf Sterling Employe'e:?,*[‘h'ave_learncd*that-Gohen- and -Sterlngmployee»Z--spoke..
again on September 28, 2015, and that during the call Cohen stated, in sum and substance, that the
individual to whom Cohen leases the medallions had again reduced monthly payments to Cohen. l
know from my review of records maintained by Sterling that between in or about September 2015
and November 2015, Sterling raised the possibility-both internally and with Cohen_of Cohen
posting his real estate hoidings, personal residence, or some other collateral as additional security
for the banl<s.11 According to these records, however, Cohen resisted these requests Froln my
review of loan documents and records maintained by Sterling, l know that in or about November
2015, as a result of Cohen’s representation that he was not earning sufficient returns on his
medallions to cover monthly interest payments, Sterling and Melrose agreed to amend their loans
with Cohen by, among other things, reducing the interest rate Cohen paid to Melrose and extending
the loan maturity date to December 8, 2017.

h. I know from interviews with Sterling Employee-l and Sterling Employee-Z, as well
as emails 1 have reviewed, that in or about October 201 6, Cohen told Sterling Employee-l that

Cohen had a potential buyer of his taxi medallions, named _who would agree to

 

“ Based on my review of property records, I know that on or about October 28', 2015, around
the time period when Sterling raised the possibility of Cohen posting his personal residence»~
Subject Premises-l--as collateral, Cohen transferred Subject Premises-l into atrust.

15
201?.03.02

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 118 of 269

assume Cohen’s debt with Sterling and Melrose. Based on my review of records maintained by
Sterling, as well as the interviews with Sterling Emplo_yee~l and Sterling En:lployee-Z referenced
above, I know that by or before October 2016, Cohen had entered into negotiationsto sell his sixteen
corporate taxi medallion entities to_, _
for the balance of the loans, which at the time was $21,376,000. l know from my review of records

maintained by Sterling, and my participation in an interview with Sterling Employee-Z, that as a

___cundid'ollpf the transfer‘ot" the-medall-iondoans-and becauseSter-ling -was~unfamiliar_with- _

-~Sterling requested that Cohen make a substantial principal payment on the loan, of
approximately one million dollars, prior to the transfer. Cohen rejected this request initially. But
on or about January 31, 2017, Cohen told Sterling Ernployee-l, in sum and substance, that be would
make a one million dollar principal reduction payment in order to move forward with the medallion
transfer deal with - Indeed, in an email sent by Cohen to Sterling Employee-Z on or
about February 22, 2017, Cohen confirmed that he “agreed to pay down 1 million from the loan
amount."

i. Pursuant to the participation agreements between Sterling and Melrose, Sterling
was required to secure Melrose’s agreement to participate in the transfer ofthe taxi medallion debt
from Cohen to _ On or about Apri] 17, 2017, Sterling sent a memorandum to
Melrose summarizing the terms of the proposed transaction, and noting the requirement that
Melrose agree to the terms, On or about May 2, 2017, Sterling Employee-l told _
that Mch'osc had agreed to the deal in ptinciple, and that Sterling would be sending the parties a
term sheet shortly.

j. ln order for the banks to conduct diligence and evaluate the proposed transaction

nilly, they requested financial information ii'om the parties On or about lane '!, 2017, Sterling

16
2017.03.02

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 119 of 269

Employee~l emailed Cohen to request an “updated personal financial statement,” completed
jointly with Cohen’s wife, and Cohen’s most recent federal income tax return. On or about luna
8, 2017, Cohen emailed Sterl ing Employee-l a Sterling personal financial statement form that had
been filled out by hand, which referenced a statement of financial condition, dated May 1, 2017
(the “May 2012 Financial Statement”) that was also attached. The May 2017 Financial Statement
included a cover letter from Cohen’s accountant, - stating, in sum and substance, that
`”___ _th_e_infonnation' in' the statem'ent'calnefl'om'€ohen-and-that-lad-not- eenf-i-rmed~its-aceuracy

or completeness. The May 2017 Financial Statement stated that Cohen had total assets of
$41,955,000, total liabilities of $39,130,000, and a net worth of $2,825,000. The May 2017
Financial Statement indicated that Cohen’s assets were comprised of $1,250,000 in cash,
$26,155,000 in closely held companies (such as the taxi medallion entities and his real estate
holdings), $3,200,000 in real estate investrnents, and his $11,000,000 personal residence12

k. Based on my review of reports of law enforcement interviews of Sterling
Employee-l, I have learned that Sterling Employee-l reviewed the May 2017 Fiuancial Statement
with Cohen to, among other things, verify its accuracy, and Sterling Employee-l asked Cohen about
specific line items on the financial statement including the cash amount, value of medallions, and
total liabilities Cohen stated to Sterling Ernployee»-l, in sum and substance, that the May 2017
Financial Statement was accurate

l. On or about -August 16, 201?, Sterling Employee-l emailed Cohen and l-

_, attaching a non~binding term sheet memorializing the potential transaction between

 

12 Based on my review of Cohen’s financial statements, I know that the precipitous decline in
assets from his 2014 Enancial statement to his 2017 financial statements can be explained
primarily by reported depreciation in the value of Cohen’s real estate assets and medallion
investments

17
2017,03.02

 

 

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 120 of 269

Sterling, Melrose, Cohen1 and - The tenn sheet included a cover letter addressed

to Cohen at Subject Premiscs-l. The parties negotiated the provisions of the term sheet and, on or

about September 5, 2017, Sterling Employee~l sent ,_md Cohen a copy of the
executed term sheet. According to the term sheen-would borrow $20,000,000
from Sterling and Melrose, to be secured by the medallions that -Nas to acquire li‘orn

Cohen.

_____" '_ "le'__g§z§fnjfth§agre§;i]mt,_ancording“to'theterm'Sheet;$'l;'255z91'3 ill'Pl'in@iPal'(-Whi@h_ _ " """__

is what would remain after the $20,000,000 payment on the outstanding loan balance) would be
repaid by Cohen and the two banks, With Cohen paying fifty percent and the banks dividing the
remaining half of the balance Based on my review of an internal Sterling credit memorandum,
dated October 4, 2017, the parties reached apreliminary agreement that Cohen Would pay $632,956
of the remaining $1,265,912 principal loan balance, and Sterling and Melrose would absorb
$357,167 and $2?5,789, respectively, in the form of charge-ofl`n. According to Sterling Employee-
l, Sterling was willing to divide the repayment of the outstanding principal balance_despite its
prior insistence that Cohen make a principal pay-down of at least one million dollars-because
Cohen represented on a telephone call with Sterling Employee_l, in sum and substance, that he had
insufficient liquidity to pay the full outstanding principal balance As part of the agreement Sterling
and Melrose also agreed to relieve Cohen and his wife of the personal guarantees that they made
on behalf of the LLCs. 'l`hus, after completing the `-transaction, Cohen would no longer
have had any outstanding obligations to Sterling or Melrose.

n. Based on my review of emails sent by Sterling employees, I have learned that
because the transaction between the parties was subject to full credit tmderimiting by Sterling and

Melrose (as well as Melrose’s regulators at `NCUA), in August and September 2017, Sterling

18
zul'r.cs.tn

J

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 121 of 269

required and requested additional financial statements and tax returns for Cohen and ‘-
for its credit underwriting process In response to Sterling’s requests, on or about September 25,
2017, Cohen emailed Sterling Employee-2 a copy of his 2016 tax return. The tax return listed
Cohen’s mailing address as Subject Premises-l. Additionally, on or about October 5, 2017, Cohen
re-sent Sterling Ernployee-?. a copy of his May 2017 Financial Statement A_ day later, on October

6, 2017, Cohen emailed Sterling Ernployee-Z a statement of financial condition, dated September

 

30;201‘7'(the“September_lZDl-'?~Financial Statemen l’-. -% -- -- - - ~W----

o. Lilce the May 2017 Financial Statement, the September 2017 Financial Statement
included a cover letter fi‘om-, Cohen’s accountant, stating, in sum and substance, that
the information in the statement came from Cohen, and that -1ad not confirmed its accuracy
or completeness The September 2017 Financial Statement stated that Cohen had total assets of
$33,43 0,000, total liabilities of $45,630,000, and a negative net worth of $12_.200,000-13 Notahly,
unlike Cohen’s May 2017 Financial Statement, the September 201'11 Financial Statement
represented to Sterling that Cohen had a negative net worth. The September 2017 Financial
Statement indicated that Cohen’s assets Were comprised of $1,250,000 in cash, 317,630,000 in
closely held companies (including the taxi medallion entities and his real estate holdings),14

$3,200,000 in real estate mvestments, and his $11,000,000 personal residence (Which, for the first

 

13 Based on my review of Cohen’s financial statements, l know that this ii.lrther decline in
assets can be explained primarily by reported depreciation in the value of Cohen’s real estate assets
and medallion investments

14 Notably, the September 2017 Financial Statement valued each of Cohen’s thirty-two New
York taxi medallions at approximately $180,187.50, which was considerably less than the
sesn,ooo valuation ascribed to each medallion ia are cohen~‘_remi sheet

l 9
201 resin

--_-1-,__.--\»~.- W._

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 122 of 269

time, he indicated was held by a trust .15 The September 201? Financial Statement included assets
and liabilities not held in Cohen’s name, such as various entities associated with his taxi medallions
and some of his real estate investment entities.

p. From my participation in an interview with Sterling Ernployee-.'l, and my review of
records maintained by Sterling, l have also learned that around the time Cohen provided Sterling

with these financial statements_i.e., in or around September 2017-Cohen stopped paying

_ monthly"lcan payments on his'tasi'n:iedallion-loansl altogether. vAccording to Sterling-Ernployee-_

2, Cohen informed Sterling, in sum and substance, that he had insufficient funds to pay the monthly
principal and interest payments on his medallion loans. By in or about December 2017, Sterling
and Melrose had not been paid approximately $276,937.92 in monthly principal and interest
payments on the medallion loans. Based on Cohen’s financial condition as conveyed in the
September 201? Financial Statement, and his delinquency in making payments to Sterling, among
other things, the bank’s credit underwriting committee determined (and memorialized in a
December 2017 mcmorandum) that the Cohen-`- transaction was favorable for the bank
- that is, that-would be a better borrower than Cohen.

q. 011 or about December 26, 2017, Sterling sent Cohen a demand letter requesting
the immediate receipt of past-due loan payments The demand letter was addressed to Cohen at
Subject Premises-I. On December 29, 2017, Sterling sent Cohen a letter stating that he was in
default under the loans between Sterling and Cohen’s medallion corporations The notice of
default was addressed to Cohen at Subject Premises-l . Cohen did not make an immediate payment

on the loans, but instead sent an c~mail to Sterling Ernployee-I. on or about ]anuary 24, 2018,

 

15 Based on my review of property records maintained by the City of New York, and my
participation in an interview with-l know that in 2015, Cohen transferred his residence to
a trust. He did not disclose that transaction to -or Sterling until in or about September 2017.

20
201'1.03.02

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 123 of 269

stating that during the closing of the Cohen-- transaction, Cohen would “bring all
payments up to date as well as deposit the payoff difl`erential.” Cohen also requested by email on
January 24, '2018, that at the closing of the Cohen~`-transaction, Sterling provide a letter
stating that all of Cohen’s debts have been satisfied and that Cohen’s personal guarantees of the
medallion loans had been terminated

r. The Cohen--transaction, however, did not close. On or about January

“_""29,_20t8,_the"`-'-'attorney-emailed adomeysfor$terling- mtd-stated--that-“-at -this-time-_

there is no deal with Michael Cohen. Some ofthe numbers have changed and we are not prepared
to go forward.”

s. Based on my participation in the interview with Sterling Ernployee-Z and my
review of records maintained by Sterling, 1 know that alter the Cohen--ieal fell apart,
Sterling assigned Cohen’s loans to Sterling Employee-S', who specializes in collecting on
defaulting loans. From my participation in an interview with Sterling Employec-B, my review of
telephone call notes taken by Sterling Employee-B, and my review of telephone records, 1 know
that Sterling Employee~B spoke several times to Cohen on or about Ianuary 30, 2018 about paying
down and)'or restructuring Cohen’s outstanding taxi medallion loans. Un the calls, which in total
lasted more than an hour, Cohen stated in sum and substance that he did not have more than
$1,250,000 to pay toward the medallion loans. On the call, in the course of reviewing the failed
Cohen-- transaction Sterling Employee-3 questioned Cohen about the price
-vas to have paid for each medallion., and whether there was a side agreement between
Cohen and - Cohen denied that there was any side agreement with -

t. On or about January 31, 2018, Cohen emailed Sterling Employee~B and proposed

paying $500,000 to bring the loans current and $750,000 to bring the principal balance to

21
znlr.ns.nz

__ _.¢1°.___.._.____“___-__

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 124 of 269

$20,500,000. Cohen also suggested revised monthly interest payment amounts. The signature
block on the email indicated that Cohen’s address was the address for Subject Premises-Z. On or
about ]anuary 31, 2018, Sterling Employee-B responded to Cohen and stated, in sum and
substance, that Cohen would need to pay the entirety ofthe overdue payments and pay down the
principal balance of the loan to $20,000,000 (in total, a payment of approximately $1,750,000),
and would need to make larger monthly interest payments.

F ` "n._OhTabEnt'Fele,_Zl)lS; Cohen"emaile'd' Sterling-Employee-Sand-proposed-
“[p]ayment of $1.250n1 which ALL can be used to pay down principal, if [Sterling] will waive
past due amounts,” but stated “I do NOT have more than the $l .250m.” (Ernphasis in original.)
Cohen also stated, in sum and substance, that he had insufficient financial resources to post
additional collateral or pre-fund monthly payments. The signature block on the email indicated
that Cohen’s address was the address for Subject Premises-Z. Based on lny participation in an
interview with Sterling Employce~B, l have learned that since January 30, 2018, Sterling has
continued to renegotiate the medallion loans With Cohen based on Cohen’s representations about
his current financial position. ln particular, according to Sterling Ernployee-3, Cohen and Sterling
have an agreement in principal to restructure Cohen’s loans based in part of Cohen’s agreement to
make a principal payment of approximately $?50,000, to make a payment of $500,000 to become
current on interest payments, and to post $192,000 in cash collateral for his future monthly
payments on the loan. Cohen also agreed to pledge an interest he had in a property. Sterling
Employce-3 has stated that had Cohen indicated he had more than $1,250,000 available to him,
Sterling would have, among other things, negotiated for a larger reduction to the principal amount

of the loan.

22
2017.08.02

_ _ .-:'-r._~ -=-_~_ '_

- - - _._,._.l.,r=__-.mr.-. ~...

-.-._-.-. -_-

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 125 of 269

(ii) Cohen Made Maferial Misrepresentatiorrs About Hr's Fz'rmnces to Banks

Cohen Concealed from Sterling and Melrose Cash Derived nom Consultina Worlc

l'i. As set forth in detail below, despite multiple written and oral representations by
Cohen to Sterling (and, by extension, Melrosel'$) that he had insuflicient funds to pay down the
principal balance of the medallion loans, make monthly interest payments, or pay past~dne

amounts, it appears that between 2016 and the present, Cohen opened and maintained bank

accounts--at_First-chublic _Banlc_ (_‘fF_irst_Republici ,_and then. received..millions_of'_dollarss in_.i i_____

consulting payments in these accounts, which he did not disclose to Sterling, Cohen set up these
accounts and received these funds during the very period in which he made disclosures to Sterling
about his personal iinances (including his assets and liabilities) and his ability to make payments
on the medallion loans. In these disclosures to Sterling-and despite being asked about these bank
accounts by his accountant-Cohen misled the bank by claiming he had insufficient liquidity to
satisfy his obligations or meet the bank’s demands, while withholding information about these
ongoing revenue streams and liquid financial assets at First Republic.

18. Specii:ically, based on my review of documents and bank records produced
pursuant to a subpoena by First Republic, and my participation in and review of reports ot`
interviews with a First Republic sales manager (“First Republic Employee-l”) and a First Republic
senior managing director (‘Tn'st Republic Employee-Z”), I have learned, among other things, the

following:

 

15 Based on my review of a report of an interview conducted with an employee ot`Melrose, l
have learned that, pursuant to the participation agreement between Sterling and Meh'ose, Cohen’s
'linancial statements and other records in Sterling’s possession were forwarded to Melrose so that
Melrose could make a determination as to whether to approve of the Cohen-`
transaction Based on my review of reports of interviews with Melrose employees, l also snow
that Cohen called employees at Melrose regarding the Cohen--;ransaction.

23
2017.03_02

_..l»_.rm_. t

__.,‘.,

 

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 126 of 269

a. Cohen and his wife have been customers of First Republic since approximately
June 201 l. Cohen controls several checking and loan accounts at First Republic, some in his own
name and others in the names of corporate entities. According to First Republic’s lmow-your-
customer records on Cohen,l'" his primary physical address is the address for Subject Premises-l.
h. On or about October 26, 2016, in Manhattan, New York, Cohen opened a new

checking account at First Republic in the name of Essential Consultants LLC (the “Essential

 

Consultants _Account”)._`Cbh_eWWthWilwuthorized_signatoryon'the account 'A'ccording*to-
account opening documents, the primary address for Essential Consultants LLC was the address
for Subject Premises-l. When Cohen opened the Essential Consultants Account, First Republic
Ernployee-l conducted an in-person interview of Cohen- In response to a series of know-your-
customer questions about the purpose of the account-the answers to which First Republic
Employee~l entered into a formm-Cohen statcd, in sum and substance, that he was opening
Esscntial Consultants as a real estate consulting company to collect fees for investment consulting
work, and all of his consulting clients would be domestic individuals based in the United States.
Cohen also stated, in sum and substance, that his purpose in setting up the account was to keep the
revenue from his consulting busmess_-which he said was not his main source ofincome_separate
ii~om his personal n'nances. As set forth below, there is probable cause to believe that Cohen’s
statements about the intended purpose of the account and source of funds for the account were

false. Specitlcally,- as described below, the account was not intended to receive_and does not

 

'7 Certain financial institutions are required to conduct such procedures pursuant to the Bank
Secrecy Act and its implementing regulations See .31 U.S.C. § 5318; 31 C.F.R. § 1020.220.

13 First Republic Employee-l first filled out the form on the day he interviewed Cohen, October
26, 2016. On or about December 19, 2016, at the request of bank compliance personnel, First
Republic Employee-l updated the form to add more detail about Cohen’s statements

24
2017.08.02

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 127 of 269

appear to have received-money in connection With real estate consulting worlt; in addition, the l

account has received substantial payments from foreign sources -
c. I know from my review of First Republic bank iecords that Were scheduled by an

FBI forensic accountant that after Cohen opened the Essential Consultants Account, Cohen

received payments into that account from foreign businesses and entities that do not reflect the

stated client proiile for the residential and commercial real-estate consulting services. Speciiically,

"`"_"` __Hmy`re'vi`ew“of the'Essential'Consultants'Account-schedule-and-publie~sources§ l- lmow. the_ W_-_ ._ .___ __ '

following:

i. Beginning on or about January 31, 2017, Cohen began receiving monthly
payments of $83,3 33 into the Essential Consultants Account ii'om an entity called Colnmbus Nova
LLC. According to public sources, Columbus Nova is an investment management firm controlled
by Renova Group, an industrial holding company based in Zurich_, Switaerland that is controlled
by Russian national Vik'tor Velcselberg. From January 2017 to August 201?, the Essential
Consultants Account received seven payments totaling $5 83,332.98 from Columbus Nova LLC.

ii. Beginning on cr about April 5, 2017, the Essential Consultants Account
began receiving payments from Novartis lnvestments, SARL, Which l believe to be the in-house
linancial subsidiary of the vaiss pharmaceutical company Novartis lnternational AG (‘*Novai'tis”).
Betvveen April 2017 and Febluary 2013, the Essential Consultants Account received eleven wire
payments from a Swiss bank account held in the name ofNovartis, each in the amount of $99,980,
for atotal of $1,099,'?30.

iii. Beginning in or about April 201';', the Essential Consultants Account started
receiving Wire payments from a bank account associated with the teleconununications company

AT&T lnc. (“AT&'I"’). Speciflcally, on or about April 14, 2017, AT&'I` sent $100,000 to the t

25
znir.os.cz

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 128 of 269

Essentlal Consultants Account and, from in or about lune 201? to in or about lanuary 2018, the
Essential Consultants Account received ten $50,000 payments from AT&T. ln total, AT&T sent
$600,000 to the Essential Consultants Account

iv. On or about May 10, 2017, June 9, `20l7, .luly 10, 2017, and November 2?,
2017, the Essential Consultants Account received four deposits in the amount $150,000 (totaling
$600,000) from a bank account in South Korea. The account holder ti'om which the money was
sent is "Koi'"ea Keiiispac_e`lndimtrie§ I;td._(“lCAl”). 'K‘Al'is a‘South Korea-based-company--that- -
produces and sells fixed-wing aircraft, helicopter aircraft and satellites to the United States
Department of Det`ense, among other customers

v. On or about May 22_. 2017, the Essential Consultants Account received a
$150,000 deposit from an account at Kazkommertsbank, a Kazakhstani bank. The listed account
holder at Kazltornmertsbanlt was a second Kazakhstani bank named BTA Bank, AO. A message
accompanying the wire payment indicated that the payment was a “monthly consulting fee as per
Inv BTA-IOI DD May 10, 201'?r consulting agreement WfN DD 08 05 2017 CN’[R WiNDD
08!05!2017.”

vi. ln total, from on or about January 31, 2017 to on or about February l, 2018,
the Essential Consultants Account received approximately $3,033,112.98 in transfers and checks
fi'orn the aforementioned entities. As of on or about .lanualy 10, 2018, the balance in the Essential
Consultants Account was $1,369,474.23. Cohen’s withdrawals ii'om the Essential Consultants
account reveal that it was used for largely personal purposes, including to pay, among other things,
American Express bills and fees from “the Core Club,” a private social club in New York,

d. On or about April 4, 201?, Cohen opened another new checking account at First

Republic, this one in the name ofl_\/lichael D. Cohen & Associates, P.C. (the “MDC&;A Account”).

26
2017.03,02

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 129 of 269

Cohen was the only authorized Signatory on the account According to account opening
documents, the primary address for MDC&A Account was the address for Subject Premises-l.
Arnong other things, the MDC&A Account received ten wire transfers and one check from an
account in the name of Squire Patton Boggs, a law firrn As noted above, Subject Premises-Z is
located inside the New York office of Squire Patton Boggs. Iu total, from on or about April 5,

2017, to on or about .ianuary '2, 2018, the MDC&A Account received $426,097.70 in deposits, and

` __ _*th"c balan_c_e'in*tlte_ac'couniras'of'January_2,_2018,_was-$344;54173-St- As discussed below-,_(~Iohen_ --_ -

never disclosed any of the balance in the Essential Consultants or MDC&.A accounts to Sterling
during the negotiations with respect to the - transaction or the subsequent loan
refinancing negotiations, including in his May 2017 Financial Statement and September 2017
Financial Statement

19. Based on my review of emails that were seized pursuant to the Cohen Ernail
Warrants, and my review of reports of interviews with employees of AT&T and Novartis, it
appears that the aforementioned payments to the Essential Consultants Account and MDC&A
Account were for political consulting work, including consulting for mtcrnational clients on issues
pending before the Trump administration Speciflcally, from my review of emails h‘om the Cohen
Gmail Account, the Cohen MDCPC Account, and public sources, l have learned the following:

a. On or about April 28, 2017, Cohen sent an email to an individual whom l believe
is affiliated with KAl. In the email, Cohen attached a “Consulting Agreement” between KAI and
Essential Consultants dated as of about May 1, 2017. The agreement indicates that Essential
Consultants had the address of Subject Premises-Z. The document indicates that Essential
Consultants would render “consulting and advisory services, as requested” by KAI, and that KAl
would pay Essential Consultants “a consulting fee of One Million Two Hundred Thousand

27
201_1.03.02

_ _.,,|,._.,,,,..,,,,,_ _,, _

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 130 of 269

($1,200,000.00) US Dollars,” disbursed through eight $150,000 instalhnents between May 2017
and December 2017. l have also reviewed invoices iu amounts of $150,000 that Cohen emailed
to an individual whom I believe is afliliated with KAI. At the top of the invoices the address listed
for Essential Consultants is the address for Subject Premises-Z.

b. On or about May 8, 2017, Cohen sent an email to an individual whom l believe is

atiiliated With BTA Bank. The signature block on Cohen’s email listed “Essential Consultants

LLC” and "‘Michae'l"DTCE}M&_Assoc‘iate`s,'PC”' andprovided"the address--for_Subject~Premises-.

2- In the email, Cohen attached a document purporting to he a “Consulting Agreement” between
BTA Bank and Essential Consultants dated as of about May S, 201'?. The agreement indicates that
Essential Consultants had the address of Subject Premises-Z. The document indicates that
Essential Consultants would render “consuiting and advisory scrvices” to BTA Banlc, and that
BTA Bank would pay Essential Consultants “a consulting fee of One Million Eight Hundred
Thousand ($1,800,000.00) US Dollars,” disbursed through monthly payments of $150,000. On or
about May 10, 2017, Cohen sent an email to an employee of BTA Bank, and attached to the email
an invoice to BTA Bank in the name of Essential Consultants, with the address of Subject Premises-
2. The invoice contemplated a $150,000 payment to Essential Consultants for a “monthly
consulting fee.”

c. On or about January 23, 2017, Cohen appears to have entered into a consulting
agreement With AT&T, which contemplates that Essential Consultants “shall render consulting and
advisory services to [A'I`&T]” and that AT&T would “advise [E.ssential Consultants] ofthose issues
and matters with respect to which AT&T Services desires [Essential Consultants]’s assistance and
advice.” 'l`hc agreement indicates that Essential Consultants had the address of Subject Premises-

1. The contract calls for AT&T “to pay the Consultant for his services . . . a consulting fee ofFifty

28
zervas-02

__4_|. _,_'~_.___ _

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 131 of 269

Thousand ($50,000) Dollars . . . per mon .” Based on my review of reports of interviews with
AT&T employees, I have learned that AT&T retained Cohen to consult on political issues,
including net ncutrality, the merger between AT&T and Tirnc Wainer, and tax reform.

d. On or about March l, ZUl'i`, Cohen appears to have entered into a contract between
Novartis and Essential Consultants, which provides that Essential Consultants will “provide

consulting and advisory services to Novartis on matters that relate to the repeal and replacement of

the AH`c-)Hab_le flare r-\_ct'in"the'US_aird"'any‘other issues emumally-agreeable--to--[Essential._

Consultants] and Novartis.” The contract provides for a “consulting fee of One Million Two
Hundred Thousand ($1,200,000) US dollars,” to be paid to Essential Consultants in equal monthly
instalhnents over the course of a year. Based on my review of reports of interviews with Novartis
employees, l have learned that Novartis retained Cohen to provide political consulting services and
to gain access to relevant policymakch in the Tnlmp Adnrinistration.

e. ln or about February 2017, Cohen began negotiating the terms of a “strategic
alliance” with Squire Patton Boggs. On or about March 4, 2017, Squire Patton Boggs emailed
Cohen a “sttategic alliance agreemen .” Under the terms of the agreement, Cohen agreed to
generate business for the law iirrn, and Squire Patton Boggs agreed to pay to Cohen “an annual
strategic alliance fee of $500,000, payable in twelve (12) equal monthly instalhnents.” Squire
Patton Boggs also agreed to provide Cohen with “dedicated and segregated office space in [Squire
Patton Boggs’s] New York and Washington D.C. oftices, which otiice space shall be physically
separate from [Squire Patton Boggs’s] offices and have locked doors and its own locked tile
cabinets.” On or about April 3, 2017, Squire Patton Boggs announced on its website that is had
formed a “strategic alliance” with Michael D. Cohen & Associates and would “jointly represent

ciients.”

29
2017.03.02

 

__"r

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 132 of 269

20. Despite the significant amount of money that Cohen received into the Essential
Consultants Account and the MDC&A Account, and the cash balance in both accounts, Cohen did
not disclose that information to Sterling or Melrose. Speciiically, based on my review of documents l
provided by - (as noted above, Cohen’s accountant at the time), my participation in an l

tree rt - rdas'r°free_‘

have learned the following:

 

a.'_ln' or 'about"May 201-7;'-met-with-Gohen-at -Subject~l?remises-Z._At.the__;_-_ __ l
meeting, Cohen told - in sum and substance, that he had set up a law practice called Michael
D. Cohen & Associates P.C., and a consulting company called Essential Consultants LLC. Cohen l
told -, in sum and substance, that he expected to earn $75,000 per month in connection with
his law practice, and that he expected gross revenues for the consulting business to be between live
and six million dollars annually

b. In or about October 2017, if not earlier, -vas preparing a personal iinancial ;
statement for Cohen, On or about October 6, 2017, -sent an email to Cohen in which '-
wrote that “[a]ttac.hed is a draii: of the new PFS as of September 30, 2017” and attached a draft of
the September 2017 Financial Statement The draft statement reflected that as of September 30,

201?, Cohen had only $1,250,000 in cash, total assets of approximately $33,43 0,000 (comprised of

 

taxi medallion interests, real estate irrterests, and his personal residence and property), and liabilities
of approximately $45,630,000, leaving him purportedly over $lZmillion in debt. In the same email,
-ruestioned Cohen, in sum and substance, about the fact that the financial statement did not
list any value associated with either the Essential Consultants Account or the MDC&A Account: i

“[w]e did not add any value for you[r] two operating entities - Miehael D. Cohen & Associatcs

~'-l'l'

30
2017.03.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 133 of 269

POC [sr'c] and Essential Consultants LLC. Please advise whether or not these should be disclosed
and what value.”

c. On or about October 6, 2017, Cohen called _ay telephone-ewhieh is reflected
on toll records for Cohen’s cellphone-_and told - in sum and substance, not to include
Essentia.l Consultants or MDC&A in the September 201 ? Financial Statement because they had no
value. On or about October 6, 2017, following the call with-Cohen, using the Cohen
KEéoun_t,fMdt_a-emalestates-answer-smacks-good-m-me.’;cahaanaver.direaea
-to make any changes to his cash position as listed in the September 201'_,Jr Pinancial
Statement ln a letter dated October 6, 2017, addressed to -, Cohen stated, “l have reviewed
the attached statement of financial condition and find it to be correct and consistent with the
representations that l made to your firrn. The attached is an accurate reflection of my assets,
liabilities and net worth (deiicit) as of September `30, 2017.” Attached to that letter was the
September 2017 Financial Statement, which, as noted above, was then transmitted to Sterling in
connection with the proposed taxi medallion transaction between Sterling, Cohen, and ‘_

21. Based on my review of a report of an hiterview with Sterling Ernployee-l, l have
learned that Cohen did not disclose his income stream from Essential Consultants to Sterling
Employee»l or, to his knowledge, anyone else at Sterling. According to Sterling Employec-l,
knowledge of such an income stream would have affected Sterling’s demands during the
negotiations, particularly with respect to the amount of a principal paydown of Cohen’s debt.

Cohen Understated His Available Casli
22. In addition to withholding the existence of his Essential Consultants income ii'om

Sterling and Melrose, it appears that Cohen also substantially understated his available cash and

cash ecuivalents in his hnancial disclosures Specifically, lknow from my review of the September

3 1
zoir,cs.cn

 

___1,,___,_

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 134 of 269

201? Finaucial Statement that Cohen provided to Sterling that Cohen represented that he had
$1,250,000 in cash as of September 30, 2017. l also know that on or about January 30, 2018, in a
telephone call with Sterling Employee-B, and on February l, 2018, in an email to Sterling
Employee-B, Cohen represented that he did not have more than $1,250,000 in cash. But, i.i‘om my
review cfa summary of bank records that were scheduled by forensic accountants, l have learned

that Cohen had approximately '$5,000,000 in cash and cash equivalents as of September 30, 2017.

 

Additionally,_a's of`Februa_ry_l`,` `ZUl`B,_Cohen_had_approxhnately-'$6,000,000-in-eash'and_ cash_ _

equivalents Specitically, from my review of the account schedule and bank records, I have learned
the following:

a. Cohen has three checking and/or savings accounts at Capital One Bank, one of
which is in his wife’s name. As of September 30, 2017, Cohen had $l,lDS,-‘SSD.BS in his savings
account, and $1;262,982.29 in total in the three accounts at Capital One Banlc. As ot` February l,
2018, Cohen had a total of $l ,3 89,245.?8 in these accounts

b. Cohen has three accounts at Morgan Stanley in his name. As of September 30,
201?, the combined total in cash and cash equivalents in those three accounts was $1,2?0,600.41.
As ofFebruary 1, 2018, Cohen had $1,284.996.13 in these accounts

c. As ofSeptember BU, 2017, Cohen had $260,689.18 in an account at Signature Bank.
As chebruary i, 2018, Cohen had $261,51?.55 in this account.

d. In addition to the Essential Consult.mts Account and MDC&A. Account at F_irst
Republic, Cohen also had two joint checking accounts with Laura Cohen at First Republic. ln total,
as ot` September 30, 201'}'_. Cohen had at least $1,8?6,209.27 in total in his four accounts at First

Republic. As of February l, 2018, Cohen had $3,332,992.95 in these accounts

32
2017.03.02

..___1.,

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 135 of 269

e. Cohen has an account at Bethpage Credit Union with $25,931,39 in it as of
September 30, 2017.

t`. As of September 30, 2017, Cohen had $1?,542.54 in accounts at Sterling.

g. Cohen has two accounts at TD Bank-one in his name and one held jointly with his
Wife. Cohen also has a safety deposit box at TD Bank-+Subj ect Premises-3, The safety deposit

box was opened on December 13, 2017 in the names of Michael and Laura Cohen,

- --_-- -- -_-_h,_motai;aS-Ors¢pimba~s0,_20-1-7,_eaha1had-ar leasr-$¢i,-?lssa§acs-innis aecoums_--

at Capital One Bank, City National Bank, Signature Bank, Sterling Bank, Bethpage Credit Union,
First Republic, and Morgan Stanley. As of February 1, 2018, Cohen had $6,268,732.59 in his
accounts at Capital One Banlc, City National Bank, Signature Bank, First Republic, and Morgan
Stanley.lS'

23. Accordingly, based on the foregoing it appears that Cohen’s written and oral
representations to Sterling and Melrose that he did not have more than $1,250,000 were false, and
that Cohen withheld information regarding approximately $5 million in funds Bom Sterling and
Melrose in order to secure favorable terms in his renegotiation ot` his medallion loan. Based on
my participation in an interview with Sterling Employee-Z, and my review of reports of interviews
with Sterling Employee-l and two Meh~ose employees, it is my understanding that that Sterling
and Melrose would view Cohen’s understating of his assets as material to its decision whether t_o

renegotiate Cohen’s medallion loans and on what terms, or to its decision whether approve of the
transfer ot` those loans to -

19 Based on my review of the account schedules described above, I know that, as of the date of this
ai.i‘idavit, the account balances for TD Banlt have not yet been included in the schedule for either
date and the account balances for Sterling National Bank and Bethpage Credit Union have not yet
been included in the schedule for February 1, 2018. Thus, to the extent that these accounts have
positive balances, Cohen’s total balances in fact were even higher on these dates

33

 

2017,08.[}2

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 136 of 269 l

 

Cohen Has Unreoorted Interest lncome l
24. lt appears that Cohen also hid from Sterling interest income that he was receiving in |_
connection with a six million dollar loan he made to another individual. Specitically, I know from ii
my review of the May 2011r Financial Statement and September 2017 Financial Statement that |'
Cohen provided to Sterling that Cohen did not disclose that he had made a note receivable in the
amount of approximately $6 million, or that he was earning approximately $60,000 per month in
_"` `__ “interest'inc'ome“in"connection-wi|irthat-loan-.- -But,~h'om-my-review-of_ a_summarycof.baulc.records__ __ ____ ___
that were reviewed by another law enforcement agent, my review ot` property records and
documents obtained pursuant to the Cohen Email Warrants, and my participation in an interview

each-1 have learned the following

a. Based on my review of property records, I have learned that on or about March 12,
2012, Cohen agreed to lend __lPP-\`Oxjmately l
$2,000,000.2° It appears that the promissory note was unsecured by any real property. On or about
April 28, 2014, Cohen and- amended the promissory note, and restructured the loan to l
increase the principal amount to apprmdmately $5,000,000. Under the terms of the amended ,
promissory note, the loan was secured hy- aparhnent in _, Florida. On l
or about April 8, 2015, Cohen and -restated the promissory note to increase the principal l

amount to $6,0(!»0,000.21

b. Based on my review of a copy ot` the restated note, which was obtained pursuant to

the Cohen Ema.il Warrants, I have learned that under the terms of the amended and restated

 

2°1 learned from seal fha __

21 The note states that the loan` ls to _ husband and Wlfe

jointly and severally For ease of reference, l refer simply to‘ ‘-1ercin.
34

 

2017.08.02

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 137 of 269

promissory note, Cohen’s loan to _s an interest-only loan, and that the principal balance
of the loan bears interest at an annual rate of 12.25 percent I also know that the amended and
restated promissory note includes a schedule of payments that require -to pay Cohen
approximately $61,250 per month beginning in April 2015 and ending in Apri12019. The note also
reqtsres ma-»epey the paneipel balance er s6,000,000 en Aprn zs, 2019.

c. Based on my review of bank records, I have learned that, consistent with the terms

of the-amended-and-restated promissory »nete,~---has*made--monthly_-payments_of__.

approximately $61,250 since April 2015. Specitically, based on my review of records maintained
by Capital One Bank, I have learned that B'orn April 2015 to October 2015, Cohen received checks
ii~om an entity called_. totaling $61,250 per month, which he
deposited into his personal bank account at Capital One Bank.22 lt appears from my review of bank
records and public sources that :-is the owner of +_

From my review of records maintained by Capital One Banlc, l have also learned that since October
2015, Cohen has received checks horn an entity called i_. totaling
$61,250 per month, which he deposited into his personal bank account at Capital One Banlc. lt
appears ii'oxn my review of bank records and public sources that -s also the owner of i-
_ln total, it appears that Cohen receives approximately $735,000 per year
in interest payments from -

d. Based on my review of Cohen’s May 2017 and September 2017 Financial
Statements, my review of his 2015 and 2016 tax returns obtained via subpoena and from the Cohen

Email Warrants, and my participation in an interview with - l have learned that Cohen did

 

22 ln April 2015, Cohen received a pro-rated payment For all months thereafter, the total payment
equaled $61,250, but -)tten made the payment in multiple ehecks.

35
2017.03.[|2

-.ly

 

___,...

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 138 of 269

not disclose this interest income he was receiving from -to Sterling or Melrose, or list it
on his tax returns I have also learned that while this interest income is taxable, Cohen did not tell
--his accountant-»-about the income, and -only learned about the income because he
began doing _taxes in .'101'.“'.23

25. - Accordingly, based on the foregoing, it appears that Cohen’s representations to
Sterling and Melrose that he did not have more than $1,250,000 were false, and that Cohen
Mation relating-tci `tlié"ititDst_incomc~lre“ is receiving from---in- order to
secure favorable terms in his renegotiation of his medallion loan.

cohen ned a side Ageemem was -

26. As set forth in detail below, during the course of Cohen’s negotiations to sell his
interest in taxi medallions and the associated debt to _ Cohen not only
misrepresented his Enancial position to Sterling, but also failed to disclose a side agreement he
had negotiated with- it appears that -.greed to pay an above-market price
for Cohen’s taxi cab medallions, and in exchange Cohen agreed to pay -lpproximately
$3.8 million in cash. Specifically, from my review of documents produced pursuant to a subpoena
by Sterling, and my participation in interviews with Sterling Employee-l, Sterling Employee-»Z,
and Sterling Employee~B, l have learned, among other things, the following:

a. On or about September 5, 2017, an executed term sheet was circulated by Sterling
Ernployee~l to Cohen and - The term sheet listed Cohen’s address as the address for
Subject Premises-l. According to the term sheet, _would borrow $20,000,000

horn Sterling and Mehose, to be secured by the medallions that -was to acquire from

 

23 Accordingly, this interest income-which should have been reported as such on Cohen’s tax
returns--is included herein in calculations of Cohen’s true cash position.

36
2017.03.02

 

 

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 139 of 269

Cohen, At a price of $20 million for thirty-two taxi medallions, the proposed transaction valued
each medallion as worth .$625,000. The term sheet also contemplated a $1,265,913 pay-down of
the principal balance ot` the loan. The term sheet made nn mention of a $3.3 million payment frrom
Cohen to _ or any other form of payment or iinancial transaction between the parties

b. Additionally, an internal Sterling credit memorandum, dated October 4, 2017,
describing the terms of the Cohen--transaction and the new loan to `_did

not menti€n any p`ayments_h_'om'Coherrto“_including--a~$?:.a§"million_payment.__'l`,`ha_ _ __

memorandum also noted that the “1oan amount of $20MM indicates a SGZSM purchase price per
medallion” but “it is recognized that this is not in line with current market values.” lndeed,
according to an internal Sterling memorandum dated February 5, 2018, in the month ot` January
201 S, taxi medallions sold for amounts ranging from $120,000 to $372,000. According to Sterling
Employee-] and Sterling Ernployee~Z, they were never told that _igreed to a purchase
price of $625,000 in exchange for a hnnp sum payment from Cohen, or that Cohen would make
any payment to -

c. On or about January '30, 2018, Sterling Employee»B asked Cohen whether Cohen
had a side agreement with _to pay -a sum of money for entering into the
medallion transaction. Sterling Employee-3 asked Cohen about such an arrangement because,
according to Sterling Employee-3, the price that - was paying for each medallion
appeared to be well above the market price. Cohen stated, in sum and substance, that he had no
side agreement-_and never had a side agreement-»with -

27. While Cohen and_ did not disclose any payment from Cohen to
_in communications with Sterling, it appears that such a payment was contemplated

lndeed, based on my review ot` records maintained by _and my participation in an interview

37
zaivios.uz

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 140 of 269

with -I have learned the following, in substance and in part, regarding the proposed side
payment from Cohen to-

a. On or about September 19, 2017,- prepared a memorandum for Cohen
omaoa, =‘sola or NYC Modanioo manos aaa nom Assmopaoo” cho “-Momoraodum").

The -Mernorandum summarized the proposed transaction between Cohen and _

in part, as follows: “Michael and Laura Cohen will transfer ownership of their 13 NYC medallion

n entities to a Buyer who wdl assume their bmlt’indebte`riness;upon- the [Sohensi]-paying downthe_

door portfolio ortho 13 ooaaos by $500,000 and a cash payment to aro Buyer or ss,soo,ooc.””

b. According to -Cohen told him the parameters of the deal, including the
payment of $3,800,000 to - bul-iid not know where Cohen was going to obtain
$3,800,000 to pay - As noted above, Cohen had more than $5,000,000 in cash and
cash equivalents as of September 2017, but had only disclosed in his September 201’? Financial
Statement that he had '$l .25 million in cash.

28. Based on my review of records maintained by Sterling (as Well as Melrose, the bank

with the participating interest in the loans} and reports of interviews of representatives of Sterling

(and Melrose), l have seen no evidence that Sterling, Melrose, or any other financial institution
involved in the potential deal with Cohen and -was aware of the planned $3.8 million

side payment from Cohen tc-

The lllegal Campaign Contrihution Scheme

 

 

24 The reference to thirteen medallions appears to be an error by - Cohen and his wife
together owned sixteen corporations which in turn owned 32 taxi medallions

38
amr.as.az

 

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 141 of 269

2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 142 of 269

201")'.08.02

 

Case 1:18-cr-OO602-WHP , Document 43-1 Filed 03/19/19 Page 143 of 269

2017.08.02

 

Ca_Se 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 144 of 269

201'103.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 145 of 269

2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 146 of 269

2017.03.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 147 of 269

2017-08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 148 of 269

201’?,08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 149 of 269

2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 150 of 269

2017.08.02

 

Case 1:18-cr-OO_602-WHP Document 43-1 Filed 03/19/19 Page 151 of 269

2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 152 of 269

2017.03.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 153 of 269

201?.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 154 of 269

2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 155 of 269

2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 156 of 269

201?.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 157 of 269

2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 158 of 269

201?.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 159 of 269

 

C. Probahle Cause Justifying Search of the Subject Premises and Subject Devices

45. Based on the foregoing, my review of records produced pursuant to subpoenas and
the Cohen E'mail Warrants, and the iCloud Warrant, and my training and experience, there is
probable cause to believe that the Subject Premises and Subject Devices have been used in
furtherance of the Subject Offenses and are likely to contain instrumentalities evidence, and fruits
of the Subject Offenses. Speci:tically, there is probable cause to believe that Cohen permanently
resides at Subject Premises~l and, at least in part, works at both Subject Premises~l and Subject
Premises~Z, and that those locations contain evidence relating to the Sterling taxi medallion

transaction, Cohen’s assets, Cohen’s consulting work for Essential Consultants LLC, and his

_ Additionally, there is probable cause to believe that Subject Premises»li
contains evidence of Cohen’s assets and_ Finally, there is probable cause

to believe that Subject Premises-4, in which Cohen is temporarily residing, contains electronic

5‘?
2017.0$.02

 

 

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 160 of 269

deviccs, including Subject Device-l and Subject Device-Z, which, in turn, contain evidence of the
Subject Offenses, such as evidence relating to the Sterling taxi medallion transaction, Cohen’s
assets, Cohen’s consulting work for Essential Consultants LLC, and _

46. First, there is probable cause to believe that Cohen lives and operates his businesses,
at least in part, at Subject Premises-l. Specit`lcally, ii'om my review of properw records, lknow

that Michael Cohen and Laura Cohen own (in trust) Subject Premises-l. From my review of

 

 

Cohen’s tax returns, l know lie`lists_liiWrimair§Fresidence-as-S'ubjcct-Premises*l._Additionally, __ _____.

nom my review of emails produced pursuant to the Cohen Email Warrants, llmow that Cohen
routinely refers to Subj ect Premises-l as his home, For examplc, on or about September 28, 2017
and October 6, 2017, Cohen emailed individuals that his home address is the address for Subject
Premises-l . I also know from my review of emails that Cohen receives package delivery
notifications that list Cohen’s address as the address for Subject Premises-l_ Cohen has also
provided the address of Subject Premises-l as the address for Essential Consultants and Michael
D. Cohen & Associatcs, P.C. For example, the certificates of incorporation and account opening
documents at First Republic for both entities list their addresses as the address for Subject
Premises-l. See supra ‘|Hl lS(b), lS(d). The consulting agreement between Essential Consultants
and AT&T also indicated the address for Esscntial Consultants is the address for Subject Premises-
1. See suproil l9(c).
47. There is also probable cause to believe that Subject Premises-l is likely to contain
instrumentalities evidence, and B'uits of the Subject Offenses Specifically, from my review of
emails produced pursnautto subpoena and the Cohen Email Warrants and iCloud Warrant, as well

as my training and experience, I know the following:

53
2011.03.02

._._._.-.»-~__,_-'\, -_._____..T,_____ _ =__ _

.__T_.m_ __,_J___ ____ _

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 161 of 269

a. According to records maintained by Sterling, the address for all of Cohen’s_taxi
medallion lJLCs is the address for Subject Premises-l. See supra '[[ 16(c). Additionally, the
medallion loan documents indicate that any mailings related to the loans should be sent to Subj ect
Premises-l. See itt Based on my training and experience, as Well as my review of public sources,
l lcnow that individuals keep records of properties and assets in which they have ownership

interests Accordingly, l submit that Subject Premises-l likely contains evidence of Cohen’s

_ownersliip"of the tai-n medalll'oTl?LC's,_ the*revenue"thatrthose-medal-lions_generate, and-the_

transaction with Sterling in 2014 to re-t`inance the medallion loans that were then with Capital One
Bank.

b. From my review ot` records maintained by Sterling, I also know that Sterling
addressed documents relating to the -transaction and Cohen’s attempts to modify the
terms of the medallion loans to Subject Premises-l. For instance, Sterling addressed the
transaction term sheet, see supra ii 16(1), and its demand letter and notice of default, see supra 1|
l6(q), to Subject Premises-l. Accordingly, Subj ect Premises-l likely contains evidence
concerning the -transaction and Cohen’s negotiations with Sterling. Some of those
records-snch as records relating to a payment from Cohen to --were concealed nom
Sterling and cannot be obtained via subpoena to Sterling, Additionally, even where documents
were sent to Cohen by Sterling (and therefore are available from Sterling via subpoena), the fact
that they may be found in Subject Premises-l will be relevant to Cohen’s possession or knowledge
of the documents

c. From my review of records maintained by First Republic, l know that Cohen
provided the address for Subject Premises-l as the mailing addresses for the Essential Consultants

Account and MDC&A Account See supra ll'[i lB(b), 18(e). Accordingly, it is likely that Subject

59
201':.03.02

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 162 of 269

Premises-l contains records relating to the Essential Consultants Account and MDC&A Account,
including, among other things, account opening documents, bank statements, documents provided
as part of the know-your-customer process, any notes made by Cohen when he was opening the
accounts, wire transfer records, and canceled checks. Even where these records can be obtained
from First Republic, the fact that they may be found in Subject Premises-l will be relevant to,

among other things, Cohen’s ownership of the accounts, or his knowledge of transactions or the

 

 

existence of hinds in accounts
d. Based on my review of records maintained by Capital One Bank, TD Bank, Morgan
Stanley, City National Bank, Signature Bank, and Bethpage Credit Union, l know that Cohen
provided the address for Subject Premises-l as the mailing for his accounts at each of these
Enancial institutions Accordingly, it is likely that Subject Premises-l contains records relating to
these aecounts, including, among other things, bank statements that list account balances. The
existence of these records in Subj ect Premises-l will be relevant to, among other things, Cohen’s
ownership of the accounts and his knowledge of the balances in these accounts
e. Additionally, Cohen may have records of other bank accounts or assets that were
not disclosed to Sterling and are not presently known by law enforcement For example, as
described above, Cohen has received interest income since 2015 that he has not disclosed to
Sterling or paid taxes on. Also, on Cohen’s August 2014 Financial Statement, see supra 1[ l6(e),
he disclosed $10,000,000 in “investrnents in overseas entities.”30 The value of these investments
was omitted from subsequent financial statements However, for the reasons outlined above, there

is probable cause to believe that Cohen omitted the value of those investments from his 2017

 

30 Based on my participation in an interview with Sterling Employee-3, l have learned that
Cohen told Sterling Employee-S that the reference to “invesnnents in overseas entities” on his
2014 Financial Statement was to serve merely as a “plaeeholder” for potential future investments

60
2017.03.02

_-___,|,___ _____ _

~Nm-

,r_

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 163 of 269

Enancial statements in order to understate his assets As Subject Premises-l is Cohen’s primary
residence and he uses Shij ect Premises-l as the mailing address for bank records, there is probable
cause to believe that account statements for unknown bank accounts or assets concealed nom
Sterling are likely to be found in Subject Premises-l.

f. Based on my review of records maintained by AT&.T and produced pursuant to the

Cohen Email Warrants, llcnow that the address Cohen provided to AT&T for Essential Consultants

 

l is the address for §`dbj*e'ct Premises»ll_`$ee supra 1119(€)._Therefore;there is~probable-cause~to__-_

believe that Subject Premises-i will contain evidence concerning the operation of Essential
Consultants or money that Cohen received, through Essential Consultants from AT&T.
Additionally, because Cohen used the address for Subject Premises-l -for at least one consulting
arrangement involving Essential Consultants there is probable cause to believe that Subject
Premises~l may contain records of other consulting arrangements that Cohen, through Essential
Consultants has with other individuals or entities

g. Based on my review of records maintained loy-recounting firm, and emails
produced pursuant to the Cohen Email Warrants, l have learned that '-iccounting iirm sent
documents to Subject Premises-l and used the address for Subject Premises-l as the address listed
on Cohen’s personal and corporate tax returns See supra 11 16(11). For instance, on or about
October 6, 2017, an employee at -accounting firm emailed Cohen that she had sent
Cohen’s September 2017 Financial Statement by FedEx to Cohen’s attention Accordingly_.

Cohen’s tax records are likely to be found in Subject Prernises-l.

h. Based on my review ofbank records and publicly-available documents Ilmow that

 

61
201':.03.112

 

 

' _-ll'l

- - -_--.»-¢_»_ _.-...

MacBook Pro to access his iCloud account Bas"e`d`b'n`iiiy re"v' iew"c‘flo'cation'recordsprovided-by - _ 1__~__._

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 164 of 269

 

i. Based on my review of emails produced pursuant to the Cohen Email Warrants and

iCloud Warrant, 1 know that Cohen used at least one Apple iPhone, an Apple iPad Mini, and a

 

Apple pursuant to the iCloud Warrant, l know that electronic devices linked to Cohen’s iCloud
account were used at Subject Premises-l to, among other things, place telephone calls and backup
'n`ies to Cohen’s iCloud account Accordingly, there is probable cause to believe that Subject
Premises-l contains electronic devices, including certain Apple prcducts, that for reasons
discussed below are liker to contain evidence cf the Subject Offenses
j. Based on my review of emails produced pursuant to the Cohen Email `Warrauts, l
understand that Subject Premises-l recently sustained water damage to certain parts of the
premises, and that Cohen has engaged contractors to perform certain remediation work on the
premises In addition, as set forth above, I believe that Cohen and his family are temporarily
residing at Subject Premises-4 in the Loew’s Regency Hotel, which is approximately two blocks
from Subject Premises-l. However, based on my review of a work order sent to Cohen’s email
by a contractor, I understand that the first phase of the work order called for the contractor to “Pack
& Remove all items & furnishings in Living Room, Kitchen, Sons Room & Dining Room” and
store them off-site. In addition, based on my review of drawings sentto Cohen by the contractor,
it appears that the work is primarily being done in these rcoms. Thus, l believe that the

construction »-to the extent it is still ongoing - would not necessarily have caused Cohen to move

62
201';.02.02

~l._._

 

_'-'a-'-¢r_._-.r'=-\___.» _

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 165 of 269

all documents or evidence responsive to the warrant out ofSubj ect Premises-l, because it does not
appear that work is being done to the portion of Subject Premises-l, such as a home office or
Cohen’s own room, where such documents or evidence would most likely be t`ound.31

48. Second, there is probable cause to believe that Cohen uses Subject Premises»Z as
ofEce space, and also that Subject Premises-Z contains certain electronic devices. Specitlcally,

from my review of the “strategic alliance agreement" between Squire Patton Boggs and Cohen,

_ `___Wd?ty_r€vieiiii" ofthe p`r`é§s_relea`s'é on `Sq`uirePatton*Bog`gs’s 'website;'l*kncwtllat*€ohen"has-an~_~' err

office at Subject Premises»?.. See supra 1[1] lS(d), l9(e). Indeed, I have learned that pursuant to
Cohen’s agreement with the law t`nTn, he has “dedicated and segregated office space” in Squire
Patton Boggs’s offices on the 23rd floor of 30 Rockefeller Plaza, and that the space is “physically
separate” from the iirm’s offices and has “1ocked doors and its own locked tile cabinets.” See
supra ‘[i 19(e). Additionally, I know that under the terms of the agreement, Cohen agreed to
“arrange for [his] own computer server system that is not connected to [Squire Patton Boggs’s]
computer network system.” I know from my participation in an interview with -who met
Cohen at Subject Premises-$l in 2017, that Subject Premises-2 is an office with a door, it appears
to be used only by Cohen, and it contains, among other things, a computer and paper files.
According to -when -saw Cohen at Subject Prernises~.'l, he had two cellular
telephones in Subject Premises»-Z. l also know from my review of emails produced pursuant to the

Cohen Entail Warrants that Cohen uses the address for Subject Premises-?. in the signature block

 

31 As noted below, based on my training and experience I believe that individuals who travel or
stay in hotels for short-term periods commonly bring some items with them, such as portable
electronic devices or sensitive items, meaning that Cohen has likely taken some evidence nom
Subject Premises-l to Subject Premises--‘-l. Nevertheless, given the temporary nature of Cohen’s
stay at Subject Premises-4 and the scope of the work being done at Subject Premises-l, I believe
it is unlikely that Cohen has taken all evidence that would be subject to seizure out of Subject
Premises-l.

63
2017.08,02

____-q,-_-__

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 166 of 269

on his emails. Based on my review of notes of a call between Cohen and First Republic Employee~
2 (which notes were taken by another First Republic employee, who was participating in the call
and taking notes], I know that, on or about November 15, 201?, Cohen told First Republic
Employee-Z that he had a new office at 30 Rock. Moreover, I know from an article in Vanr'!y Far'r
published on or about February 14, 2018, that Cohen was interviewed by the magazine in Subject
Premises-2 in or about February 2018.

' 49€'"` ThW:"is_almb_aleaus"e to' believe that SubjectPremises=Z' is'likely`"-to-contain
instrumentalities, evidence, and fruits of the Subject Offenses. Specii‘ically, from my review of
emails produced pursuant to subpoena and the Cohen Email Warrants and iCloud Warrant, as well
as my training and experience, l know the following:

a. According to records maintained by Sterling, when Cohen was entailing with
Sterling Employee-3 in 2018 about a modification to his existing loan from Sterling, Cohen listed
his address in his email as the address for Subject Premises-Z. See supra 1[ llS(t), 16(11).
Accordingly, Subject Premises-Z likely contains evidence concerning Cohen’s loan modification
negotiations with Sterling,

b. Based on my review of records obtained pursuant to the Cohen Email Warrants, l
know that the address Cohen provided to KAI and BTA for Essential Consultants is the address
for Subject Premises-Z. See supra 111[ `l9(a), 19(|)). Theret`ore, there is probable cause to believe
that Subject Premises-Z will contain evidence concerning the operation of Essential Consultants
or money that Cohen received, through Essential Consultants, from KAI and BTA, among other
entities with which Cohen had a consulting arrangement Additionally, based on my review of
emails sent in 2018 that were obtained pursuant to the Cohen Ernail Warrants, I know that Cohen

continues to enter into consulting arrangements through Essential Consultants, and agreements

64
2017.03.02

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 167 of 269

relating to those arrangements indicate that Essential Consultants is located at Subject Premises-
2. Additionally, because Cohen used the address for Subject Premises-Z for multiple consulting
nvoiving Essential Consultants, there is probable cause to believe that Subject

arrangements i

Premisesz may contain records of other unknown consulting arrangements that Cohen has with

other individuals or entities.

c. Based on my review of records maintained by -mcounting firm, and emails

 

produced pursuant to the Cohen `Einail'Wmll"a_s"my paltic'ipati'on-in-an-interview~with
-l have learned that -visited Subject Premises~?. to meet with Cohen about his taxes.
See supra ‘[[ ZU(a). At that meeting, -:liscussed with Cohen whether Cohen should disclose
Essential Consultants on his personal financial statement to banks. According, there is probable
cause to believe that Subject Premises-Z will contain evidence relating to Cohen’s taxes, or notes
of his conversation with - Moreover, the fact that Cohen used Subject `Premises~Z for a
meeting regarding his personal financial matters provides probable cause to believe that documents
and information regarding his finances will be found in Subject Premises-Z.
d. Based on my participation in an interview with -l know that Cohen maintains
a computer in Subject Premises-Z. From my review of IP data produced pursuant to a subpoena
and pen register to Google, it appears that Cohen is logging into his Gmail account from Subj ect
Premises-?.. Accordingly, there is probable cause to believe that Subject Premises-2 contains
electronic devices, that for reasons discussed below are likely to contain evidence of the Subject
Offenses
e. Based upon my training and experience, l have learned that individuals who
maintain businesses typically keep records relating to the business-such as contracts with clients

and records of payments-_at the business’ identitied location. l am not aware of any addresses

65
2017.03.02

 

-u-¢-. ..

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 168 of 269

associated with Essential Consultants other than Subject Premises-l and Subject Premises»Z.
Accordingly, there is probable cause to believe that Subject Premises-l and Subject Premises-?.
will contain business records for Essentia] Consultants

50. Third, there is probable cause to believe that Subject Premises-3 is lilcer to contain
instrumentalities, evidence, and fruits of the Subject Offenses ln particular:

a. As noted above, Cohen has two bank accounts at TD Bank. In or about November

2017, as Cohen was recelvlng substantial incoirEirorn consultim'lt=tvhich'lte"did'not"discl'ose
to Sterling-Cohen opened the safety deposit box at TD Bank, which is Subject Premises~B. in
light of the aforementioned evidence that Cohen conceals assets, including assets at TD Banlc,
there is probable cause to believe that Subject Premises-'3 contains financial assets, objects of value
and/or documents relating to such assets or objects of value that Cohen likely did not disclose to
Sterling, lndeed, based on my training and experience, I arn aware that people often conceal

valuable items in safety deposit boxes Accordiugly, there is probable cause to believe that Subject

Premises-S will contain evidence of the Bank Fraud Offenses

 

 

uu
2017.[}3.02

 

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 169 of 269

 

51. Based on my review ofemails obtained pursuantto the Cohen Eina:il Warrants and
cell phone location information I believe that Cohen is temporarily residing in Subject Premises-
4. See supra 1[1[ S(d). 'I`here is also probable cause to believe that Subject Premises-4 contains

instrumentalities and evidence of the Subject Offenses, including, the following:

 

 

33 As noted above, Subject Premises-S is approximately ive inches by ten inches. Accordingly, 1
do not believe that it would Ht a large volume ofhard copy documents; however, a small number
of hartl--cop§,7 documents,. or a large volume of documents contained on a flash drive or other
portable storage device, would tit in Subj ect Premises~?».

67
2017.03.02

 

 

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 170 of 269

b. As described above, at the time Cohen moved to Subject Premises~4, he was also
in the lmidst of ongoing negotiations with Sterling regarding the refinancing of his medallion debts.
For example, on l unitary 3 0, 2018, Cohen had a lengthy Phone call with Sterling Employee-B about
his finances and the proposed restructuring, and on February l, 2018, Cohen sent an email to
Sterling Ernployee»3 claiming that he did not have more than $1.25 million in eash. See supra 1111

16(u). Thus, there is probable cause that Cohen took at least some documents and evidence relating

__ _ 1toh_is ongom_'g;_neg'o_tiatioris?rith_$t_m'li@vitli ]iir`n tb' S`u”|§j eci Premises_~4;` iii Ei“der to Ee`feren ce'a_n_d" _

consult them in connection with these negotiations

c. As described above, Cohen used at least one Apple iPhonc, an Apple iPad Mini,
and a MacBoolr Pro to access his iCloud account, and these electronic devices linked to Cohen’s
iCloud account were used at Subject Premises-l - Cohens’ permanent residence - to place
telephone calls and backup files to Cohen’s iCloud account See supra 1111 47(i). Although Cohen’s
stay at Subject Premises~_¢l is temporary, based on roy training and experience l know that
individuals who travel or stay in hotels for short-term periods commonly bring portable electronic
devices with them, such as cellular phones, tablets, or laptops. Accordingly, there is probable
cause to believe that Subject Premises~4, where Cohen currently appears to be residing, contains
electronic devices, including Subject Device-l, Subject Device-Z, auditor certain Apple products,
that for the reasons discussed herein are likely -to contain evidence of the Subject Offenses

d. Moreover, as set forth above, based on cellphone location information l know that
Subject Device»l and Subject Device-Z were in the vicinity of Subject Premises-4 as recently as
this morning (April S, 2018). As set forth above, there is probable cause to believe that Cohen
used the Subject Devices in firrtherance of the Subject Offenses, including to communicate with

Sterling employees regarding the medallion transaction, with First Republic employees regarding

68
2017.03.02

-_-¢1"\- ---..-.

_ -_r_

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 171 of 269

the Essential Consultants Account, with his accountant regarding his finances, and with

  

52. Although Cohen appears to be residing currently in Subject Premises-4, it is

unknown whether Cohen will be physically present within Subject Premises~4 at the moment the

warrant sought herein are executed IfCohen is within Subject Premises-4 at that moment, Subject

Device-l and Subject Device-?. ~ his cellphones »- will likely also be within Subject Premises-4.

 

 

lt`Cohen is not within Subject Premises-¢i_at th_atirionieifthe_devim'ill'likely'be orr his person,

wherever he is located (which, based on location data for Subject Device-l and Subject Device-Z

as recently as today, is likely to be in the Southern District ofNew York). As such, this warrant

seeks separate authority to seize Subject Device~]. and Subject Devicc-Z, in the event that those

devices are not located within Subject Premises~4 (or another Subject Premises) at the moment the

Warrants sought herein are executed

D. Probable Cause Justifying Search of ESI
53. Based on the foregoing, there is probable cause to believe that Subject Premises-l,

Subject Premises-2 and Subject Premises~4 contain electronic devices that are likely to contain

cvidence, t`ruits, and instrumentalities of the Subject Offenses (and, as set forth above, that Subject

Deviee-l and Subject Device-2 arc themselves electronic devices that are likely to contain

evidence of the Subject Offenses). Specitically, based on my review of information produced

pursuant to the Cohen En:lail Warrants, the iCloud Warrant, and subpoenas, as well as pen register

data, l submit that there is probable cause that Subject Premises-l contains an Apple iPad Mini, a

MacBook Pro, and has, at various times, contained Apple cellphones; similarly, there is probable

cause that Subject Premises»Z contains a computer and has, at various times, contained Apple

69
2011.08.02

___ _ __ -_ F_____-___.-r[rv-q»_w'u- l

-¢-

-=--'-e-¢mlm---=m=»- .-_

_4_

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 172 of 269

cellphones. These devices are likely to include evidence, ii'uits, and instmmcntalities of the
Subj ect Offenses forthe following reasons:

a. As described throughout this afEdavit, Cohen used email to send and receive
communications related to the Subject Offenses. ln particular, Cohen used email to send and

receive communications with Sterling, First Republic:- the entities to which he is providing

consulting services-among others. While some of these emails have

 

already been Bbtained`viaslibmd'se_amh'\vafr“ant§, `I kno"vv" ii'on'i'niy'trainingarrd_experien'ce'
that individuals can and do delete emails from their lntemet-based inboxes but retain copies of
those emails on their hard drives. I also know that individuals often have multiple email accounts,
some of which may not be known to law enforcementl and as a result electronic devices can be a
unique repository of all emails relevant to certain Subj ect Offenses Indeed, ii'oxn my involvement
in this investigation, l know that Cohen had an email account with the 'I`rurnp Organization, but
the USAO and FBl have not been able to obtain the contents of that account to date. Thns, emails
relevant to the Subject Offenses are likely stored on electronic devices in Subject Premises-l,
Subject Premises~Z and/or Subj ect Premises-4-

b. Additionally, Subject Premises-l, Subject Prernise-Z and Subject Premiscs-4 likely
contain electronic copies of documents relevant to the Subj ect Offenses. hidced, I know ii'om my
training and experience that individuals often retain copies of important documents on their
computers or other electronic devices capable of storing information, including cellphones (such
as the Subject Devices) and tablets Here, there are a number of documents that Cohen has likely
retained that Wi]l be relevant to the Subject Offenses. F or exalnple, electronic devices may include

documentation of Cohen’s true net worth, a listing of his assets, an accounting of his available

70
2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 173 of 269

cash-, consulting agreements with third parties, and l_

among other evidence of the Subject Offenses

c. Third, l know from my review of emails obtained pursuant to the Cohen Ernail
Warrants that Cohen sent up online banking with First Republic. Based on my training and
experience, l know that individuals who set up online banking often receive electronic notices
concerning iinancial transactions and, on occasion, save records of their financial transactions to
_ thM_iMMng_ly,'cHae i;§r"étamnennaa*caaesa aeamrc-devree§~
contain evidence of banking activity, including the existence of bank accounts or assets that Cohen
did not disclose to Sterling or Melrose. l

d. Fourth,1 from my review of records produced by Apple, I know that Cohen
communicates using text message as well as encrypted communications applications These
applications that Cohen has downloaded onto a phone include, but arc not limited to, WhatsApp,
Signal, and Dust. llcnow from my review of toll records and text messages that, in particular,
Cohen communicated with -lsing these encrypted applications Accordingly, there is
probable cause to believe that Cohen’s cellphones » the Subj ect Devices _ will contain encrypted
messages that are not otherwise accessible relating to the Subject Offenses

54. Based on my training and experience I know that individuals who engage in

iinaucial crimes commonly use computers to communicate with co-conspirators, keep financial
ledgers, and retain fraudulent documents As a result, they often store data on their computers
related to their illegal activity, which can include logs of online or cellphone-based “chats” with
co-conspirators; email correspondence; contact information of co~conspirators, including

telephone numbers, email addresses, and identitiers for instant messaging and social medial

accounts; bank account numbers; and/or records of uses of funds.

71
201?.03.02

 

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 174 of 269

55.

Based on my training and.experience, I also know that, where computers are used

in furtherance of criminal activity, evidence of the criminal activity can often be found months or

even years after it occurred This is typically true hecause:

56.

Electronic nles can be stored on a hard drive for years at little or no cost and users thus
have little incentive to delete data that may be useful to consult in the future

Even when a user does choose to delete data, the data can often be recovered months
or years later with the appropriate forensic tools. When a tile is “deletcd” on a home

_ccmp_uter, the data contained in the file does not actually disappear, but instead remains

 

 

on the hard drive, in “slacl< space,” until it is overwriden by new data that cannot be
stored elsewhere on the computer. Siniilarly, files that have been viewed on the Internet
are generally downloaded into a temporary lntemet directory or “cache,” which is only
overwritten as the “cache” fills up and is replaced with more recently viewed Internet
pages. Thus, the ability to retrieve from a hard drive or other electronic storage media
depends less on when the die was created or viewed than on a particular user’s
operating system, storage capacity, and computer habits.

In the event that a user changes computers, the user will typically transfer files from
the old computer to the new computer, so as not to lose data. ln addition, users often
keep backups of their data on electronic storage media such as thumb drives, flash
memory cards, CD-ROMS, or portable hard drives.

Based on the foregoiug, I respectfully submit there is probable cause to believe that

Cohen engaged in the Subj ect Olfenses, and that evidence of this criminal activity is likely to be

found in the Subject Premises, on computers and electronic media found in the Subject Pl'ernises,

and on the Subject Devices. ln particular, there is probable cause to believe that the Subject

Premises and Subj ect Devices will contain evidence, ii'uits, and instrumentalities of violations of

the Subj ect Offenses, as more hilly described in Section ll of Attachments A, B, C, D, E and F to

the proposed warrants, including the following:

a. Evidence necessary to establish the occupancy or ownership of the Subject

Premises, including without limitation, utility and telephone bills, mail envelopes, addressed

correspondence, bank statements, identification documents, and keys.

2017.08.02

b. Evidence relating to Sterling, Melrose, auditor taxi medallions
72

-`1-~._¢.....-_ -r-.- -

 

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 175 of 269

c. Evidence relating tc; a plan, proposal, or agreement for Cohen and/or entities
associated with him to transfer any interest in taxi medallions, and any associated debts or
liabilitics, to others, including to _ ndr‘or entities associated with him.

d. Evidence relating to a plan, proposal, or agreement to modify loans that Cohen has
with Sterling and/or Melrose.

e. Evidence relating to Essential Consultants, LLC, including any documents that

 

 

indicate the nature and purpose of payments made td§'_fr_oHMtial*Cbnspultants or the nature
of any work done by Cohen or any other individuals in connection with Essential Consultants

f'. Evidence of income to Michael D. Cohen & Associates, including any documents
that indicate the nature and purpose of payments made to or from Michael D. Cohen &. Associates,
or evidence ofthe purpose of accounts opened in the name ofMichael D. Cohen & Associates.

g1 Evidence relating to Cohen’s net worth, available cash and cash equivalents,
monthly and annual income, income scurces, and other assets, whether held personally or through

entities, including tax returns, personal financial statements and bank records

h. Evidence relating to agreements, loans, and/or financial transactions between

Cohen and_ and any payments by-n Cohen,

 

73
2017.08.02

 

 

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 176 of 269

 

p. Communications with others, mcluding-and/or other accountants,

relating to Cohen’s bank aceounts, taxes, debts, and/or finances;

q. Communications, reoords, doeuruents, and other files reflecting false
representations to a financial institution related to the intended purpose of an account or loan at
that financial instinition,' the nature of any business or entity associated With an account at a
financial institution; the source of funds flowing into an account; or the purpose or nature of any
financial transactions involving that iinancial institution ;

1'. Evidenc:e of Cohen’s intent as it -wlates tothe Suhiectl)fi`enses under investigation
I[I. Precednres for Searching ESI

A-. Exeention of Warrant for ESI

57. Federal Rnle of Criminal Procedure 41 (e`)(Z)(B) provides that a Wan'ant to search

for and seize property “may authorize the seizure of electronic storage media or the seizure or

74
2017.03.02

 

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 177 of 269

copying of electronically stored information . . . for later revievv.” Consistent With Rule 41, this
application requests authorization to seize any computer devices and storage media and transport
them to an appropriate law enforcement facility for review. This is typically necessary for a number
of reasons:

l First, the volume of data on computer devices and storage media is often impractical
for law enforcement personnel to review in its entirety at the search location.

» Second, because computer data is particularly vulnerable to inadvertent or intentional

modification or destruction, cdmputer devlces are idEally_ex`aiiiin_ed_iu a_connt§ll'ed
environment such as a law enforcement laboratory, Where trained personnel, using
specialized software can make a forensic copy of the storage media that can be
subsequently reviewed in a manner that does not change the underlying data.

c Thjrd, there arc so many types of computer hardware and software in use today that it
can be impossible to bring to the search site all of the necessary technical manuals and
specialized personnel and equipment potentially required to safely access the
underlying computer data.

¢ Fourth, many factors can complicate and prolong recovery of data from a computer
device, including the increasingly common use of passwords, enclyption, or other
features or configurations designed to protect or conceal data on the computer, Which
often take considerable time and resources for forensic personnel to detect and resolve

58. As discussed herein, Squire Patton Boggs is a functioning law firm that conducts

legitimate business unrelated to Cohen’s commission of the Subject Offenses. Subject Premises-
2 is an office located inside of Squire Patton Boggs’s New York cft`lce. ln order to execute the
warrant in the most reasonable fashion, law enforcement personnel Will attempt to investigate on
the scene of what computers or storage media, ifany, must be seized or copied, and What computers
or storage media need not be seized or..copied..Law enforcement personnel will speak with _Squire
Patton Boggs personnel on the scene as may be appropriate to determine which files and electronic
devices Within Subject Premiscs~Z belong to or were used by Cohcn. While, based on the

forcgoing, it does not appear that Cohen shared electronic devices or a server with Squire Patton

Boggs, where appropriate, law enforcement personnel will copy data, rather than physically seize

T5
nois.es.cn

___...y

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 178 of 269

_.____.F _..<"_-»,\..". =_ _,_

computers, to reduce the extent of any disruption of Squire Patton Boggs’s operations H`, after
inspecting the seized computers oH~site, it is determined that some or all of this equipment is no
longer necessary to retrieve and preserve the evidence, the Government will return it.
59. Additionally, because Cohen is an attorney, and claims to serve as a personal l
attorney for Trnmp, the review of evidence seized from the Subject Premises and Subject Devices

will be conducted pursuant to established screening procedures to ensure that the law enforcement

 

personnel involved in the investigation, including attorneys fd`r th`e“G`r')ve'rtnnem; collect evidence__

in amanner reasonably designed to protect any attorney-client or other applicable privilege. When

 

appropriate, the procedures will include use of a designated “frlter team,” separate and apart from
the investigative team, in order to review potentially privileged communications and determine
which communications to release to the investigation and prosecution team.

B. Accessing ESI on the Subject Devices

60. As described above, the Subject Devices are both Apple brand devices.

61. I know from my training and experience, as Well as from information found in
publicly available materials including those published by Apple, that some models of Apple
devices such as iPhones and iPads offer their users the ability to unloch the device via the use of a l
fingerprint or thumbprint (collectively, “fingerprint”) in lieu of a nuineric or alphanumeric l
passcode or password. This feature is called Touch ID. I also know that the Apple iPhone X offers i
its users the ability to unlock the device via the use of facial recognition (through infrared and
visible light scans) in lieu of a nmneric or alphanumeric passcode or password. ”[his feature is
called Face [D.

62. lf a user enables Touch l]) on a given Apple device, he or she can register up to 5

fingerprints that can be used to unlock that device. The user can then use any of the registered

 

76
zuir.as.az

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 179 of 269

fingerprints to unlock the device by pressing the relevant finger(s) to the device’s Touch ID sensor,
which is found in the round button (often referred to as the “home” button) found at the bottom
center of the front of the device, lf a user enables Face lD on a given Apple device, he or she can
unlock the device by raising the iPhone to his or her face, or tapping the screen. ln my training
and experience, users oprple devices that offer Touch ID or Face lD often enable it because it is

considered to be a more convenient way to unlock the device than by entering a nuineric or

 

alphanumeric pass-code or password, as well as_anioie scenicwa to protecTtEdevicc-.‘:’s_contents{ '

63. In some circumstances, Touch ID or Face ID cannot be used to unlock a device that
has either security feature enabled, and a passcode or password must be used iostead. These
circumstances include: (l) when the device has just been turned on or restartcd; (2) when more
than 48 hours has passed since the last time the device Was unlocked; (3) when the passcode or
password has not been entered in the last 6 days, and the device has not been unlocked via Touch
lD in the last 8 hours or the device has not been unlocked via Face [D in the last 4 hours; (4) the
device has received a remote lock command; or [5) five unsuccessful attempts to unlock the device
via Touch ID or Face lD are made.

64. The passcodes or passwords that would unlock the Subject Devices are not known
to law enforcement Thus, it will likely be necessary to press the fingers of the user of the Subject
Devices to the devices’ Touch lD sensor, or hold the Subject Devices in front of the user’s face to
activate the Face 1`D sensor, in an attempt to unlock the devices for the purpose of executing the
search authorized by this warrant. Attempting to unlock the relevant Apple devices via Touch ID
With the use of the Engerprints of the user, or via Face ID by holding the device in front of the
user’s face, is necessary because the government may not otherwise be able to access the data

contained on those devices for the purpose of executing the search authorized by this warrant.

77
201‘?.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 180 of 269

65. Based on these facts and my training and experience, it is likely that Cohen is the
user of the Subject Devices, and thus that his fingerprints are among those that are able to unlock
the Subj ect Devices via Touch ID or his face is able to unlock the Subject Devices via Face lD.

66. Although l do not know which of a given user’s 10 fingerprints is capable of
unlocking a particular device, based on my training and experience l know that it is common for a

user to unlock.a Touch [D-enabled Apple device via the fingerprints on thumbs or index fingers

 

_'ln the evehnhat laiveiifofccmenf_is_unahle E unloi:li'ih?SiilijEt' Devices decrihed'above* _

within the five attempts permitted by Touch [D, this will simply result in the device requiring the
entry of a password or passcode before it can be unlocked.

67. I also know from my training and experience5 and my review of publicly available
materials published by Apple that Apple brand devices, such as the Subject Devices, have a feature
that allows a user to erase the contents of the device remotely. By logging into the Internet, the
user or any other individual who possesses the user’s account information can take steps to
completely wipe the contents of the device, thereby destroying evidence of criminal conduct, along
with any other information on the device. The only means to prevent this action is to disable the
device’s ability to connect to the lntemet immediately upon scizure, which requires either access
to the device itself to alter the settings, or the usc of specialized equipment that is not consistently
available to law enforcement agents at every arrest

68. Due to the foregoing, l request that the Court authorize law enforcement to press
the fingers (including thumbs) of Cohen to the Touch lD sensors the Subj ect Devices, or hold the
Subject Devices in front of Cohen’s face, for the purpose of attempting to unlock the Subject

Devices via Touch ll) or Face ]D in order to search the contents as authorized by this warrant.

78
201?,03.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 181 of 269

C. Review of ESI
69. Following seizure of any computer devices and storage media and!or the creation
of forensic image copies, law enforcement personnel (including, in addition to law enforcement
officers and agents, and depending on the nature of the ESI and the status of the investigation and
related proceedings, attorneys for the government attorney support staff, agency personnel

assisting the government in this investigation, and outside technical experts under government

 

ccnti‘ol) will 'reviE'vv`th`e`ESIE)Etain_ed'thWin `for information 'respons_ ive'to' th'e' wal'ra"nt._""

70. In conducting this review, law enforcement personnel may use various techniques
to determine Which liles or other ESI contain evidence or fruits of the Subject Offenses. Such
techniques may include, for example:

0 surveying directories or folders and the individual files they contain (analogous to
looking at the outside cfa tile cabinet for the markings it contains and opening a drawer
believed to contain pertinent files);

o conducting a file-by-filc review by “opening” or reading the first few “pages” of such
files in order to determine their precise contents (analogous to performing a cursory

examination of each document in a file cabinet to determine its relevance);

0 “scanning” storage areas to discover and possibly recover recently deleted data or
delibe1atcly hidden Eles; and

l performing electronic keyword searches through all electronic storage areas to
determine the existence and location of data potentially related to the subject matter of
the investigationa"; and

n reviewing metadata, system information, configuration Hles, registry data, and any
other information reflecting how, when, and by Whom the computer was used.

 

34 Keyword searches alone arc typically inadequate to detect all relevant data For one thing,
keyword searches work only for text data, yet many types of files, such as images and videos, do
not store data as searchable text. Moreover, even as to text data, there may be information properly
subject to seizure but that is not captured by a keyword search because the information does not
contain the keywol'ds being searched.

79
2017.03.02

_._"|-._

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 182 of 269

71. Law enforcement personnel Will make reasonable efforts to restrict their search to
data falling within the categories of evidence specified in the warrant. Dependjng on the
circumstances, however, law enforcement personnel may need to conduct a complete review of all
the ESI from seized devices or storage media to evaluate its contents and to locate all data
responsive to the warrant.

D. Return of ESI

7_2.__ if the_liovermnent'determhi§that the elEiti‘oiiiE'devices‘are~ncrlonger necessary-_

to retrieve and preserve the data, and the devices themselves are not subject to seizure pursuant to
Federal Rule of Criminal Procedure 41(0), the Government will return these items, upon request
Computer data that is encrypted or unreadable will not be returned unless law enforcement
personnel have determined that the data is not (i) an instrumentality of the olfense, (ii) a huit of

the criminal activity, (iii) contraband, (iv) otherwise unlawfully possessed, or (v) evidence of the

Subject Offenses.

80
2017.08.02

__-...|..._..-.-._w,_,

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 183 of 269~

IV. Conclusion and Ancillary Provisions

73. Based on the foregoing, l respectfully request the court to issue a Warrant to seize
the items and information specified in Attachments A, B, C, D, E and F to this affidavit and to the
Search and Seizure Warrants

74. ln light of the confidential nature of the continuing investigation, l respectfully

request that this affidavit and all papers submitted herewith be maintained under seal until the

 

"‘*“_“'";V*€ourt'ordersjotherwisc: """" ~ ~“

 

Fisi

Sworn to before me on
Sth day of April, 2018

/r,/ \`\Cv\r~/ li.l)t'ln~.\

HJN. HENRY B. PITMAN
UNITED sTATEs MAGISTRATE IUDGE

 

81
2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 184 of 269

ATTACH}IENT A

I. Premises to be Searched_-Subj ect Premises-l

The premises to be searched (“Subject Prernises-l”) are described as follows, and include
electronic devices, and all locked and closed containers found therein:

Apartment -loeated inside the building at 502 Park Avenue, New York, New York
10022. The building located at 502 Park Avenue is a 32-floor brick residential building Subject

Premises-l is located on the _Jf` the building

]I`. Items to Be Seized

 

A. Evidence, Fruits, and Iustrnmentalities of the Subject Offenses

The items to be seized from Subj ect Premises-l are evidence, fruits, and instrumentalities
of violations of 18 U.`S.C. §§ 371 (conspiracy, as it pertains to the other Subject Oft'enses), 1005
(false bank entries), 1014 (false statements to a financial institution), 1343 (wire li'aud), and 1344
(bank fi~aud), and 52 U.S.C. §§ 30116(a)(l)(A) and 30109(d)(1)(A)(l) (illegal campaign
contributions) (the “Subject Offenses”), described as follows:

a. Evidence relating to Sterling National Bank, Melrose Credit Union, and/or taxi
medallions, horn Ianuary l, 2013 to the present

b. Evidence relating to a plan, proposaL or agreement for Miehael Cohen andfor
entities associated with him to transfer any interest in taxi mcdallions, and any associated debts or
liabilities, to other's, including to _and!or entities associated with him.

c. Evidence relating to a plan, proposal, or agreementto modify loans that Cohen has
with Sterling and)'cr Melrose.

d. Evidence relating to Essential Consultants, LLC, including any documents that
indicate the nature and purpose of payments made to or from Bssential Consultants or the nature
of any work done by Cohen or any other individuals in connection with Essential Consultants.

e. Evidence of income to Michael D. Cohen & Associates, including any documents
that indicate the nature and purpose of payments made to cr from Michael D. Cohen &. Associates,
or evidence of the purpose of accounts opened in the name of Michael D. Cohen & Associates.

f. Evidence relating to Cohen’s net worth, available cash and cash _equivalents,
monthly and annual income, income sources, and other assets, Whether held personally or through
entities, including tax returns, personal financial statements, and bank records, from lanuary l,

2013 to the present

g. Evidence relating to agreements, loans, and/or financial transactions between

Cohen and_andfor entities controlled by the_

2
2011.03,02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 185 of 269

 

_=mdmnamw-wcohefwmew

1, screw the present

 

o. Communications with others, including-and/OI‘ Olilf=f &CGOUHWUtS,
relating to Cohen’s bank accounts, taxes, debts, 'and!’or tinances, from January l, 2013 to the
present

p. Communications, records, docuruents, and other tiles reflecting false
representations to a financial institution related to the intended purpose of an account or loan at
that financial instihltion; the nature of any business or entity associated with an account at a
inancial institution; the source of funds flowing into an account; or the purpose or nature of any
financial transactions involving that financial institution, from lanuary l, 2013 to the present

q. Evidence of Cohen’s intent as it relates to the Subject Offenses under investigationl

`B.. Search and Seizure of Electrouically Stored Informatlon

The items to be seized from Subject.Premises-l also include any computer devices and
storage media that may contain any electronically stored information falling within the categories
set forth in Section lI.A of this Attachment above, including, but not limited to, a MacBoolt Pro,
any other desktcp and laptop computers, any Apple iPhone or other cellphone or smartphone

3
zoir.ns.oz

 

 

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 186 of 269

belonging to Michael Cohen or in his possession, an Apple iPad Mini, portable hard drives, disk
drives, thumb drives, and personal digital assistants In lieu of seizing any such computer devices
or storage media, this warrant also authorizes the copying of such devices or media for later review.

The items to be seized from Subject Premises-l also include:

l.

Any items or records needed to access the data stored on any seized or copied

computer devices or storage media, including but not limited to any physical keys, encryption
deviccs, or records of login credentials, passwords, private encryption lteys, or similar information

`2.

Any items or records that may facilitate a forensic examination of the computer

devices or storage media, including any hardware or software manuals or other information

' _ ""'_'__'conc'erning the contiguration-of-the-scized or-copied-computer.devices or.storagemei:lia..___ ___ ____ _

3.

Any evidence concerning the identities or locations ot` those persons with access tn,

control over, or ownership of the seized or copied computer devices or storage media.

C. Review of ESI

Following seizure of any computer devices and storage media and/or the creation of
forensic image copies, law enforcement personnel (which may include, in addition to law
enforcement officers and agents, attorneys for the government attorney support staft`, agency
personnel assisting the government in this investigation, and outside technical experts under
government control) are authorized to review the ESI contained therein for information responsive
to the' warrant.

in conducting this review, law enforcement personnel may use various techniques to locate
information responsive to the Warrant, including, for example:

20 l ?.08.02

surveying various file “directories” and the individual files they contain (analogous to
looking at the outside of a file cabinet for the markings it contains and opening a drawer
believed to contain pertinent §les);

opening or cursorily reading the first few “pages” of such files in order to determine
their precise contents;

scanning storage areas to discover and possibly recover recently deleted files or
deliberately hidden filcs;

performing key Word searches through all electronic storage areas to determine Whether
occurrences of language contained in such storage areas exist that are intimately related
to the subject matter of the investigation; and

reviewing metadata, system information, configuration files, registry data, and any
other information reflecting how, when, and by whom the computer Was used.

__1, _._...,_

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 187 of 269

Law enforcement personnel will make reasonable efforts to search only for tiles,
documents, or other electronically stored information within the categories identified in Sections
Il-A and II..B of this Attachment Hovvever, law enforcement personnel are authorized to conduct
a complete review of all the ESI from seized devices or storage media if necessary to evaluate its
contents and to locate all data responsive to the warrant

Additionally, review ofthe items described in this Attachment shall be conducted pursuant
to established procedures designed to collect evidence in a manner reasonably designed to protect
any attorney-client or other applicable privilege. When appropriate, the procedures shall include
use of a designated “iilter team,” separate and apart from the investigative team, in order to address
potential privileges.

2017.08.02

__--_~T-=-m=-m.-_- ..

 

U

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 188 of 269

A'ITACHIMENT B

I. Premises to be Searched-Subj ect Premises-Z

The premises to be searched (“Subject Premises-Z”) are described as follows, and include
electronic devices, and all locked and closed containers found therein:

An office belonging to or assigned to Michael Cohen located on the 23rd floor of the
building at 30 Rockefeller Plaza, New York, New Yorlt 10112, inside of the oEices ofthe law firm
Squire Patton Boggs. The building located at 30 Rockefeller Plaza is a 66-floor office building
that spans the entire block between Sinth Avenue and Rockefeller Plaza.

1_1_ nem:§'ta§€§§ed_""` _ "`_` _m '_"_

 

A. Evidenee, Fruits, and Instrumentalities of the Subject Offenses

The items to be seized from Subject Premises-Z are evidence, fruits, and instrumentalities
of violations of 18 U.S.C. §§ 3'?1 (conspiracy as it pertains to the other Subject OHenses), 1005

(false bank entries), 1014 (false statements to a financial institution), 1343 (wire fraud), and 1344 -~

(bank fraud), and 52 U-S.C. §§ 30116(a)(1)(A) and 30109(d)(1)(A)(1) (illegal campaign
contributions) (the “Subject Offenses”) described as follows:

a. Evidence relating to Sterling National Bank, Melrose Credit Union, and!or taxi
medallions, nom January l, 2013 to the present

b. Evidence relating to a plan, proposal, or agreement for thhael Cohen and/or
entities associated with him to transfer any interest in taxi medallions, and any associated debts or
liabilities, to others, including to _rndfor entities associated with him.

c. Evidence relating to a plan, proposal, or agreement to modify loans that Cohen has
with Sterling and/or Melrose.

d. Evidence relating to Essential Consultants, LLC, including any documents that
indicate the nature and purpose of payments made to or from Essential Consultants or the nature
of any work done by Cohen or any other individuals in connection with Essential Consultants

e. Evidence of income to Michael D. Cohen & Associates, including any documents
that indicate the nature and purpose of payments made to or from Michael D. Cohen & Associates,
or evidence of the purpose of accounts opened in the name of Michael D. Cohen & Associates.

f. Evidence relating to Cohen’s net worth, available cash and cash equivalents,
monthly and annual income, income sources, and other assets, whether held personally or through
entities, including tax returns, personal financial statements, and bank records, from January l,

2013 to the present

cf Evidence relating to agreements, loans, and/or financial transactions between
cohen ami_t““’/“r entities °°““"“°d by

6
201?.03.02

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 189 of 269

_ names by-w-<:Dha, emma

1, 2012 to the present

 

o. Communications With others, including_and/or other accountants
relating to Cohen’s bank aecounts, taxes, debts, and/or iinances, ii“om .lanuary 1, 2013 to the .
present

p. Communications, records, documents, and other tiles reflecting false
representations to a financial institution related to the intended purpose of an account cr loan at
that Enancial institution; the nature of any business or entity associated with an account at a
financial institution; the source of funds flowing into an account; or the purpose cr nature of any
financial transactions involving that financial institution, from January 1, 2013 to the presentl

q. Evidence ofCohen"s intent as it relates to the Subject Offenses under investigation

B. Search and Seizure of Electronica]ly Stored Infarmation

The items to be seized from Subject Premises~2 also include any computer devices and
storage media that may contain any electronically stored attenuation falling Witbin the categories
set forth in Secticn H.A of this Attachment abcve, including, but not limited to, any desl£top and
laptop computers, any Apple iPhone or edgar cellphone or smartphone belonging to Michael Cohen

7
emanath

 

 

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 190 of 269

or in his possession, portable hard drives, dish drives, thumb drives, and personal digital assistants
ln lieu of seizing any such computer devices or storage media, this warrant also authorizes the
copying of such devices or media for later review.

The items to be seized from Subj ect Premises-2 also include:

]. Any items or records needed to access the data stored on any seized or copied
computer devices or storage media, including but not limited to any physical lceys, encryption
devices, or records of login credentia|s, passwords, private encryption lteys, or similar information

2. Any items or records that may facilitate a forensic examination of the computer
devices or storage media, including any hardware or software manuals or other information

 

 

concerning the config_uratlon ofthe seized or_tTopied_computei"devi`ces or storage-media

3. Any evidence concerning the identities or locations of those persons with access to,
control over, or ownership of the seized or copied computer devices or storage media,

C. Review cf ESI

Following seizure of any computer devices and storage media auditor the creation of
forensic image copies, law enforcement personnel (which may include, in addition to law
enforcement oflicers and agents, attorneys for the government attorney support staff, agency
personnel assisting the government in this investigation, and outside technical experts under
government control) are authorized to review the ESI contained therein for information responsive

to the warrant.

In conducting this review, law enforcement personnel may use various techniques to locate
information responsive to the warrant, including, for example:

¢ surveying various file “directories” and the individual iles they contain (analogous to
looking at the outside of a tile cabinet for the markhigs it contains and opening a drawer
believed to contain pertinent files);

l opening or cursorin reading the first few “pages” of such files in order to determine
their precise contents;

v scanning storage areas to discover and possibly recover recently deleted nies or
deliberately hidden files;

o performing key word searches through all electronic storage areas to determine whether
occtu'rences of language contained in such storage areas exist that are intimately related
to the subject matter of the investigation; and

o reviewing metadata, system information, configuration tiles, registry data, and any
other informau`on reflecting how, when, and by whom the computer was used.

201'?.08.02

_-' 'H`»T-n-_-m_.l-

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 191 of 269

Law enforcement personnel Will make reasonable efforts to search only for files,
documents, or other electronically stored information within the categories identified in Sections
]].A and H.B of this Attachment However, law enforcement personnel are authorized to conduct
a complete review of all the ESI from seized devices or storage media if necessary to evaluate its
contents and to locate all data responsive to the warrant.

Additionally, review of the items described in this Attachment shall be conducted pursuant
to established procedures designed to collect evidence in a manner reasonably designed to protect
any attorney-client or other applicable privilege. When appropriate, the procedures shall include l
use of a designated “iilter team,” separate and apart ii'om the investigative team., in order to address ;_
potential privileges :`

_ ___.__ _______ _ . __ __ _ _ r

 

 

 

2017.03,02

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 192 of 269

ATTACHM§ENT C
I. .Premises to be Searched--Snbject Premises-3

The premises to he searched (“Subject Premises-'B”) are described as follows, and include
all locked and closed containers found therein:

A safe deposit box located inside the TD Bank branch location at 500 Parlc Avenue, New
York, New York 10019, marked as box t- The safe deposit box is in the name of Michael
Cohen and Laura Cohen.

l[. Items to Be Seized

A. Evidence, Frnits, and Instrumentalittes of the Subject Offenses

The items to be seized 'iiom Subject Premises~B are evidence, ti‘uits, and instrumentalities
of violations of 18 U.S.C. §§ 371 (conspiracy as it pertains to the other Subject Offenses), 1005
(false bank ennies), 1014 (false statements to a financial institution), 1343 (wire fraud), and 1344
(bank fraud), and 52 U.S.C. §§ 30116(a){1)(A) and 30109(d)(1)(A)(1) (illegal campaign
conuihutions) (the “thject Offenses”), described as follows:

l. Evidence relating to Michael Cohen’s net Worth, available cash and cash
equivalents assets, monthly and annual income, and income sources, nom January 1, 2013 to the

prcth

 

10
2017.08.02

 

 

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 193 of 269

 

9. Any portable electronic storage device.

B. Search of Seized Electronic Devices

Probable cause exists to search any seized electronic storage device for the items set

forth in Section II(A)(I)-(S), above.

C. Review of ESI

 

Following seizure of any electronic storage-device, law enforcement personnel (which may
include, in addition to law enforcement officers and agents, attorneys for the government attorney
support staff, agency personnel assisting the government in this investigation, and outside
technical experts under government eontrol) are authorized to review the ESI contained therein for

information responsive to the warrant.

ln conducting this review, law enforcement personnel may use various techniques to locate
mformation responsive to the warrant, including, for example:

l surveying various file “directories” and the individual files they contain (analogous to
looking at the outside cfa tile cabinet for the markings it contains and opening adrawer
believed to contain pertinent tiles);

» opening or cursorily reading the first few “pages” of such tiles in order to determine
their precise contents; _

¢ scarming storage areas to discover and possibly recover recently deleted files or
deliberately hidden illes;

¢ performing key word searches through all electronic storage areas to determine whether
occurrences of language contained in such storage areas exist that are mtirnately related

to the subject matter of the investigation; and

¢ reviewing metadata, system information, configuration files, registry data, and any
other information reflecting how, when, and by whom the computer was used.

Law enforcement persotmel will make reasonable efforts to search only for iiles,
documents, or other electronically stored information within the categories identified in Sections
II.A and II.B of this Attachment However, law enforcement personnel are authorized to conduct
a complete review of all the ESI from seized devices if necessary to evaluate its contents and to
locate all data responsive to the warrant.

Additionally, review of the items described in this Attachment shall be conducted pursuant to
established procedures designed to collect evidence in a manner reasonably designed to protect

l 1
2011.03.02

 

 

Case 1:18-cr-OO€_502-WHP Document 43-1 Filed 03/19/19 Page 194 of 269

§

any attorney-client or other applicable privilege. When appropriate the procedures shall include
use of a designated “iilter tearu,” separate and apart from the investigative team, in order to address

potential privileges

 

 

 

12
201?.03.02

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 195 of 269

ATTACHMENT D
I. Premises to he Searched--Subj ect Premises-4

The premises to be searched (“Subject Premises~4”) are described as follows, and include
electronic devices, and all locked and closed containers found therein:

Room 1728 located inside the Loews Regency Hotel at 540 Park Avenue, New York, New
Yorlc 10065. The building is a luxury hotel located on Parlc Avenue and diet Street. Subject
Premises-4 is located on the l?th floor of the hotel.

II. Items to Be Seize_d

 

A. Evidenee, Fruits, and lustrumentalities of the Subject Offenses

The items to be seized from Subject Premises-4 are evidence, ii'uits, and instrumentalities
of violations of 18 U.S.C. §§ 371 (conspiracy, as it pertains to the other Subj ect Oii`enses), 1005
(false bank entries), 1014 (false statements to a iinancial institution), 1343 (wire fraud), and 1344
(bank ii'aud), and 52 U.S.C. §§ 30116(a)(1)(A) and 30109(d)(1)(A)(l) (illegal campaign
contributions) (the “Subject Oft`enses”`), described as follows:

a. Evidence relating to Sterling National Banl<, Melrose Credit Union, and/or taxi
medallions, from January l, 2013 to the present

b. Evidence relating to a plan, proposal, or agreement for Michaei Cohen andfor
entities associated with him to transfer anv interest in taxi medallions, and any associated debts or
liabilities, to others, including to_ind;’or entities associated with hirn.

c. Evidence relating to a plan, proposal, or agreement to modify loans that Cohen has
With Sterling auditor Melrose.

d. Evidence relating to Essential Consultants, LLC, including any documents that
indicate the nature and purpose of payments made to or from Essential Consultants or the nature
of any work done by Cohen or any other individuals in connection with Essential Consultants.

e. Evidence of income to Michael D. Cohen & Associates, including any documents
that indicate the nature and purpose of payments made to or from Michael D. Cohen & Associates,
or evidence of the purpose of accounts opened in the name of Michael D. Cohen & Assoeiates.

f. Evidence relating to Cohen’s net worth, available cash and cash equivalents,
monthly and annual income, income sources, and other assets, whether held personally or through
entitics, including tax returns, personal financial statements, and bank records, from January l,
2013 to the present

g. Evidence-relating to agreements, loans, and/or financial transactions between

cohen and_mdfor maria controlled by _

1 3
2017.03.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 196 of 269

_and mr payments by -ro Cohen from lance
1, 2012 to the presentl

 

o. Communications with others, including _and/or other accountants5
relating to Cohen’s bank accounts, taxes, debts, and/or tinanees, horn January 1, 2013 to the

present

pt Communications, records, documents, and other riles reflecting false

representations to a Bnancial institution related to the intended purpose of an account or loan at
that financial histitution; the nature of any business or entity associated with an account at a
financial institution; the source of funds flowing into an account; or the purpose or nature of any

financial transactions involving that tinancial instimtion, from lanuary l, 2013 to the present

q. Evidence ofCohen’s intent as it relates to the Subj ect Offenses under investigation,

B. Search and Seizure of Electronically Stored Information

The items to be seized from Subject Premises-fl also include any computer devices and
storage media that may contain any electronically stored information falling within the categories
set forth in Section II.A of this Attachment above, including, but not limited to, a MacBoolc Pro,
any other desktop and laptop computers, any Apple iPhone or other cellphone or smartphone

14
2017.03.02

 

 

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 197 of 269

belonging to Michael Cohen or in his possession, an Apple iPad Mini, portable hard drives, disk
drives, thumb drives, and personal digital assistants in lieu of seizing any such computer devices
or storage media, this Warrant also authorizes the copying of such devices or media for later review.

The items to be seized from Subj ect Premises~4 also include:

l- Any items or records needed to access the data stored on any seized or copied
computer devices or storage media, including but not limited to any physical keys, encryption
dcvices, or records oflogin credentials, passwords, private encryption keys, or similar information

2. Any items or records that may facilitate a forensic examination of the computer
devices or storage media, including any hardware or software manuals or other information

 

concerning the configuration or the seized or c_op_ied_computer deviccs‘orstorage'mcdia:

3. Any evidence concerning the identities or locations of` those persons with access to,
control over, or ownership ofthe seized or copied computer devices or storage media,

C. Review ofESI

Following seizure of' any computer devices and storage media andfor the creation of`
forensic image copies, law enforcement personnel (which may include, in addition to law
enforcement ochers and agents, attorneys for the government attorney support staf’t`, agency
personnel assisting the government in this investigation, and outside technical experts under
government control) are authorized to review the ESI contained therein for information responsive
to the warrant.

In conducting this review, law enforcement personnel may use various techniques to locate
information responsive to the warrant including, for example:

l surveying various tile “directories” and the individual files they contain (analogous to
looking atthe outside of a file cabinet for the markings it contains and opening a drawer
believed to contain pertinent files);

¢ opening or cursorily reading the first few “pages” of such files in order to determine
their precise contents;

l scanning storage areas to discover and possibly recover recently deleted tiles or
deliberately hidden files;

¢ performing key Word searches through all electronic storage areas to determine whether
occtu're'nces of language contained in such storage areas exist that are intimately related
to the subject matter of the investigation; and

v reviewing metadata, system infonnation, configuration files, registry data, and any
other information reflecting how, when, and by whom the computer was used.

15
2017.03.02

 

_,_,,1, -n»--r-\. ¢_._.. _-__- -

_._.__

i:

 

Case 1:18-cr-00602-W|-LP_. Document 43-1 Filed 03/19/19 Page 198 of 269

Law enforcement personnel Will make reasonable efforts to search only for files,
documents, or other electronically stored information Within the categories identified in Sections
II.A and U.B of this Attachment However, law enforcement personnel are authorized to conduct
a complete review of all the ESI ii'om seized devices or storage media if necessary to evaluate its
contents and to locate all data responsive to the Warrant.

Additionally, review of the items described in this Attachment shall be conducted pursuant to
established procedures designed to collect evidence in a lmanner reasonably designed to protect
any attorney-client or other applicable privilege. When appropriate, the procedures shall include
use of a designated “f'rlter team,” separate and apart from the investigative team, in order to
address potential privileges

 

16
2017.08.02

_ ___-\.-»¢

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 199 of 269

ATTACMNT E
I. Device Subject to Search and Seiznre - Subject Deviee-I

The device that is the subject of this search and seizure warrant (“Subject Device-l”) is
described as fcllows:

An Apple iPhone serviced by AT&T with the telephone number-

During the execution of this search warrant, law enforcement personnel are authorized to
depress the fingerprints and/or thumbprints ofMichael Cohen onto the Touch ID sensor of Subj ect
Device-l, or hold Subject Device»l in nont of Cohen’s face to activate the Face ID sensor, in order

 

`_td gain access to the contents ct any such device as authorized `l:W `tliis warran_t.

11. Review of ESI on the Subject Deviee

Law enforcement personnel (including, in addition to law enforcement officers and agents,
and depending on the nature of the ESI and the status of the investigation and related proceedings,
attorneys for the government attorney support staff, agency personnel assisting the government in
this investigation, and outside technical experts under government control) are authorized to
review the ESI contained on Subject Device~l for evidence, nuits, and instrumentalities of
violations of 1 8 U.S.C. §§ 371 (conspiracy as it pertains to the other Subject Offenses), 1005 (false
bank entries), 1014 (false statements to a financial institution), 1343 (wire fraud), and 1344 (bank
fraud), and 52 U.S.C. §§ 301]6(a)(l)(A) and 30109(d)(1)(A)(1) (illegal campaign contributions)
(the “Subject Offenses”) described as follows:

a. Evidence relating to Sterling National Banlc, Melrose Credit Union, andfor taxi
medallions, from January 1, 2013 to the present

b. Evidence relating to a plan, proposal, or agreement for Michael Cohen andfor
entities associated with him to transfer any interest in taxi medallions, and any associated debts or
liabilities, to others, including to _andr'or entities associated With him.

c- Evidence relating to a plan, proposaL or agreement to modify loans that Cohen has
with Sterling andfor Melrose.

d. Evidence relating to Essential Consultants, LLC, including any documents or
communications that indicate the nature and purpose of payments made to or from Essential
Consultants or the nature of any work done by Cohen or any other individuals in connection With
Essential Consultantsl

e. Evidence of income to Michael D. Cohen & Associates, including any documents
or communications that indicate the nature and purpose of payments made to or from Michael D.
Cohen & Associates, or evidence of the purpose of accounts opened in the name of Michael D.
Cohen & Asscciates.

17
2017.03.02

__-1.-_-.._.-.__ _ _

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 200 of 269

f. Evidence relating to Cohen’s net worthg available cash and cash equivalents,
monthly and annual income, income sources, and other assets, whether held personally or through
entities, including tax returns, personal financial statements, and bank rccords, from January 1,
2013 to the present

g. Evidence relating to agreements, loans, and/cr financial transactions between
csra and _and/Or wives enrolled by

and any payments by '_,o Cohen, from Januar_y
l, 2012 to the present

 

o. Communications with others, including-sadler other accountants
relating to Cohen’s bank accounts, taxes, dchts, and/or nnances, from January 1, 2013 to the
present

p. Communications records, documents, and other files reflecting lillse
representations to a financial instinltion related to the intended purpose of an account or loan at
that financial institution; the nature of any business or entity associated with an account at a
nnancial institution; the source of iilnds flowing into an account; or the purpose or nature of any
financial transactions involving that financial instinltion, from Jannary 1, 2013 to the present.

18-
2017.€`)8.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 201 of 269

lf the Government determines that Subject Device~l is no longer necessary to retrieve and
preserve the data on the device, and that Subject Device-l is not subject to seizure pursuant to
Federal Rule of Criminal Procedure 41(c), the Government will return Subject Device-l, upon

request

Additionally, review of the items described in this Attachment shall be conducted pursuant
to established procedures designed to collect evidence in a manner reasonably designed to protect
any attorney-client or other applicable privilege When appropriate, the procedures shall include
use cfa designated “frlter team,” separate and apart from the investigative team, in order to address

potential privileges

l 9
201 ?.02.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 202 of 269

ATTACHMEN'I' F 1
I. Deviee Subject to Search and Seizure - Subject Device-2

The device that is the subject of this search and seizure warrant (“Subject Device-Z”] is
described as follows:

An Apple iPhone serviced by AT&T With the telephone number-

During the execution of this search warrant, law enforcement personnel are authorized to
depress the iingerprints and/or thumbprints of Michael Cohen onto the TouchID sensor of Subject
Device-Z, or hold Subject Device-Z in front ofCohen’s face to activate the Face lD sensor-, in order

 

to gain access to the_contents of any such device as authorized by this Warrant. '_ "'“ " __' ‘_'

II. Review of ESI on the Subject Device

Law enforcement personnel (including, in addition to law enforcement officers and agents,
and depending on the nature of the ESI and the status ofthe investigation and related proceedings,
attorneys for the governinan attorney support staft`, agency personnel assisting the government in
this investigation, and outside technical experts under government eont'rol) are authorized to
review the ESI contained on Subj ect Device-Z for evidence, n'uits, and hisn'umentalities of
violations of 18 U.S.C. §§ 3’}' 1 (conspiracy as it pertains to the other Subject Offenses), 1005 (false
bank entries), 1014 (false statements to a Enancial institution), 1343 {Wire fraud), and 1344 (bank
ii‘aud), and 52 U.S.C. §§ 30116(a)(l)(A) and 30109(d)(1)(A)(l) (illegal campaign contributions)
(the “Suhject Offenses”_) described as follows:

a. Evidence relating to Sterling National Bank, Melrose Credit Union, andfor taxi
medallions, from .ianuaiy l, 2013 to the present

b. Evidence relating to a plan, proposal, or agreement for Michael Cohen and!or
entities associated with him to transfer any interest in taxi medallions, and any associated debts or
liabilities, to others, including to _and/or entities associated With him.

c. Evidence relating to a plan_, proposal, or agreement to modify loans that Cohen has
with Sterling andfor Melrose.

d. Evidence relating to Essential Consultants, LLC, including any documents or
communications that indicate the nature and purpose of payments made to or from Essential
Consultants or the nature of any work done by Cohen or any other individuals in connection with
Essential Consultants

e. Evidence of income to Michael D. Cohen & Associates, including any documents

or communications that indicate the nature and purpose of payments made to or from Michael D.

Cohen & Associates, or evidence ot` the purpose of accounts opened in the name of Michael D.

Cohen & Associates. i
l

20
2017.03.02

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 203 of 269

f. Evidence relating to Cohen’s net Worth, available cash and cash equivalents,
montth and annual income, income sources, and other assets, whether held personally orthrough
entities, including tax returns, personal financial statements, and bank records, from january 1,
2013 to the present

g. Evidence relating to agreements, loans, and/or financial transactions between
Cohen and andfor entities contron by
and any payments by _'n Cohen, from January

   
 

1, au 1a co tne present.

Ul.),l.].u lUul..l\.ul. lEpul lang tuition uniui.u.a, q,uu unmyu.q_:,u uu“uauuuvu imu\...-».

o. Communications with others, including - and/or other accountants-,
relating to Cohen’s bank accounts, taxes, debts, and/or tinances, nom .Ianuary 1, 2013 to the
present.

p. Communications records, documents, and other tiles reflecting false
representations to a iinancial institution related to the intended purpose of an account or loan at
that financial institution; the nature of any business or entity associated with an account at a
Hnancial institution; the source ot` hinds flowing into an -account; or the purpose or nature of any
financial transactions involving that financial institutiona from January 1., 2013 to the present

21
zolr.os.oz

 

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 204 of 269

li" the Government determines that Subject Device-Z is no longer necessary to retrieve and
e-Z is not subject to seizure pursuant to

preserve the data on the device, and that Subject Devic
Federal Rule of Criminal Procedure 4l(c), the Government will return Subject Device-?., upon

request
Additionally, review of the items described in this Attachment shall be conducted pursuant
to established procedures designed to collect evidence in a manner reasonably designed to protect

any attorney-client or other applicable privilege. When appropriate, the procedures shall include
use cfa designated “f\lter team,” separate and apart from the investigative team, in order to address

potential privileges

 

22
zola.os.ln

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 205 of 269

AO 93 (SDNY Rev. 05/10) Search and Seizure Wapant

UNITED STATES DISTRICT CoURT

for the
Southern District of NeW York

ln the Matter of the Search of )
(Brie/Iy describe the property lo be searched ) 4
0)' identijj) the person by name and address) ) Case _ 6 9
502 Parl<Avenue, Apartment -New Yorl<, New York §1 8 NAG* 2 9
10022, and any closed containers/items contained ~
thereln, See Attachment A ) '

SEARCH AND SEIZURE WARRANT

7 To: Any authorized law enforcement officer

An application by afeder al law enforcement ofiicer or an attorney for the government requests the search
Of the following per son 01 property located rn the Southern District of NeW York

(identl'jj) thepez.s'o)/ 0) desc) ibe the p) mm tv to be sam died and give its location)'
» 502 Parl< Avenue, Aparlment -New Yorl<, New York10022, and any closed containers/items contained thereln,

See Attachment A

/

The person or property to be searched described above, is believed to conceal (identiji) the person or describe the
properly to be seizech

See Attachment A

`

lfind that the affidavit(s), o1 any recol dod testimony, establish probable cause to search and seize the person or
pr operty , x 1 ' 1

YOU ARE COMMA`NDED to execute this warrant on or before _"_, L»L-= :’ )` ““?`f § `
' .» 1 z ()101‘1‘0 exceed14 days/l 1`
121 in the daytime 6:00 a.m. to 10 p.m. l:'l at any time in the day 01 night as 1 find reasonable cause has been
` established j , 1 1 `, ~ ` 1

»

Unless delayed notice is authorized below, you must give a copy of the warrant and a 1 eceipt tci the property
taken to the pel son from whom, or from whose p1e1nises, the property was taken, or leave the copy and 1 receipt at the
place Where the pr opelty was taken . ` 1 y

The officer executing this Warr ant, 01 an officer p1esent during the execution of the wa Tant, must prepare an
inventory as required by law and promptly return this warrant and inventory to the Clerk of the Court.
Upon its 1",eturn this warrant and inventory should be filed under seal by the Clerk of the Court

 

USll/IJ 1)1it)`a1s

I:l ltind that immediate notification may have an adverse result listed' 111 18 U S. C. § 2705 (except f01 delay
of trial), and authorize the ofiicer executing this warrant to delay notice to the person who or Whose property will be

 

 

Searcth 01 SelZ€d (check the app)"opl im‘e box) nfol days ()mt to exceed '~31"}) y \
l`_’luntil, the facts Justrfylr‘g, tire later speorfc date of
. . " ~. 41 17 ii l ` ii `

Date and time lssued: i¢/' " 55 ~/ s /; enamel/re s ~,/9=’““ :y§W %q

:Ffa'-)l P/-.y/ " `; y , 1 .; / ,h:dge s Szgmm)e

- “ 311 l \ `l i. \“\ 4`:, .
` l

City and statc: New York, NY Hon. il-l`enrv B. Pitman U.S l\/laoistrate Judoe

 

P) mrs 11 17¢1_)113 end title

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 206 of 269

AO 93 (Rev. 01/09) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left witlr:

 

 

 

lnventory made in the presence of :

 

Inventory of the property taken and name of any per'son(s) seized:

 

 

 

Cer'tification

 

l declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the Court.

Date:

 

Executr')rg ojr`cer ’s signature

 

P)'imed name and title

 

 

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 207 of 269

ATTACHl\/IENT A

I. Premises to be Searched_Subjeet Premises~l

The premises to be searched (“Subject Premises~l”) are described as follows, and include

electronic devices, and all locked and closed containers found therein:

Apartment-located inside the building at 502 Park Avenue, New York, New York
10022. The building located at 502 Park Avenue is a 32~floor brick residential building Subject
Premises-l is located on the -of the building

II. Items to Be Seized

 

4A:»~~]i`zvideriee,~Fr‘uits;ar;rdelnstrumentalities‘of~the*Subjec't'Offense's

The items to be seized from Subject Premises~l are evidence, fruits, and instrumentalities
of violations of 18 U.S.C. §§ 371 (conspiracy, as it pertains to the other Subject Offenses), 1005
(false bank entries), 1014 (false statements to a financial institution), 1343 (wire fraud), and 1344
(bank f`r‘aud), and 52 U.S.C. §§ 30116(a)(l)(A) and 30109(d)(l)(A)(1) (illegal campaign
contributions) (the “Subject Offenses”), described as follows:

a. Evidence relating to Sterling National Bank, Melrose Credit Union, and/or taxi
medallions, from January l, 2013 to the present

b. Evidence relating to a plan, proposal, or agreement for Michael Cohen and/or
entities associated With him to transfer any interest in taxi medallions, and any associated debts or
liabilities, to others, including to _and/or entities associated with him.

c. Evidence relating to a plan, proposal, or agreement to modify loans that Cohen has
with Sterling and/or Melrose.

d. Evidence relating to Essential Consultants, LLC, including any documents that
indicate the nature and purpose of payments made to or from Essential Consultants or the nature
of any work done by Cohen or any other individuals in connection With Essential Consultants

e. Evidence of income to l\/lichael D. Cohen & Associates, including any documents
that indicate the nature and purpose of payments made to or from Michael D. Cohen & Associates,
or evidence of the purpose of accounts opened in the name of Michael D. Cohen & Associates.

f. Evidence relating to Cohen’s net worth, available cash and cash equivalents,
monthly and annual income, income sources, and other assets, whether held personally or through
entities, including tax returns, personal financial statements, and bank r'ecords, from January l,
2013 to the present

g Evidence relating to agreements, loans, and/or financial transactions between

Cohen end_md/er» entities controlled by r_

2
2017`03.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 208 of 269

_andeypaymeneby-e cohen,eomenumy

1, 2012 to the present.

 

o. Communications with others, including _ and/or other accountants,
relating to Cohen’s bank accounts, taxes, debts, and/or finances, from January 1, 2013 to the
present '

p. Communications, records, documents, and other files reflecting false
representations to a financial institution related to the intended purpose of an account or loan at
that financial institution; the nature of any business or entity associated with an account at a
financial institution; the source of funds flowing into an account; or the purpose or nature of any
financial transactions involving that financial institution, from lanuary 1, 2013 to the present

q. Evidence of Cohen’s intent as it relates to the Subject Offenses under investigation,

B. Search and Seizure of Electronically Stored Information

The items to be seized from Subject Premises~l also include any computer devices and
storage media that may contain any electronically stored information falling Within the categories
set forth in Section lI.A of this Attachment above, including but not limited to, a MacBook Pro,
any other desktop and laptop computers, any Apple iPhone or other cellphone or smartphone

3
2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 209 of 269

belonging to l\/lichael Cohen or in his possession, an Apple iPad Mini, portable hard drives, disk
drives, thumb drives, and personal digital assistants ln lieu of seizing any such computer devices
or storage media, this warrant also authorizes the copying of such devices or media for later review.

The items to be seized from Subj ect Premises~l also include:

1. Any items or records needed to access the data stored on any seized or copied
computer devices or storage media, including but not limited to any physical keys, encryption
devices, or records of login credentials, passwords, private encryption keys, or similar information

2. Any items or records that may facilitate a forensic examination of the computer
devices or storage media, including any hardware or software manuals or other information
concerning the configuration of the seized or copied computer devices or storage media,

3. Any evidence concerning the identities or locations of those persons with access to,
control over, or ownership of the seized or copied computer devices or storage media,

‘C. Review er Esl

Following seizure of any computer devices and storage media and/or the creation of
forensic image copies, law enforcement personnel (which may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney support staff, agency
personnel assisting the government in this investigation, and outside technical experts under
government control) are authorized to review the ESI contained therein for information responsive
to the warrant.

ln conducting this review, law enforcement personnel may use various techniques to locate
information responsive to the wanjant, including, for example:

9 surveying various file “directories” and the individual files they contain (analogous to
looking at the outside of a file cabinet for the markings it contains and opening a drawer
believed to contain pertinent files);

9 opening or cursorily reading the first few “pages” of such files in order to determine
their precise contents; '

@ scanning storage areas to discover and possibly recover recently deleted files or
deliberately hidden files;

¢ performing key word searches through all electronic storage areas to determine whether
occurrences of language contained in such storage areas exist that are intimately related
to the subject matter of the investigation; and

¢ reviewing metadata, system information, configuration files, registry data, and any
other information reflecting how, when, and by whom the computer Was used.

2017.08.02

 

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 210 of 269

Law enforcement personnel will make reasonable efforts to search only for files,
documents, or other electronically stored information within the categories identified in Sections
ll.A and II.B of this Attachment However, law enforcement personnel are authorized to conduct
a complete review of all the ESI from seized devices or storage media if necessary to evaluate its
contents and to locate all data responsive to the warrant.

Additionally, review of the items described in this Attachment shall be conducted pursuant
to established procedures designed to collect evidence in a manner reasonably designed to protect
any attorney~client or other applicable privilege. When appropriate, the procedures shall include
use of a designated “f`rlter team,” separate and apart from the investigative team, in order to address
potential privileges

 

2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19_/19 Page 211 of 269

AO 93 (SDNY Rev. 05/10) Search and Seizure Wanant

 

UNITED STATES DISTRICT CoURT

for the
Southern District of New York

ln the Matter of the Search of

(Briejly describe the property to be searched

or identij) the person by name and address) Case NO_

502 Park Avenue, Apartment- New York, New York
10022, and any closed containers/items contained
therein See AttachmentA

SEARCH AND SEIZURE-WARRANT

 

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Southern District of New York

 

(identij) the person or describe the property to be searched and give its location).
502 Park Avenue, Apartment -New York, New York 10022, and any closed containers/items contained thereln,
See Attachment A

The person or property to be searched, described above, is believed to conceal (z'denrz'/j» the person or describe the
property to be seized)Z '

1

See Attachment A

1 find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property. 4

YOU ARE COMMANDED to execute this warrant on or before Li _ saw \ 8

 

(not to exceed 14 days)

ii in the daytime 6:00 a.m. to 10 p.m. 1'_'| at any time in the day or night as 1 find reasonable cause has been
' established

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property Was taken, or leave the copy and receipt at the
place Where the property was taken

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to the Clerk of the Court.
Upon its return, this warrant and inventory should be filed under seal by the Clerk of the Court.

 

USMJInz'tials

1'_'| l find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
Searcth OI` SelZ€d (check the appropriate box) lijI‘ dayS (not to exceed 30).

ljuntil, the facts justifying the later specific date of

 

Date and time issued: L\’B“ig 7"{(‘\“().% /<,/ H'(q(‘y 6 01 'i~tl"] ev\

Judge’ s signature

City and S'EHTCI New York. NY ~ Hon. Henrv B. Pitman. U.S. l\/|aoistrate Judde

 

Prz`nted name and title

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 212 of 269

AO 93 (Rev. 01/09) Search and Seizure Warrant (Page 2) 1

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

 

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the Court.

Date:

 

Executin 0 zeer’S si nature
g

 

Printed name and title

 

 

 

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 213 of 269

ATTACHMENT A
I. Premises to be Searched_Subject Premises-l

The premises to be searched (“Subject Premises-l”) are described as follows, and include
electronic devices, and all locked and closed containers found therein:

Apartment-located inside the building at 502 Park Avenue, New York, New York
10022. The building located at 502 Park Avenue is a 32-floor brick residential building Subj ect
Premises_r is rented en the-ernie bending

II. Items to Be Seized
A.vaidence,,Eruits,,and-I_nstrumentalities_,of.the_Subj.ectr()ffens,es

The items to be seized from Subject Premises-l are evidence, fruits, and instrumentalities
of violations of 18 U.S.C. §§ 371 (conspiracy, as it pertains to the other Subject Offenses), 1005
(false bank entries), 1014 (false statements to a financial institution), 1343 (Wire fraud), and 1344
(bank fraud), and 52 U.S.C. §§ 30116(a)(1)(A) and 30109(d)(1)(A)(1) (illegal campaign
contributions) (the “Subject Offenses”), described as follows:

a. Evidence relating to Sterling National Bank, Melrose Credit Union, and/or taxi
medallions, from lanuary 1, 2013 to the present

b. Evidence relating to a plan, proposal, or agreement for Michael Cohen and/or
entities associated with him to transfer any interest in taxi medallions, and any associated debts or
liabilities, to others, including to _and/ or entities associated With him.

c. Evidence relating to a plan, proposal, or agreement to modify loans that Cohen has
With Sterling and/or Melrose.

d. Evidence relating to Essential Consultants, LLC, including any documents that
indicate the nature and purpose of payments made to or from Essential Consultants or the nature
of any work done by Cohen or any other individuals in connection With Essential Consultants.

e. Evidence of income to Michael D. Cohen & Associates, including any documents
that indicate the nature and purpose of payments made to or from Michael D. Cohen & Associates,
or evidence of the purpose of accounts opened in the name of Michael D. Cohen & Associates.

f. Evidence relating to Cohen’s net Worth, available cash and cash equivalents,
monthly and annual income, income sources, and other assets, whether held personally or through
entities, including tax returns, personal financial statements, and bank records, from lanuary 1,
2013 to the present

g. Evidence relating to agreements, loans, and/or financial transactions between

Cohen and_and/Or enrolled by _

2
2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 214 of 269

_and any paymean by -e cea from tenney

l, 2012 to the present

 

o. Communications with others, including-and/or other accountants,
relating to Cohen’s bank accounts, taxes, debts, and/or finances, from lanuary l, 2013 to the
present

p. Communications, records, documents, and other files reflecting false
representations to a financial institution related to the intended purpose of an account or loan at
that financial institution; the nature of any business or entity associated with an account at a
financial institution; the source of funds flowing into an account; or the purpose or nature of any
financial transactions involving that financial institution, from lanuary 1, 2013 to the present.

q. Evidence of Cohen’s intent as it relates to the Subj ect Offenses under investigation

B. Search and Seizure of Electronically Stored Information

The items to be seized from Subject Premises~l also include any computer devices and
storage media that may contain any electronically stored information falling Within the categories
set forth in Section ll.A of this Attachment above, including but not limited to, a MacBook Pro,
any other desktop and laptop computers, any Apple iPhone or other cellphone or smartphone

3
2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 215 of 269

belonging to Michael Cohen or in his possession, an Apple iPad Mini, portable hard drives, disk
drives, thumb drives, and personal digital assistants In lieu of seizing any such computer devices
or Storage media, this warrant also authorizes the copying of such devices or media for later review.

The items to be seized from Subj ect Premises-l also include:

1. Any items or records needed to access the data stored on any seized or copied
computer devices or storage media, including but not limited to any physical keys, encryption
devices, or records of lo gin credentials, passwords, private encryption keys, or similar information

2. Any items or records that may facilitate a forensic examination of the computer
devices or storage media, including any hardware or software manuals or other information
concerning the configuration of the seized or copied computer devices or storage media,

 

3. Any evidence concerning the identities or locations of those persons with access to,
control over, or ownership of the seized or copied computer devices or storage media.

C. Review of `ESI

Following seizure of any computer devices and storage media and/or the creation of
forensic image copies, law enforcement personnel (which may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney support staff, agency
personnel assisting the government in this investigation, and outside technical experts under
government control) are authorized to review the ESI contained therein for information responsive
to the warrant.

In conducting this review, law enforcement personnel may,use various techniques to locate
information responsive to the warrant, including, for example:

0 Surveying various file “directories” and the individual files they contain (analogous to
looking at the outside of a file cabinet for the markings it contains and opening a drawer
believed to contain pertinent files);

¢ opening or cursorily reading the first few “pages” of such files in order to determine
their precise contents;

¢ scarming storage areas to discover and possibly recover recently deleted files or
deliberately hidden files;

o performing key word searches through all electronic storage areas to determine whether
occurrences of language contained in such storage areas exist that are intimately related
to the subject matter of the investigation; and

¢ reviewing metadata, system information, configuration files, registry data, and any
other information reflecting how, when, and by whom the computer was used.

2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 216 of 269

Law enforcement personnel will make reasonable efforts to search only for files,
documents, or other electronically stored information within the categories identified in Sections
Il.A and Il.B of this Attachment However, law enforcement personnel are authorized to conduct
a complete review of all the ESI from seized devices or storage media if necessary to evaluate its
contents and to locate all data responsive to the warrant.

Additionally, review of the items described in this Attachment shall be conducted pursuant
to established procedures designed to collect evidence ina manner reasonably designed to protect
any attorney~client or other applicable privilege. When appropriate, the procedures shall include
use of a designated “filter team,” separate and apart from the investigative team, in order to address
potential privileges

 

2017.08.02

 

f Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 217 of 269

AO 93 (SDNY Rev. 05/10) Search and Seizure Warrant

UNITED STATES Drsrchr Counr

for the
Soutlrem Di strict of New York

ln the Matter of the Search of

(Bri'efly describe the property to be searched
or identi]j) the person by name and addi'ess)

I\/iichael Cohen’S Office at 30 Rockefeller Plaza, 23rd
Floor, NeW York, New York 10112, and any closed
containers/items contained therein, See Attachment B

7 SEARCH AND SEIZURE WARRAN'I`

 

 

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Southern District of New York_

(identbjf the person or describe tire property to be searched and give its Iocation):
i\/lichael Cohen’s Office at 30 Rockefeller Plaza, 23rd F|oor, NeW York, NeW York 10112, and any closed
containers/items contained therein, See Attachment B

Tlre person or property to be searclred, described above, is believed to conceal (idenn)j) the person or describe the
property to be seize¢D!

See Attachment B

l find that the affidavit(s), 01 any recorded testimony, establish probable cause to sen ch end seiec the pe1 son or
property v ._ 1 /

  

YOU ARE COMMANDED to execute this warrant on or before 3;/ ,*)<':¢_* "'/` ‘" cf ,

" ‘ 1’)`10! to exceed 14 days) 1
Ei in the daytime 6:00 a.m. to 10 p.nr. El at any time in the day 01 night as l find reasonable cause has been
established 1 1 , 1 `,_ 1 , 1 » » 1

»1 i`
1~ ,

Unless delayed notice is authorized below, you must give a copy of the Warr ant and a receipt for the property
taken to the per son from whom, 01 from Whose premises, the property Was taken, 01 leave the copy and receipt at the
place where the p1ope1ty was taken . z 1 f .

The officer executing this Warrant, or an officer present during the execution of the Warrant, must prepare an
invento1y as required by law and promptly return this warrant and inventory to the Clerk of the Court.
Upon its return, this Wan‘ant and inventory should be filed under seal by the Clerk of the Court.

 

USMJInitia/s

|:'l I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
oftrial), and authorize the officer executing this warrant to delay notice to the person Who, or whose property, will be
SCaI‘CllCd Ol' SelZed (c]ieclctlre appropriate box) lijl‘ days (not to exceed 30).

i:iuntil, the facts justifying the later specific date of

 

 

 

 

 

; ij , 4" *V .,"1':'1"'}1/'| ; p:\,//
Date and time issued: ‘“/ `“">i a j / 5 /j?';*”" y :r?»,.~ ””Hi(?“~f/L»
71 §_,L/ /D/,?? l : : a 1 ¢hdg e ’sszgnatwe
City and Siere: New Yerl<. NY ne'n. inean B. airmen 11 s Maqietrete renee

" , ‘ Pl intea’ name and title

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 218 of 269

AO 93 (Rev. 01/09) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

 

 

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the Court.

Date:

 

Execnting ojj‘icer ’s signature

 

Prz`nred name and title

 

 

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 219 of 269

ATTACHMENT B
I. Premises to be Searched-Subject Premises-Z

The premises to be searched (“Subject Premises~2”) are described as follows, and include
electronic devices, and all locked and closed containers found therein:

An office belonging to or assigned to l\/.[ichael Cohen located on the 23rd floor of the
building at 3 0 Rockefeller Plaza, New York, New York 101 12, inside of the o’dices of the law firm
Squire Patton Boggs. The building located at 30 Rockefeller Plaza is a 66~floor office building
that spans the entire block between Sixtb Avenue and Rockefeller Plaza.

II, Items to Be Seized

 

A. Evidence, Fruits, and Instrumentalities of the Subject Offenses

The items to be seized nom Subj ect Premises-2 are evidence, fruits, and instrumentalities

of violations of 18 U.S.C. §§ 371 (conspiracy as it pertains to the other Subject Offenses), 1005 ~

(false bank entries), 1014 (false statements to a financial institution), 1343 (wire fraud), and 1344
(bank fraud), and 52 U.S.C. §§ 30116(a)(1)(A) and 30109(d)(1)(A)(1) (illegal campaign
contributions) (the “Subj ect Offenses”) described as follows: '

a. Evidence relating to Sterling National Bank, Melrose Credit Union, and/or taxi
medallions, from lanuary 1, 2013 to the present.

b. Evidence relating to a plan, proposal, or agreement for l\/.[ichael Cohen and/or
entities associated With him to transfer any interest in taxi medallions, and any associated debts or
liabilities, to others, including to_rnd/or entities associated with him.

c. Evidence relating to a plan, proposal, or agreement to modify loans that Cohen has
with Sterling and/or Melrose.

d. Evidence relating to Essential Consultants, LLC, including any documents that
indicate the nature and purpose of payments made to or from Essential Consultants or the nature
of any work done by Cohen or any other individuals in connection with Essential Consultants.

e. Evidence of income to l\/lichael D. Cohen & Associates, including any documents
that indicate the nature and purpose of payments made to or from Michael D. Cohen & Associates,
or evidence of the purpose of accounts opened in the name of Michael D. Cohen & Associates.

f. Evidence relating to Cohen’s net worth, available cash and cash equivalents,
monthly and annual income, income sources, and other assets, whether held personally or through
entities, including tax returns, personal financial statements, and bank records, from January 1,
2013 to the present

g Evidence relating to agreements, loans, and/or financial transactions between

Cohen and _and/ or entities controlled by _

6
2017.08.02

 

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 220 of 269

md any payments by ‘-to Cohen, from January
1, 2012 to the present

o. Communications with others, including _ind/or other accountants,
relating to Cohen’s bank accounts, taxes, debts, and/or fmances, from January 1, 2013 to the
present

, p. Communications, records, docunrents, and other files reflecting false
representations to a financial institution related to the intended purpose of an account or loan at
that financial institution; the nature of any business or entity associated with an account at a
financial institution; the source of funds flowing into an account; or the purpose or nature of any
financial transactions involving that financial institution, from .Tanuary 1, 2013 to the present

q. Evidence of Cohen’s intent as it relates to the Subject Offenses under investigation.

B. Search and Seizure of Electronically Stored Information

The items to be seized from Subject Premises~2 also include any computer devices and
storage media that may contain any electronically stored information falling within the categories
set forth in Section H.A of _this Attachment above, including, but not limited to, any desl<rtop and
laptop computers, any Apple iPhone or other cellphone or smartphone belonging to Michael Cohen

7
2017.03.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 221 of 269

or in his possession, portable hard drives, disk drives, thumb drives, and personal digital assistants
ln lieu of seizing any such computer devices or storage media, this warrant also authorizes the
copying of such devices or media for later review.

The items to be seized ii'om Subject Prernises-2 also include:

1. Any items or records needed to access the data stored on any seized or copied
computer devices or storage media, including but not limited to any physical keys, encryption
devices, or records of lo gin credentials, passwords, private encryption keys, or similar information

2. Any items or records that may facilitate a forensic examination of the computer
devices or storage media, including any hardware or software manuals or other information
concerning the configuration of the seized or copied computer devices or storage media.

3. Any evidence concerning the identities or locations of those persons With access to,
control over, or ownership of the seized or copied computer devices or storage media.

C. Review of ESI

Following seizure of any computer devices and storage media and/or the creation of
forensic image copies, law enforcement personnel (Which may include, in addition to law
enforcement officers and agents, attorneys for the government attorney support staff, agency
personnel assisting the government in this investigation, and outside technical experts under
government contr‘ol) are authorized to review the ESI contained therein for information responsive
to the Warrant.

ln conducting this review, law enforcement personnel may use various techniques to locate
information responsive to the Warrant, including, for example:

¢ surveying various file “directories” and the individual files they contain (analogous to
looking at the outside of a file cabinet for the markings it contains and opening a drawer
believed to contain pertinent files);

o opening or cursorily reading the first few “pages” of such files in order to determine
their precise contents;

s scanning storage areas to discover and possibly recover recently deleted files or
deliberately hidden files ;

a performing key word searches through all electronic storage areas to determine Whether
occurrences of language contained in such storage areas exist that are intimately related
to the subject matter of the investigation; and

6 reviewing metadata, system information, configuration files, registry data, and any
other information reflecting how, When, and by Whom the computer Was used.

2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 222 of 269

Law enforcement personnel will make reasonable efforts to search only for files,
documents, or other electronically stored information within the categories identified in Sections
ll.A and ll.B of this Attachment However, law enforcement personnel are authorized to conduct
a complete review of all the ESI from seized devices or storage media if necessary to evaluate its
contents and to locate all data responsive to the warrant.

Additionally, review of the items described in this Attachment shall be conducted pursuant
to established procedures designed to collect evidence in a manner reasonably designed to protect
any attorney-client or other applicable privilege. When appropriate, the procedures shall include
use of a designated “filter team,” separate and apart from the investigative team, in order to address
potential privileges

 

2017.08.02

r mr

»\1 rli'l‘\

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 223 of 269

AO 93 (SDNY Rev. 05/10) Search and Seizure Warrant

UNITED STATES DISTRICT CoURT

for the
Southern District of New York

ln the Matter of the Search of

(Briej‘ly describe the property to be searched

or identiyj) the person by name and address) Case NO_

|Vlichael Cohen’s Office at 30 Rockefeller Plaza, 23rd
Floor, NeW York, NeW York 10112, and any closed
containers/items contained therein, See Attachment B

SEARCH AND SEIZURE WARRANT

 

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Southern District of NeW York

(identiyj) the person or describe the property to be searched and give its location)!
|Vlichael Cohen’s Oftice at 30 Rockefeller Plaza, 23rd Floor, NeW York, NeW York 10112, and any closed

containers/items contained therein, See Attachment B

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seizeaQ! 4

See Attach ment B

l find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

 

YOU ARE COMMANDED to execute this warrant on or before q F >" é"_ l z
(not to exceed 14 days)
il in the daytime 6100 a.m. to 10 p.m. III at any time in the day or night as I find reasonable cause has been
established

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property Was taken.

The officer executing this Warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to the Clerk of the Court.
Upon its return, this Warrant and inventory should be filed under seal by the Clerk of the Court.

 

USMJInitials

III I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
Searcth OI‘ SelZ€d (check the appropriate box) l:lfOI‘ dayS (not to exceed 30).

Eluntil, the facts justifying, the later specific date of

Dateandtirneissued: L\"B"l§ 7'§(l{LW /4/H1mf7 fl- V;+M“'\,

Judge ’s signature

City and state: New York, NY Hon. Henrv B. Pitman. U.S. |\/ladistrate Judoe

Printed name and title

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 224 of 269

AO 93 (Rev. 01/09) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: ‘ Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

lnventory made in the presence of :

 

lnventory of the property taken and name of any person(s) seized:

 

 

Certification

 

 

1 declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the Court.

Date:

 

xecu in 0 zcer ssi aure
E t g ’ t

 

Printed name and title

 

 

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 225 of 269

ATTACHMENT B
I. Premises to be Searched_Subject Premises-Z

The premises to be searched (“Subject Premises-Z”) are described as follows, and include
electronic devices, and all locked and closed containers found therein:

An office belonging to or assigned to Michael Cohen located on the 23rd floor of the
building at 30 Rockefeller Plaza, New York, New York 10112, inside of the offices of the law firm
Squire Patton Boggs. The building located at 30 Rockefeller Plaza is a 66-floor office building
that spans the entire block between Sixth Avenue and Rockefeller Plaza.

II. Items to Be Seized

 

A. Evidence, Fruits, and Instrumentalities of the Subject Offenses

The items to be seized from Subj ect Premises~2 are evidence, fruits, and instrumentalities

of violations of 18 U.S'.C. §§ 371 (conspiracy as it pertains to the other Subject Offenses), 1005l

(false bank entries), 1014 (false statements to a financial institution), 1343 (Wire fraud), and 1344
. (bank naud), and 52 U.S.C. §§ 30116(a)(1)(A) and 30109(d)(1)(A)(1) (illegal campaign
contributions) (the “Subj ect Offenses”) described as follows:

a. Evidence relating to Sterling National Bank, Melrose Credit Union, and/or taxi
medallions, from January 1, 2013 to the`present.

b. Evidence relating to a plan, proposal, or agreement for Michael Cohen and/or
entities associated With him to transfer any interest in taxi medallions, and any associated debts or
liabilities, to others, including to _md/ or entities associated with him.

c. Evidence relating to a plan, proposal, or agreement to modify loans that Cohen has
with Sterling and/or Melrose.

d. Evidence relating to Essential Consultants, LLC, including any documents that
indicate the nature and purpose of payments made to or from Essential Consultants or the nature
of any Work done by Cohen or any other individuals in connection With Essential Consultants

e. Evidence of income to Michael D. Cohen & As`sociates, including any documents
that indicate the nature and purpose of payments made to or from Michael D. Cohen & Associates,
or evidence of the purpose of accounts opened in the name of l\/lichael D. Cohen & Associates.

f. Evidence relating to Cohen’s net Worth, available cash and cash equivalents,
monthly and annual income, income sources, and other assets, Whether held personally or through
entities, including tax returns, personal fmancial statements, and bank records, from lanuary 1,
2013 to the present

g. Evidence relating to agreements, loans, and/or financial transactions between

Cohen and _and/or entities controlled by_

6
2017.08.02

 

Case 1:18-cr-00602-WHP Docu`ment 43-1 Filed 03/19/19 Page 226 of 269

and any payments by -to Cohen, from January

 

1, 2012 to the present

o. Communications with others, including _ and/or other accountants,
relating to Cohen’s bank accounts, taxes, debts, and/or fmances, from lanuary 1, 2013 to the
present

, p. Communications, records, documents, and other files reflecting false
representations to a financial institution related to the intended purpose of an account or loan at
that financial institution; the nature of any business or entity associated with an account at a
financial institution; the source of funds flowing into an account; or the purpose or nature of any
financial transactions involving that financial institution, from January 1, 2013 to the present

q. Evidence of Cohen’s intent as it relates to the Subject Offenses under investigation,

B. Search and Seizure of Electronically Stored Information

The items to be seized from Subject Premises-2 also include any computer devices and
storage media that may contain any electronically stored information falling within the categories
set forth in Section ll.A of this Attachment above, including, but not limited to, any desktop and
laptop computers, any Apple iPhone or other cellphone or smartphone belonging to Michael Cohen

7
2017.08.02

trrr';(‘|lu»

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 227 of 269

or in his possession, portable hard drives, disk drives, thumb drives, and personal digital assistants
ln lieu of seizing any such computer devices or storage media, this warrant also authorizes the
copying of such devices or media for later review.

The items to be seized from Subj ect Premises~Z also include:

1. Any items or records needed to access the data stored on any seized or copied
computer devices or storage media, including but not limited to any physical keys, encryption
devices, or records of lo gin credentials, passwords, private encryption keys, or similar information

2. Any items or records that may facilitate a forensic examination of the computer
devices or storage media, including any hardware or software manuals or other information
concerning the configuration of the seized or copied computer devices or storage media,

 

3. Any evidence concerning the identities or locations of those persons with access to,
control over, or ownership of the seized or copied computer devices or storage media.

C. RevieW of ESI

Following seizure of any computer devices and storage-media and/orthe creation of
forensic image copies, law enforcement personnel (which may include, in addition to law
enforcement officers and agents, attorneys for the government attorney support staff, agency
personnel assisting the government in this investigation, and outside technical experts under
government control) are authorized to review the ESI contained therein for information responsive
to the warrant. '

ln conducting this review, law enforcement personnel may use various techniques to locate
information responsive to the warrant including, for example:

¢ surveying various file “directories” and the individual files they contain (analogous to
looking at the outside cfa file cabinet for the markings it contains and opening a drawer
believed to contain pertinent files);

o opening or cursorin reading the first few “pages” of such files in order to determine
their precise contents;

¢ scanning storage areas to discover and possibly recover recently deleted files or
deliberately hidden files;

0 performing key word searchesthrough all electronic storage areas to determine whether
occurrences of language contained in such storage areas exist that are intimately related
to the subject matter of the investigation; and

o reviewing metadata, system information, configuration files, registry data, and any
other information reflecting how, when, and by whom the computer was used.

2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/.19/19 Page 228 of 269

Law enforcement personnel will make reasonable efforts to search only for files,
documents or other electronically stored information within the categories identified in Sections
ll.A and ll.B of this Attachment However, law enforcement personnel are authorized to conduct
a complete review of all the ESI from seized devices or storage media if necessary to evaluate its
contents and to locate all data responsive to the warrant.

Additionally, review of the items described in this Attachment shall be conducted pursuant
to established procedures designed to collect evidence in a manner reasonably designed to protect
any attorney~client or other applicable privilege. When appropriate, the procedures shall include
use of a designated “filter team,” separate and apart from the investigative team, in order to address
potential privileges.

 

2017.08.02

warer

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 229 of 269

AO 93 (SDNY Rev. 05/10) Search and Seizure Warrant >

UNITED STATES DISTRICT COURT

for the
Southern District of New York

ln the Matter of the Search of

(Brief[y describe the property to be searched
or identify the person by name and ada’ress)

05

Case No. l:>

inne`asss

SEARCH ANI) SEIZU ARRAN']_`

safe Deposit sex-coated attire TD Bank eranch at
500 Park Avenue, New York, New York 10019, and any
closed containers/items contained therein, See Att. C

 

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Southern District of NeW York

(identz‘jj) thepeison o) describe the properly to be sea) shed and give its Iocation).
safe Deposit 1301-neared at the TD sank cranch et 500 Pari< Avenue New York, New York 10019,311¢1 any
closed containers/items contained therein See Attachment C

The person or property to be searched, described above, is believed to conceal (ide»m‘jj) the person or describe the
property to be seizeapf

See Attachment C ` ~,j

l find that the affidavit(s), or any recorded testimony, establish probable cause to search and Seize the person or
property.

1 l;e n fig ~ 1

L §

(aet to exceed 7 4 days)

ill in the daytime 6:OO a.m. to 10 p.rn. ij at any time in the day or night as Ifmd reasonable cause has been
established / ., ~

  

YOU ARE COMMANDED to execute this Warrant on or before

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a recen)t for the property
taken to the person fr orn whom, 01 from Whose p1 emises, the property was taken, 01' leave the copy and recernr at the
place where the property Was taken y 1 4 . y ._ y 1 l

The officer executing this warrant 01 an officer present during the execution of the wairant,` must prepare an
inventory as required by law and promptly return this warrant and inventory to the Clerk "'the Clor\rt. `
Upon its return, this wa11ant and inventory should be filed under seal by the Clerk of the Court.

 

 

USAU I)1itia/s

ij l find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person Who, or Whose property, Will be 7
Searcth 01' Seized ( check the appropriate bo.\j lijl` days (not to exceed 30).
Eluntil, the facts justifying, the later specific date of 1 _

v

 

r

 

 

" 11 v ’/ /' »’/? ‘) 4 x » l »
Date and time issued: 115 ‘“X --' fig 2 a;.,_»-;, W,, Ni$_,e/;WW,\ b ~ ,‘ y
, , ‘ », . / 'J d f|' 1 l » -
75 L/[},)'! ll ge’s.s'ignai e \ y x w 177»::"\
City and State: New York. NY Hon. Henrv s Pitmen o s Megrsrrate Judgs

 

 

Pl fitted name and title `1 ;\` *,` \
is » " l

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 230 of 269

AO 93 (Rev. 01/09) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.:

/

 

Date and time Warrant executed:

 

Copy of Warrant and inventory len With:

 

Inventory made in the presence of :

 

lnventory of the property taken and name of any person(s) seized:

 

 

Certification

 

to the Court.

Date:

 

l declare under penalty of perjury that this inventory is correct and was returned along With the original Warrant

 

Executing o_;j‘icer ’s signature

 

Printea' name and title

 

 

 

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 231 of 269

ATTACHMENT C
I. Premises to be Searched-Subject Premises-3

The premises to be searched (“Subject Premises-3”) are described as follows, and include
all locked and closed containers found therein:

A Safe deposit box located inside the TD Bank branch location at 500 Park Avenue, New
York, New York 10019, marked as box -The safe deposit box is in the name of Michael
Cohen and Laura Cohen,

II. Items to Be Seized

 

n'A.v*Evidenc'e',~}.i`ruits,"a*nd{[nstrumentalities~r)i"‘tlre~Subj ectlefenses-'……» ~

The items to be Seized from Subject Premises-3 are evidence, fruits, and instrumentalities
cf violations of 18 U.S.C. §§ 371 (conspiracy as it pertains to the other Subject Offenses), 1005
(false bank entries), 1014 (false statements to a financial institution), 1343 (wire fraud), and 1344
(bank fraud), and 52 U.S.C. §§ 30116(a)(1)(A) and 30109(d)(1)(A)(1) (illegal campaign
contributions) (the “Subject Offenses”), described as follows:

1. Evidence relating to l\/,[ichael Cohen’s net worth, available cash and cash
equivalents, assets, monthly and annual income, and income sources, from January 1, 2013 to the
present

 

10
2017.08.02

 

r)

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 232 of 269

 

9. Any portable electronic storage device,

B. Search of Seized Electronic Devices

Probable cause exists to search any seized electronic storage device for the items set
forth in Section II(A)( 1)~(8), above.

C. Rew'ew of ESI

”-~+-*Following¢seizureofany~electronic*storagedevice,~law'enforcement-personnel(¢which¢may~~__%~~/~

include, in addition to law enforcement officers and agents, attorneys for the government, attorney
support staff, agency personnel assisting the government in this investigation, and outside
technical experts under government control) are authorized to review the ESI contained therein for
information responsive to the warrant.

In conducting this review, law enforcement personnel may use various techniques to locate
information responsive to the warrant, irrcluding, for example:

v surveying various file “directories” and the individual files they contain (analogous to
looking at the outside of a file cabinet for the markings it contains and opening a drawer
believed to contain pertinent files);

v opening or cursorily reading the first few “pages” of such files in order to determine
their precise contents ;

s scanning storage areas to discover and possibly recover recently deleted files or
deliberately hidden files; .

a performing key word searches through all electronic storage areas to determine whether
occurrences of language contained in such storage areas exist that are intimately related
to the subject matter of the investigation; and

s reviewing metadata, system information, configuration files, registry data, and any
other information reflecting how, when, and by whom the computer was used.

Law enforcement personnel will make reasonable efforts to search only for files,
documents, or other electronically stored information within the categories identified in Sections
H.A and lI.B of this Attachment However, law enforcement personnel are authorized to conduct
a complete review of all the ESI from seized devices if necessary to evaluate its contents and to
locate all data responsive to the warrant.

Additionally, review of the items described in this Attachment shall be conducted pursuant to
established procedures designed to collect evidence in a manner reasonably designed to protect

1 l
2017.03.02

i

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 233 of 269

any attorney~client or other applicable privilege. When appropriate, the procedures shall include
use of a designated “filter team,” separate and apart from the investigative team, in order to address
potential privileges

 

12
2017.03.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 234 of 269

AO 93 (SDNY Rev. 05/10) Search and Seizure Warrant

UNITED STATES DISTRICT CoURT

for the
Southern District of New York

In the Matter of the Search of

(Brz'efly describe the property to be searched

or identijj) the person by name and address) CaSe NO,

Safe Deposit Box1-Located at the TD Bank Branch at
500 Park Avenue, New York, New York 10019, and any
closed containers/items contained therein, See Att. C

SEARCH AND SEIZURE WARRANT

 

z To: rAny authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Southern District of New York

(identijj) the person or a be the property to be searched and give its location)'
Safe Deposit Boxa Located at the TD Bank Branch at 500 Park Avenue, New York, New York 10019, and any

closed containers/items contained therein, See Attachment C

The person or property to be searched, described above, is believed to conceal (z'dentz'jj) the person or describe the
property to be seized)f

See Attachment C

l find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

 

YOU ARE COMMANDED to execute this warrant orr or before Li"-\'*>~"` ih
v l ' (not to exceed 14 days)
Ei inthe daytime 6:00 a.m. to 10 p.m. ij at any time in the day or night as I find reasonable cause has been
established

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to the Clerk of the Court.
Upon its return, this warrant and inventory should be filed under seal by the Clerk of the Court.

 

USMJInitz'als

ij l find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
oftrial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be'
S€_al‘Ch€d OI‘ S€iZ€d (check the appropriate box) lijl‘ dayS (not to exceed 30).

Eluntil, the facts justifying, the later specific date of

Dateandtimeissued: L\"B"(K 7:§¢‘\{)'¢\' /‘$/ i'iT¢\(`\|{ 6- V(`i'\‘”]w\

Judge’ s signature

City and state: New York, NY Hon. Henrv B. Pitrnan, U.S. l\/lacistrate Judde

Prz'nted name and title

tr‘l‘li

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 235 of 269

AO 93 (Rev. 01/09) Search and Seimn'e Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed:l Copy of warrant and inventory left with:

 

 

 

lnventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

 

 

Certifrcation

 

l declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the Court.

Date:

 

Executz`ng ojicer’s signature

 

Prz`nted name and title

 

 

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 236 of 269

ATTACHMENT C
I. Premises to be Searched_Subject Premises-3

The premises to be searched (“Subject Premises~3”)4 are described as follows, and include
all locked and closed containers found therein: `

A safe deposit box located inside the TD Bank branch location at 500 Park Avenue, New
York, New York 10019, marked as box -Fhe safe deposit box is in the name of l\/lichael
Cohen and Laura Cohen.

II. Items to Be Seized
,__-___/_¢m_n_,A.mEyidence,,Eriuifs,,alrdvlnstrumentalities of the Subject Offenses

The items to be seized from Subj ect Premises-3 are evidence, fruits, and instrumentalities
of violations of 18 U.S.C. §§ 371 (conspiracy as it pertains to the other Subject Offenses), 1005
(false bank entries), 1014 (false statements to a financial institution), 1343 (wire fraud), and 1344
(bank fraud), and 52 U.S.C. §§ 30116(a)(1)(A) and 30109(d)(1)(A)(1) (illegal campaign
contributions) (the “Subject Offenses”), described as follows:

l. Evidence relating to Michael Cohen’s net worth, available cash and cash
equivalents, assets, monthly and annual income, and income sources, from January 1, 2013 to the
present

 

10
2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 237 of 269

  

9. Any portable electronic storage device.
B. Search of Seized Electronic Devices

Probable cause exists to search any seized electronic storage device for the items set
' forth in Section ll(A)(l)~_(8), above.

C. Review of ESI

,Following seizure of any electronic storage device, law enforcement personnel ( which may
include, in addition to law enforcement officers and agents, attorneys for the government, attorney
support staff, agency personnel assisting the government in this investigation, and outside
technical experts under government control) are authorized to review the ESI contained therein for
information responsive to the warrant.

ln conducting this review, law enforcement personnel may use various techniques to locate
information responsive to the warrant, including, for example:

¢ surveying various file “directories” and the individual files they contain (analogous to
looking at the outside of a file cabinet for the markings it contains and opening a drawer
believed to contain pertinent files);

¢ opening or cursorily reading the first few “pages” of such files in order to determine
their precise contents ;

0 scanning storage areas to discover and possibly recover recently deleted files or
deliberately hidden files;

0 performing key word searches through all electronic storage areas to determine whether
occurrences of language contained in such storage areas exist that are intimately related
to the subject matter of the investigation; and

0 reviewing metadata, system information, configuration files, registry data, and any
other information reflecting how, when, and by whom the computer was used.

Law enforcement personnel will make reasonable efforts to search only for files,
documents, or other electronically stored information within the categories identified in Sections
ll.A and II.B of this Attachment However, law enforcement personnel are authorized to conduct
a complete review of all the ESI from seized devices if necessary to evaluate its contents and to
locate all data responsive to the warrant.

Additionally, review of the items described in this Attachment shall be conducted pursuant to
established procedures designed to collect evidence in a manner reasonably designed to protect

ll
2017.08.02

 

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 238 of 269

any attorney-client or other applicable privilege. When appropriate, the procedures shall include
use of a designated “filter team,” separate and apart from the investigative team, in order to address
potential privileges

 

12
2017.08.02

 

15 . '
Case 1: 1/§- -c r-OO602-WHP Document 43-1 F1|ed 03/19/19 Page 239 of 269-

AO 93 (SDNY Rev. 05/10) Search and Seizure Warrant

UNITED STATES DrsrchT CoURT

for the
Southern District of New York

In the Matter of the Search of ) t
(Briefiy describe the property to be searched ) ~
or nielth the person by name and add)‘e.s's) Case NO

Lo.ews Regency Hotel, 540 Park Avenue, Room 1728,
New York, New York 10065, and any closed

containers/items contained therein, See Attachment D

SEARCH AND SEIZURE WARRANT

 

4 To: 1 Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Southern District of NeW York

(ident;'[y the person or describe the property to be searched and give its Iocation)f
Loews Regency Hotel, 540 Park Avenue, Room 1728, New York, New York 10065, and any closed containers/items

contained therein, See Attachment D
The person or property to be searched, described above, is believed to conceal (idemijj' meyech cr describe the
property to be seizea):
See Attachment D

l find that the affidavit(s), or any recorded testimony, establish probable cause to search a`nd se ei?e the person or
propelty. ' 1

YOU ARE COMMANDED to execute this warrant on or before ira w l /j,
g ;n`oté' to exceed 14 days)

31 in the daytime 6:00 a.`rn. to 10 p.m. |J at any time in the day or night as l find reasonable cause has been
established

 

" ' 111 1

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt fci the pr cperty
taken to the person from whom, or from whose premises, the property Was taken, or leave the copy and receipt at the
place where the property was taken » , 1 1 . 1

The officer executing this warrant, or an officer present during the execution of the Warrant must prepare an

inventory as required by law and promptly return this Warrant and inventory to the Clerk of the Court.

Upon its return, this warrant and inventory Should be filed under seal by the Clerk of the Court.
USMJ])zitiaI.s

C`l l find that immediate notification may have an adverse result listed in 18 U. S. C. § 2705 (except for delay
oftrial), and authorize the officer executing this Warr ant to delay notice to the person who, or whose property, will be

  

 

 

 

 

searched or seized (c/zeckthe app/ op)iare bcx) l‘_`_`lfor days (notro exceed 30)
ljuntil the facts justifying, the later specific date o 1 ~» 1 L;;;`,_ ; y .
Date and time issued: L/ ' §§ ~' /`K 7 A%MW} § v F:
/ / erdge’ s signature ` ' ,

‘~“"?. f )1 . … ~
l'.;L/' //}7 \:»\,?`1`1 ‘~ ,1
City and state: New York, NY Hon. HenrvB. Pltr»nan 1113 l\/la lstrate .lud c W____
Pn'ntedn<`y))e azzdtitle ~'~" , "

1\§~
7 ,

 

 

 

Case 1:18-cr-00602-WHP ~Document 43-1 Filed 03/19/19 Page 240 of 269

AO 193 (Rev. 01/09) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.:

 

Date and time warrant executed:

 

Copy of warrant and inventory left with:

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

 

Cerfification

 

to the Court.

Date:

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original Warrant

 

Execufing ojj‘icer ’s signature

 

Pl"inted name and tier

 

 

 

 

 

 

 

 

 

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 241 of 269

ATTACHMENT D

I. Premises to be Searched-Subject Premises-4

The premises to be searched (“Subject Premises-4”) are described as follows, and include
electronic devices, and all locked and closed containers found therein:

Room 1728 located inside the Loews Regency Hotel at 540 Park Avenue, New York, New
York 10065. The building is a luxury hotel located on Parl< Avenue and 61st Street. Subject
Premises~4 is located on the 17th floor of the hotel.

II. Items to Be Seized

 

7 A. Evidence,'Fruits, and Instrumentalities of the Subject Offenses

The items to be seized from Subject Premises~4 are evidence~, fruits, and instrumentalities
of violations of 18 U.S.C. §§ 371 (conspiracy, as it pertains to the other Subject ()ffenses), 1005
(false bank entries),' 1014 (false statements to a financial institution), 1343 (wire fraud), and 1344
(bank fraud), and 52 U.S.C. §§ 30116(a)(1)(A) and 30109(d)(1)(A)(1) (illegal campaign
contributions) (the “Subject Offenses”), described as follows:

a. Evidence relating to Sterling National Banl<, Melrose Credit Union, and/or taxi
medallions, from lanuary 1, 2013 to the present

b. Evidence relating to a plan, proposal, or agreement for Michael Cohen and/or
entities associated with him to transfer any interest in taxi medallions, and any associated debts or
liabilities, to others, including to _ and/or entities associated with him.

c. Evidence relating to a plan, proposal, or agreement to modify loans that Cohen has
with Sterling and/or Melrose.

d. Evidence relating to Essent:ial Consultants, LLC, including any documents that
indicate the nature and purpose of payments made to or from Essential Consultants or the nature
of any work done by Cohen or any other individuals in connection with Essential Consultants.

e. Evidence of income to Michael D. Cohen & Associates, including any documents
that indicate the nature and purpose of payments made to or. from Michael D. Cohen & Asso ciates,
or evidence of the purpose of accounts opened in the name of Michael D. Cohen & Associates. ~

f. Evidence relating to Cohen’s net worth, available cash and Cash equivalents,
monthly and annual income, income sources, and other assets, whether held personally or through
entities, including tax returns, personal financial statements, and bank records, from January 1,

2013 to the present.
g. Evidence relating to agreements, loans, and/or financial transactions between

Cohen and _and/or entities controlled by

13
2017.08.02

 

 

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 242 of 269

, and any payments by 1- Cohen, from lanuary

l , Z.U ll 110 tile PI`CSCHL`

o, Communications with others, including _and/or other accountants,
relating to Cohen’s bank accounts, taxes, debts, and/or finances, from January l, 2013 to the

present.

p. Communications, records, documents, and other n`les reflecting false
representations to a financial institution related to the intended purpose of an account or loan at
that financial institution; the nature of any business or entity associated with an account at a
financial institution; the source of funds flowing into an account; or the purpose or nature of any
financial transactions involving that financial institution, from lanuary l, 2013 to the present.

q. Evidence of Cohen’s intent as it relates to the Subj ect Offenses under investigation

B. Search and Seizure of Electronically Stored Information

The items to be seized from Subject Premises-4 also include any computer devices and
storage media that may contain any electronically stored information falling within the categories
set forth in Section H.A of this Attachment above, including, but not limited to, a MacBoolc Pro,
any other deslctop and laptop computers, any Apple iPhone or other cellphone or smartphone

14

' 2017.08.02

 

 

 

limit

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 ~Page 243 of 269

belonging to Michael Cohen or in his possession, an Apple iPad l\/lini, portable hard drives, disk
drives, thumb drives, and personal digital assistants in lieu of seizing any such computer devices
or storage media, this warrant also authorizes the copying of such devices or media for later revieW.

The items to be seized from Subject Premises~4 also include:

l. Any items or records needed to access the data stored on any seized or‘ copied
computer devices or storage media3 including but not limited to any physical keys, encryption
devices, or records of lo gin credentials, passwords, private encryption iceys, or similar information

2. Any items or records that may facilitate a forensic examination of` the computer
devices or storage media, including any hardware or software manuals or other information

 

W.___.__*Wconeemingrthe,configurationof_the.seized,or,,copied_computer devices or Storage medial

3. Any evidence concerning the identities or locations of those persons with access to,
control over, or ownership of the seized or copied computer devices or storage media.

C. Review ofESI

Following seizure of any computer devices and storage media and/or the creation of
forensic image copies, law enforcement personnel (which may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney support staff, agency
personnel assisting the government in this investigation, and outside technical experts under
government control) are authorized to review the ESI contained therein for information responsive

to the Warrant

In conducting this review, law enforcement personnel may use various techniques to locate
information responsive to the warrant, including, for example:

¢ surveying various file “directories” and the individual files they contain (analogous to
looking at the outside of a file cabinet for the markings it contains and opening a drawer

believed to contain pertinent files);

o opening or cursorin reading the f`n‘st few “pages” of such files in order to determine
their precise contents ;

v scanning storage areas to discover and possibly recover recently deleted files or
delib crater hidden files ;

9 performing key word searches through all electronic storage areas to determine whether
occurrences of language contained in such storage areas exist that are intimately related

to the subject matter ofthe investigation; and

l reviewing metadata, system information, configuration files, registry data, and any
other information reflecting how, when, and by whom the computer was used.

15
2017.03.02

 

rillil

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 244 of 269

Law enforcement personnel Will make reasonable efforts to search only for files,
documents, or other electronically stored information Within the categories identified in Sections
II.A and H.B of this Attachment However, law enforcement personnel are authorized to conduct
a complete review of all the ESI from seized devices or storage media if necessary to evaluate its

contents and to locate all data responsive to the warrant.

Additionally, review of the items described in this Attachment shall be conducted pursuant to
established procedures designed to collect evidence in a manner reasonably designed to protect
any attorney-client or other applicable privilege. When appropriate, the procedures shall include
use of a designated “frlter team,” separate and apart from the investigative team, in order to

address potential privileges

 

 

16
2017.03.02

 

 

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 245 of 269

AO 93 (SDNY Rev. 05/10) Search and Seizure Warrant

UNITED STATES DISTRICT CoURT

for the
Southern District of New York

In the Matter of the Search of

(Briefly describe the property to be searched

or identz'jj) the person by name and address) Case NO_

Loews Regency Hotel, 540 Park Avenue, Room 1728,
New York, New York 10065, and any closed
containers/items contained therein, See Attachment D

SEARCH AND SEIZURE WARRANT

 

l`o: ‘ Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the Search
of the following person or property located in the Southern District of NeW York

(identijj) the person or describe the property to be searched and give its location)!
Loews Regency Hotel, 540 Park Avenue, Room 1728, New York, New York 10065, and any closed containers/items

contained therein, See Attachment D

The person or property to be searched, described above, is believed to conceal (identz'jj) the person or describe the
property to be seizeap!

See Attachment D

l find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
PYOPSY'FY-
YOU ARE COMMANDED to execute this warrant on or before Li ~ >-'>~ '_ la
(not to exceed ] 4 days)

Ei in the daytime 6:()() a.m. to l() p.m. |:I at any time in the day or night as l find reasonable cause has been
’ established

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the Warrant, must prepare an
inventory as required by law and promptly return this Warrant and inventory to the Clerk of the Court.
Upon its return, this warrant and inventory should be filed under seal by the Clerk of the Court.

 

USMJIm`tia[s

|:I l fmd that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (eXcept for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
Searcth OI‘ Seized (check the appropriate box) l:lfOI‘ dayS (not to exceed 30).

|:luntil, the facts justifying, the later specific date of

Date and time issued: L\'_K"lg 725-ci 6-,-\‘\~ /§/ l-i'€'r\l`;/ 6 pt "l"l\v\

Judge s signature

City and state: New York. NY Hon Henrv B. Pitman U. S. l\/laoistrate JudCLe

Printed name and title

iiiii?.`

 

Case 1:18.-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 246 of 269

AO 93 (Rev. Ol/O9) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: ' Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

 

 

Certiiication

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original Warrant
to the Court.

Date:

 

Executing ojj‘icer ’s signature

 

Printed name and title

 

 

 

Case 1:18-cr-OO602-WHP Document 43¥1 Filed 03/19/19 Page 247 of 269

ATTACHMENT D

I. Premises to be Searched-Subject Premises~4

The premises to be searched (“Subject Premises~4”) are described as follows, and include
electronic devices, and all locked and closed containers found therein:

Room 1728 located inside the Loews Regency Hotel at 540 Park Avenue, New York, New
York 10065. The building is a luxury hotel located on Park Avenue and 6lst Street. Subject
Premises-4 is located on the 17th floor of the hotel.

II. Items to Be Seized

 

 

A. Evidence, FiTits, and‘I“nstrumentalitie§of'tlfe'Subj&t*()lfenses

The items to be seized from Subject Premises-4 are evidence', fruits, and instrumentalities
of violations of 18 U.S.C. §§ 371 (conspiracy, as it pertains to the other Subject Offenses), 1005
(false bank entries),' 1014 (false statements to a financial institution), 1343 (wire fraud), and 1344
(bank fraud), and 52 U.S.C. §§ 30116(a)(1)(A) and 30109(d)(1)(A)(1) (illegal campaign
contributions) (the “Subject Offenses”), described as follows:

a. Evidence relating to Sterling National Bank, Melrose Credit Union, and/or taxi
medallions, from Ianuary 1, 2013 to the present

b. Evidence relating to a plan, proposal, or agreement for Michael Cohen and/or
CntltiCS aSSOCiath With him tO transfer anv interest in taxi medallions, and any associated debts br
liabilities, to others, including to and/or entities associated with him.

c. Evidence relating to a plan, proposal, or agreement to modify loans that Cohen has
with Sterling and/or Melrose.

d. Evidence relating to Essential Consultants, LLC, including any documents that
indicate the nature and purpose of payments made to or from Essential Consultants or the nature
of any work done by Cohen or any other individuals in connection with Essential Consultants.

e. Evidence of income to Michael D. Cohen & Associates, including any documents
that indicate the nature and purpose of payments made to or from Michael D. Cohen & Associate s,
or evidence of the purpose of accounts opened in the name of Michael D. Cohen & Associates. ~

f. Evidence relating to Cohen’s net worth, available cash and cash equivalents,
monthly and annual income, income sources, and other assets, whether held personally or through
entities, including tax returns, personal financial statements, and bank records, from Ianuary 1,

2013 to the present

g. Evidence relating to agreements, loans, and/or financial transactions between

Cohen and_and/or entities controlled by _

13
2017.08.02

v»l!m

 

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 248 of 269

, and any payments by -to Cohen, from lanuary

1, 2012 to the present

o. Communications with others, including _ind/or other accountants,
relating to Cohen’s bank accounts, taxes, debts, and/or finances, from Ianuary 1, 2013 to the

present

p. ~Communications, records, documents, and other files reflecting false
representations to a financial institution related to the intended purpose of an account or loan at
that financial institution; the nature of any business or entity associated with an account at a
financial institution; the source of funds flowing into an account; or the purpose or nature of any
financial transactions involving that financial institution, from Ianuary 1, 2013 to the present.

q. Evidence of Cohen’s intent as it relates to the Subj ect Offenses under investigation

B. Search and Seizure of Electronically Stored Information

The items to be seized from Subject Premises~4 also include any computer devices and
storage media that may contain any electronically stored information falling within the categories
set forth in Section H.A of this Attachment above, including, but not limited to, a MacBook Pro,
any other desktop and laptop computers, any Apple iPhone or other cellphone or smartphone

14
2017.08.02

 

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 249 of 269

belonging'to l\/lichael Cohen or in his possession, an Apple iPad Mini, portable hard drives, disk
drives, thumb drives, and personal digital assistants ln lieu of seizing any such computer devices
or storage media, this warrant also authorizes the copying of such devices or media for later review.

The items to be seized from Subject Premises~4 also include:

1. Any items or records needed to access the data stored on any seized or copied
computer devices or storage media; including but not limited to any physical keys, encryption
devices, or records oflogin credentials, passwords, private encryption keys, or similar information..

2. Any items or records that may facilitate a forensic examination of the computer
devices or storage media, including any hardware or software manuals or other information
concerning the configuration of the seized or copied computer devices or storage media.

3. Any evidence concerning the identities or locations of those persons with access to,
control over, or ownership of the seized or copied computer devices or storage media.

C. Review of ESI

Following seizure of any computer devices and storage media and/or the creation of
forensic image copies, law enforcement personnel (which may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney support staff, agency
personnel assisting the government in this investigation, and outside technical experts under
government control) are authorized to review the ESI contained therein for information responsive

to the warrant.

1n conducting this review,` law enforcement personnel may use various techniques to locate
information responsive to the warrant, including, for example:

» surveying various file “directories” and the individual files they contain (analogous to
looking at the outside of a file cabinet for the markings it contains and opening a drawer
believed to contain pertinent files);

» opening or cursorin reading the first few “pages” of such files in order to determine
their precise contents;

» scanning storage areas to discover and possibly recover recently deleted files or
deliberately hidden files ;

» performing key word searches through all electronic storage areas to determine whether
occurrences of language contained in such storage areas exist that are intimately related
to the subject matter of the investigation; and

» reviewing metadata, system information, configuration files, registry data, and any
other information reflecting how, when, and by whom the computer was used.

15
2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 250 of 269

Law enforcement personnel will make reasonable efforts to search only for files,
documents, or other electronically stored information within the categories identified in Sections
II.A and II.B of this Attachment However, law enforcement personnel are authorized to conduct
a complete review of all the ESI from seized devices or storage media if necessary to evaluate its
contents and to locate all data responsive to the warrant.

Additionally, review of the items described in this Attachment shall be conducted pursuant to
established procedures designed to collect evidence in a manner reasonably designed to protect
any attorney-client or other applicable privilege. When appropriate, the procedures shall include
use of a designated “filter team,” separate and apart from the investigative team, in order to

address potential privileges.

 

16
2017.08.02

thin

 

Case 1:18-cr-OO6O2-WHF>v Document 43-1 Filed 03/19/19 Page 251 of 269

AO 93 (SDNY Rev, 05/10) Search and Seizure Warrant

l UNITED STATEs DisTRrCT CoURT

for the
Southern District of New York

In the Matter of the Search of ) ` g ' . "0
(B).iefly describe the property to be searched ) A g z 9 b 9
_ or identijj' the person by name and addl'ess) ) Case 0_ _
) ha
)

An Apple iPhone With Phone Number _

See Attachment E

SEARCH AND SEIZURE WARRANT

icc Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Southern DiSTl'iC'f Of New York

(identijj' the person or describe the property to be searched /1"/7 nive its location)!
An Apple iPhone With Phone Numberl , See Attachment E

The person or property to be searched, described above, is believed to conceal (idenriyj) the person or describe the
property to be seized)§

See Attachment E

1 find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property. 1 ,

v “f()`ict to exceed 14days)

');=,,

 
    

YOU ARE COMl\_/lANDED to execute this warrant on or before

)i`

ii

iii inthe daytime 6:00 a.m. to 10 p.m. E] at any time in the day ornighi as i` find reasonablecause has been

established y y y
ii\` ii 1"7‘,1/» ]`ti/,w y ‘ ,`

Unless delayed notice is authorized below, you must give a copy ofthe warraiitj;and a receipt for the;property
taken to the person from wliom, or horn Whose premises, the property was taken, org leave the copy and receipt at the
place where the property Was taken ’» , 4 y , k »" " y , ‘

The officer executing this Warrant, or an officer present during the execution ofthe,wari’air"t,mus't prepare an
inventory as required by law and promptly return this warrant and inventory to the Cier’l.<efthe`,i(§ourtl

Upon its retuin, this warrant and inventory should be filed under seal by the Clerk ofthe Court.

 

Usr»rJInir`ia/s

ij 1 find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this Warrant to delay notice to the person Who, or whose property, Will be
Searcth Ol' Seized (check the appropriate box) lijl° days ()mt to exceed 30). 5 " t

nrmai, the rach justifying the rarer'spe<iihe dere;orj`_ g

  

 

 

' ," . 4 /7 t y ~ ‘,
Date and time issued: 17/ "" 5 '°` / § €?,/»"f“t<eeveen‘
f , ‘, /|_*
“;'/’: f e/ pin ;’:' hidge
City and state: New Yorr<. NY 4 Hon. nean s'. Pitman¢u.s;mgie_rreie;m_dge___

 

 

~ P)'i)it`ed)raiii'e and title \' `

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 ,Page 252 of 269

AO 93 (Rev. 01/09) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.:

 

Date and time warrant executed:

 

Copy of warrant and inventory len with:

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

 

Certifica finn

 

to the Court.

Date:

 

I declare under penalty of perjury that this inventory is correct and Was returned along With the original Warrant

 

Execz/ting o]j‘icer ’s signature

 

Prim‘ea' name and title

 

 

».\W‘ll'il"

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 253 of 269

ATTACHMENT E
I. Device Subj ect to Search and Seizure - Subject Device-l

The device that is the subject of this search and seizure warrant (“Subject Device~1”) is
described as folloWs:

An Apple iPhone serviced by AT&,T With the telephone number _

During the execution of this search Warrant, law enforcement personnel are authorized to
depress the fingerprints and/or thumbprints of Michael Cohen onto the Touch ID sensor of Subj ect
Device-1, or hold Subj ect Device~1 in front of Cohen’s face to activate the F ace lD sensor, in order
to gain access to the contents of any such device as authorized by this Warrant.

II. Review of ESI on the Subject Device

Law enforcement personnel (including, in addition to law enforcement officers and agents,
and depending on the nature of the ESI and the status of the investigation and related proceedings,
attorneys for the govermnent, attorney support staff, agency personnel assisting the government in
this investigation, and outside technical experts under government control) are authorized to
review the ESI contained on Subj ect Device~1 for evidence, fruits, and instrumentalities of
violations of 18 U.S.C. §§ 371 (conspiracy as it pertains to the other Subject Offenses), 1005 (false
bank entries), 1014 (false statements to a financial institution), 1343 (Wire fraud), and 1344 (bank
fraud), and 52 U.S.C. §§ 30116(a)(1)(A) and 30109(d)(1)(A)(1) (illegal campaign contributions)
(the “Subj ect Offenses”) described as follows:

a. Evidence relating to Sterling National Bank, Melrose Credit Union, and/or taxi
medallions, from Januar'y 1, 2013 to the present.

b. Evidence relating to a plan, proposal, or agreement for Michael Cohen and/or
entities associated With him to transfer anv interest in taxi medallions, and any associated debts or
liabilities, to others, including to _and/or entities associated With him.

c. Evidence relating to a plan, proposal, or agreement to modify loans that Cohen has
with Sterling and/or Melrose.

d. Evidence relating to Essential Consultants, LLC, including any documents or
communications that indicate the nature and purpose of payments made to or from Essential
Consultants or the nature of any Work done by Cohen or any other individuals in connection With
Essential Consultants

e. Evidence of income to Michael D. Cohen & Associates, including any documents
01‘ communications that indicate the nature and purpose of payments made to or from Michael D.
Cohen & Associates, or evidence of the purpose of accounts opened in the name of Michael D.
Cohen & Associates.

17
2017.03.02

 

Case 1:18-cr-OO602-WHP Document- 43-1 Filed 03/19/19 Page 254 of 269

i`. Evidence relating to Cohen’s net Worth, available cash and cash equivalents,
monthly and annual income, income sources, and other assets, Whether held personally or tln‘ough
entities, including tax returns, personal financial statements, and bank records, from January 1,
2013 to the present.

g. Evidence relating to agreements, loans, and/or financial transactions between

COh€H and _and/or entities controlled by _

l and any payments by_ to Cohen, from January

l, LUIL `[O 1116 pl'€S€l'l`[.

 

o. Communications With others, including _and/or other accountants,
relating to Cohen’s bank accounts, taxes, debts, and/or finances, nom January 1, 2013 to the
present.

p. Communications, records, documents, and other files reflecting false
representations to a financial institution related to the intended purpose of an account or loan at
that financial institution; the nature of any business or entity associated With an account at a
financial institution; the source of funds flowing into an account; or the purpose or nature of any
fmancial transactions involving that financial institution, from January 1, 2013 to the present

18
2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 255 of 269

d If the Government determines that Subj ect Device-l is no longer necessary to retrieve and
preserve the data on the device, and that Subj ect Device~l is not subject to seizure pursuant to
F ederal Rule of Criminal Procedure 41(c), the Government will return Subj ect Device-l, upon
request

Additionally, review of the items described in this Attachment shall be conducted pursuant
to established procedures designed to collect evidence in a manner reasonably designed to protect
any attorney~client or other applicable privilege. When appropriate, the procedures shall include
use of a designated “filter team,” separate and apart from the investigative team, in order to address
potential privileges

19
2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 256 of 269

AO 93 (SDNY Rev. 05/10) Search and Seizure Warrant

UNITED STATES DISTRICT CoURT

for the
Southern District of New York

ln the Matter of the Search of

(Brie]‘ly describe the property to be searched
or identi]j) the person by name and address)

An Apple iPhone With Phone Number _

See Attachment E

Case No. -

SEAR_CH AND SEIZURE WARRANT

 

lo: Any authorized law enforcement officer 7

An application by a federal law enforcement officer or an attorney for the government requests the search

 

of the following person or property located in the Southern District of NeW Y(jrk
(identi]j) the person or describe the property to “" """"“'"”” "'"” "'.`ve its location)!
An Apple iPhone With Phone Number , See Attachment E

The person or property to be searched, described above, is believed to conceal (z'dentz‘]j) the person or describe the
property to be seized)!

See Attachment E

l find that the affidavit(s), or any recorded testirnony, establish probable cause to search and seize the person or
property.

 

YOU ARE COMMANDED to execute this Warrant on or before q '_ >-§-'“ ix
(not to exceed 14 days)
ii in the daytime 6 :00 a.m. to 10 p.m. El at any time in the day or night as I find reasonable cause has been
established

Unless delayed notice is authorized below, you must give a copy of the Warrant and a receipt for the property
taken to the person from Whom, or from Whose premises, the property Was taken, or leave the copy and receipt at the
place Where the property Was taken.

The officer executing this Warrant, or an officer present during the execution of the Warrant, must prepare an
inventory as required by law and promptly return this Warrant and inventory to the Clerk of the Court.
Upon its return, this Warrant and inventory should be filed under seal by the Clerk of the Court.

 

USMJ]nitials

El l find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this Warrant to delay notice to the person Who, or Whose property, Will be
Searcth OI` SCiZ€d (check the appropriate box) UfOI` dayS (not to exceed 30).

Eluntil, the facts justifying, the later specific date of

Dateandtirneissued: L\’?"`{E 7;§_¢\_€).¢4. /§! Ht“rr 5 aya"i`\l"\w\

Judge ’s signature

City and Sfa'f€I NeW York, NY Hon. Henrv B. Pitman. U.S. l\/|adistrate Judde

Prz'nted name and title

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 257 of 269

AO 93 (Rev. 01/09) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of Warrant and inventory left With:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

 

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the Court.

Date:

 

Executing officer ’s signature

 

Printed name and title

 

 

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 258 of 269

ATTACHMENT E
I. Device Subject to Search and Seizure - Subject Device-1

The device that is the subject of this search and seizure warrant (“Subject Device-l”) is
described as follows:

An Apple iPhone serviced by AT&T with the telephone number _

During the execution of this search warrant, law enforcement personnel are authorized to
depress the fingerprints and/or thumbprints of Michael Cohen onto the Touch lD sensor of Subj ect
Device-l, or hold Subj ect Device~l in front of Cohen’s face to activate the Face ID sensor, in order
to gain access to the contents of any such device as authorized by this warrant.

 

II. Review of ESI on the SubjectDevice

Law enforcement personnel (including, in addition to law enforcement officers and agents,
and depending on the nature of the ESI and the status of the investigation and related proceedings,
attorneys for the government, attorney support staff, agency personnel assisting the government in
this investigation, and outside technical experts under government control) are authorized to
review the ESI contained on Subj ect Device-1 for evidence, fruits, and instrumentalities of
violations of 18 U.S.C. §§ 371 (conspiracy as it pertains to the other Subj ect Offenses), 1005 (false
bank entries), 1014 (false statements to a financial institution), 1343 (wire fraud), and 1344 (bank
fraud), and 52 U.S.C. §§ 30116(a)(1)(A) and 30109(d)(1)(A)(1) (illegal campaign contributions)
(the “Subj ect Offenses”) described as follows:

a. Evidence relating to Sterling National Bank, Melrose Credit Union, and/or taxi
medallions, from January 1, 2013 to the present

b. Evidence relating to a plan, proposal, or agreement for Michael Cohen and/or
entities associated with him to transfer any interest in taxi medallions, and any associated debts or

liabi'lities, to others, including to _and/or entities associated with him.

c. Evidence relating to a plan, proposal, or agreement to modify loans that Cohen has
with Sterling and/or Melrose. b

d Evidence relating to Essential Consultants, LLC, including any documents or
communications that indicate the nature and purpose of payments made to or from Essential
Consultants or the nature of any work done by Cohen or any other individuals in connection with
Essential Consultants

e. Evidence of income to Michael D. Cohen & Associates, including any documents
or communications that indicate the nature and purpose of payments made to or from Michael D.
Cohen & Associates, or evidence of the purpose of accounts opened in the name of Michael D.
Cohen & Associates.

17
2017.08.02

"WWW|H

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 259 of 269

f. Evidence relating to Cohen’s net worth, available cash and cash equivalents,
monthly and annual income, income sources, and other assets, whether held personally or through
entities, including tax returns, personal financial statements, and bank records, from January 1,
2013 to the present

g. Evidence relating to agreements, loans, and/or financial transactions between
Cohen and_md/or entities controlled by

, and any payments by _ to Cohen, from January

1, 2012 to the present

 

o. Communications with others, including-md/or other accountants,
relating to Cohen’s bank accounts, taxes, debts, and/or fmances,- from January 1, 2013 to the
present

p. Communications, records, documents, and other files reflecting false
representations to a financial institution related to the intended purpose of an account or loan at
that financial institution; the nature of any business or entity associated with an account at a
financial institution; the source of funds flowing into an account; or the purpose or nature of any
financial transactions involving that financial institution, Bom January 1, 2013 to the present

_ 18
2017.08.02

ri"Fllu

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 260 of 269

If the Government determines that Subj ect Device~l is no longer necessary to retrieve and
preserve the data on the device, and that Subj ect Device-1 is not subject to seizure pursuant to
Federal Rule of Criminal Procedure 41(0), the Government will return Subject Device-l, upon
request

Additionally, review of the items described in this Attachment shall be conducted pursuant
to established procedures designed to collect evidence in a manner reasonably designed to protect
any attorney~client or other applicable privilege. When appropriate, the procedures shall include
use of a designated “filter team,” separate and apart from the investigative team, in order to address
potential privileges

 

19
2017.08.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 261 of 269

AO 93 (SDNY Rev. 05/10) Search and Seizure Warrant

UNITED STATES Drsrrucr COURT

for the
Southern District of New York

tama 2969

In the Matter of the Search of

(Brr'ejly describe flieproperly to be searched
or identi)j' tire person by name and adai‘ess)

An Apple iPhone with Phone Number_

See Attachment F

SEARCH AND SEIZURE WARRANT i:»/: \\
g ,
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Southern District of New York
(identrf) the person or describe the property to *"’ "e"""""" '"*" ""ve its location)f

An Apple iPhone with Phone Number See Attachment F

The person or property to be searched, described above, is believed to conceal (idenn‘jj) the person ar describe the
property to be seizede

See Attachment F

l find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize tire person 01

property. t .‘ » , ' `. ~ »
. t ree@»/KW ’*;'\

YOU ARE COlV_IlVlANDED to execute this Warrant on or' before ” t t 1 v , g_

11 '1102‘ to excee "'14 clqjs) _ `

il in the daytime 6:00 a.m. to 10 p.m. |j at any time in the day or night as I find re asor1able cause l1as been

established j , l 1 ~\ t

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt fo1 the property
taken to the person from whom 01 from whose premises, the property was taken, 01 leave the copy and receipt at the
place where the property was taken. 1 1 .

The officer executing this warr ant, 01 an officer present during the execution of the warrant, must prepare an
inventory as 1“equired by law and promptly return this warrant and inventory to the Clerk of the Court.
Upon its r",eturn this warn ant and inventory should be filed under seal by the Clerk of the Court.

 

USr\lJInitia/s

ij 1 find that immediate notification may have an adverse result listed in 18 U. S. C § 2705 (except for delay
of trial), and authorize the officer executing this Warrant to delay notice to the person Who, or whose property, Will be
SealCth 01` SCIZ€d (c/'reck the applopl fate box) UfOl days (Irot to exceed 30) » ~

Eluntil, the facts justifying, the later specific date of j 5 '

  

A_;s»‘~¢<‘---;-~<,;;:.-»-~e,-_ , :~;<;~1.,<: :.¢» ,T;~:» »\A~. ,1~… '-1»,1,:,,-»_-¢ »4.- ~./,~_a». -.~./..=.¢. 1 _»~ . …- y

 

 

l g add // v ing ,, _ ',‘ s r, ` ,
Date and time issued: "/’i/ 57 / d 7 g./ %M ed»»‘,;"i:_v,g,/A§>; y ,`rm'
';;rri ga L/!n/;z ’J /Jimgrssrgrmfwe ~ " \\\ 1

Pr inted name a,\m' title

City and state: New York, NY Hon. HenrvB. Pitrir`an U. S |\Aanlstrate dodge _?

 

Case 1:18-cr-OO602-WHP Document 43-1 ~ Filed 03/19/19 Page 262 of 269

ATTACHMENT F
I. Device Subj ect to Search and Seizur'e - Subject Device-2

The device that is the subject of this search and seizure warrant (“Subject Device~2” is
described as follows:

An Apple iPhone serviced by AT&T with the telephone number _

During the execution of this search warrant, law enforcement personnel are authorized to
depress the fingerprints and/or thumbprints of Michael Cohen onto the Touch ID sensor of Subject
Device~2, or hold Subject Device-2 in front of Cohen’s face to activate the Face ID sensor, in order
to gain access to the contents of any such device as authorized by this warrant

ll Review of ESI 011 the Subject Device

Law enforcement personnel (including, in addition to law enforcement officers and agents,
and depending on the nature of the ESI and the status of the investigation and related proceedings,
attorneys for the government attorney support staff`, agency personnel assisting the government in
this investigation, and outside technical experts under government control) are authorized to
review the ESI contained on Subj ect Device-2 for evidence, fruits, and instrumentalities of
violations of 18 U.S.C. §§ 371 (conspiracy as it pertains to the other Subject Offenses), 1005 (false
bank entries), 1014 (false statements to a financial institution), 1343 (wire fraud), and 1344 (bank
fraud), and 52 U.S.C. §§ 30116(a)(1)(A) and 30109(d)(1)(A)(1) (illegal campaign contributions)
(the “Subj ect Offenses”) described as follows:

a. Evidence relating to Sterling National Bank, Melrose Credit Union, and/or taxi
medallions, from January 1, 2013 to the present

b. Evidence relating to a plan, proposal, or' agreement for l\/lichael Cohen and/or
entities associated with him to transfer any interest in taxi rnedallions, and any associated debts or
liabilities, to others, including to _ind/or entities associated with him.

c. Evidence relating to a plan, proposal, or agreement to modify loans that Cohen has
with Sterling and/or Meh‘ose.

d. Evidence relating to Essential Consultants, LLC, including any documents or
communications that indicate the nature and purpose of payments made to or from Essential
Consultants or the nature of any work done by Cohen or any other individuals in connection with
Essential Consultants

e. Evidence of income to Michael D. Cohen & Associates, including any documents
or communications that indicate the nature and purpose of payments made to or from Michael D.
Cohen & Associates, or evidence of the purpose of accounts opened in the name of Michael D.
Cohen & Associates.

20
2017.03.02

 

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 263 of 269

f. Evidence relating to Cohen’s net worth, available cash and cash equivalents,
monthly and animal income, income sources, and other assets, whether held personally 01' through
entities, including tax i'eturns, personal financial statements, and bank records, from lanuary 1,
2013 to the present

g. Evidence relating to agreements, loans, and/or financial transactions between

Cohen and_and/or entities controlled by
_

and any payments by_to Cohen, from lanuary

l, 2012 to the present

 

o. Communications with others, including _and/or other accountants,
relating to Cohen’s bank accounts, taxes, debts, and/or finances, nom lanuary l, 2013 to the
present `

p. Communications, records, documents, and other files reflecting false
representations to a financial institution related to the intended purpose of an account or loan at
that fmancial institution; the nature of any business or entity associated with an account at a
financial institution; the source of funds flowing into an account; or the purpose or nature of any
nnancial transactions involving that financial institution, from lanuary 1, 2013 to the present

21
2017.08.02

 

Case 1:18-cr-00602-WHP Document 43-1 Filed 03/19/19 Page 264 of 269

lf` the Government determines that Subject Device~2 is no longer necessary to retrieve and
preserve the data on the device, and that Subject Device~2 is not subject to seizure pursuant to
Federal Rule of Criminal Procedure 41(0), the Government will return Subject Device-2, upon
request

Additionally, review of the items described in this Attachment shall be conducted pursuant
to established procedures designed to collect evidence in a manner reasonably designed to protect
any attorney~client or other applicable privilege. When appropriate, the procedures shall include
use of a designated “filter team,” separate and apart from the investigative team, in order to address
potential privileges

 

22
2017.08.02

 

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 265 of 269

AO 93 (SDNY Rev. 05/10) Search and Seizure Warrant

UNITED STATES DrsrRlCr CoURT

for the
Southern District of New York

ln the Matter of the Search of

(Brz'ejly describe the property to be searched
or identijj) the person by name and address)

An Apple iPhone With Phone Number-
See Attachment F

SEARCH AND SEIZURE WARRANT

Case No.

\_/\_/\_/\_/\_/\_/

l o: Any authorized'law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search

 

of the following person or property located in the Southern District of NeW York
(identijj) the person or describe the property to be "“"“""~"" """"’ m"'e z`ts location)i
An Apple iPhone With Phone Number See Attachment F

The person or property to be searched, described above, is believed to conceal (z'dentz'jj) the person or describe the
property to be seized)f

See Attach ment F

l find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

YOU ARE COMMANDED to execute this warrant on or before bir>'§~" \~l-S
’ (not to exceed 14 days)

il in the daytime 6:00 a.m. to 10 p.m. El at any time in the day or night as l find reasonable cause has been
established

Unless delayed notice is authorized below, you must give a copy of the Warrant and a receipt for the property
taken to the person from whom, or from Whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant or an officer present during the execution of the Warrant, must prepare an
inventory as required by law and promptly return this Warrant and inventory to the Clerk of the Court.
Upon its return, this Warrant and inventory should be filed under Seal by the Clerk of the Court.

 

USMJ[nitials

l:l l find that immediate notification may have an adverse result listed in 18 U. S C § 2705 (except for delay
of trial) and authorize the officer executing this warrant to delay notice to the person who or whose property, will be
SCaI`Cth OI‘ SelZCd (check the appropriate box) l:lfOI‘ dayS (not to exceed 30).

[luntil, the facts justifying, the later specific date of

Date andtimeissued: L\"`t"l g 7; ;`q€r\- /4 ( H'(¢\l;y 3 (?l `l W‘v\

/Judge s signature

City and Sfafef New York, NY Hon. Henrv B. Pitman, U.S.`|\/laoistrate Judqe

Printed name and title

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 266 of 269

AO 93 (Rev. 01/09) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

 

 

Certif"lcation

 

l declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the Court.

Date:

 

Executing ojj‘icer ’s signature

 

Prz`nted name and title

 

 

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 267 of 269

ATTACHMENT F
I. Device Subject to Search and Seizure - Subject Device~Z

The device that is the subject of this search and seizure warrant (“Subject Device~2”) is
described as follows:

An Apple iPhone serviced by AT&T with the telephone number _

During the execution of this search warrant, law enforcement personnel are authorized to
depress the fingerprints and/or thumbprints of Michael Cohen onto the Touch lD sensor of Subj ect
Device-2, or hold Subj ect Device-2 in front of Cohen’s face to activate the F ace lD sensor, in order
to gain access to the contents of any such device as authorized by this warrant.

 

II. Review of ESI on the Subject Device

Law enforcement personnel (including, in addition to law enforcement officers and agents,
and depending on the nature of the ESI and the status of the investigation and related proceedings,
attorneys for the government, attorney support staff, agency personnel assisting the government in
this investigation, and outside technical experts under government control) are authorized to
review the ESI contained on Subj ect Device-2 for evidence, fruits, and instrumentalities of
` violations of 18 U.S.C. §§ 371 (conspiracy as it pertains to the other Subject Offenses), 1005 (false
bank entries), 1014 (false statements to a financial institution), 1343 (wire fraud), and 1344 (bank
fraud), and 52 U.S.C. §§ 30116(a)(1)(A) and 30109(d)(1)(A)(1) (illegal campaign contributions)
(the “Subject Offenses”) described as follows:

a. Evidence relating to Sterling National Bank, Melrose Credit Union, and/or taxi
medallions, from January 1, 2013 to the present

b. Evidence relating to a plan, proposal, or agreement for Michael Cohen and/ or
entities associated with him to transfer any interest in taxi medallions, and any associated debts or
liabilities, to others, including to_ and/or entities associated with him. `

c. Evidence relating to a plan, proposal, or agreement to modify loans that Cohen has
with Sterling and/ or Melrose.

d. Evidence relating to Essential Consultants, LLC, including any documents or
communications that indicate the nature and purpose of payments made to or from Essential
Consultants or the nature of any work done by Cohen or any other individuals in connection with
Essential Consultants.

e. Evidence of income to Michael D. Cohen & Associates, including any documents
or communications that indicate the nature and purpose of payments made to or from Michael D.
Cohen & Associates, or evidence of the purpose of accounts opened in the name of Michael D.
Cohen & Associates.

' 20
2017.08.02

 

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 268 of 269

f. Evidence relating to Cohen’s net worth, available cash and cash equivalents,
monthly and annual income, income sources, and other assets, whether held personally or through
entities, including tax returns, personal financial statements, and bank records, from lanuary l,
2013 to the present ‘

g. Evidence relating to agreements, loans, and/or financial transactions between

Cohen anc'_ and/or entities controlled by _

and any payments by '_to Cohen, from January
1, ZUfZ 10 1116 pI'€SCIl't.

 

o. Communications with others, including-ind/or other accountants,
relating to Cohen’s bank accounts, taxes, debts, and/or finances, from January 1, 2013 to the
present

p. Communications, records, documents, and other files reflecting false
representations to a financial institution related to the intended purpose of an account or loan at
that financial institution; the nature of any business or entity associated with an account at a
financial institution; the source of funds flong into an account; or the purpose or nature of any
financial transactions involving that financial institution, from lanuary 1, 2013 to the present

. 21
2017.03.02

 

Case 1:18-cr-OO602-WHP Document 43-1 Filed 03/19/19 Page 269 of 269

lf the Government determines that Subj ect Device-2 is no longer necessary to retrieve and
preserve the data on the device, and that Subj ect Device-2 is not subject to seizure pursuant to
F ederal Rule of Criminal Procedure 41(c), the Government will return Subject Device-2, upon
request

Additionally, review of the items described in this Attachment shall be conducted pursuant
to established procedures designed.to collect evidence in a manner reasonably designed to protect
any attorney-client or other applicable privilege. When appropriate, the procedures shall include
use of a designated “filter tearn,” separate and apart from the investigative team, in order to address
potential privileges

 

22
2017.08.02

 

